    


--------------------------------------------------------------------------------

Exhibit 10.19
CREDIT AND SECURITY AGREEMENT
dated as of December 26, 2013
by and among
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC,
BLUE RIVER REHABILITATION CENTER, LLC,
CAMERON NURSING AND REHABILITATION CENTER, LLC,
COLONIAL NEW BRAUNFELS CARE CENTER, LLC,
MONUMENT REHABILITATION AND NURSING CENTER, LLC,
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC,
SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC,
TOWN AND COUNTRY MANOR, LLC,
THE REHABILITATION CENTER OF INDEPENDENCE, LLC,
and
HOSPITALITY NURSING AND REHABILITATION CENTER, LLC
each as Borrower and collectively as Borrowers
and
MIDCAP FINANCIAL, LLC,
as Agent and as a Lender
and
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO
[csimage1.jpg]

--------------------------------------------------------------------------------




SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS



Article 1 - 
DEFINITIONS    1

Section 1.1
Certain Defined Terms    1

Section 1.2
Accounting Terms and Determinations    26

Section 1.3
Other Definitional and Interpretive Provisions    27

Section 1.4
Funding and Settlement Currency    27

Article 2 - 
LOANS AND LETTERS OF CREDIT    27

Section 2.1
Loans    27

Section 2.2
Interest, Interest Calculations and Certain Fees    29

Section 2.3
Notes    30

Section 2.4
Reserved    31

Section 2.5
Letters of Credit and Letter of Credit Fees    31

Section 2.6
General Provisions Regarding Payment; Loan Account    33

Section 2.7
Maximum Interest    34

Section 2.8
Non-Excluded Taxes; Capital Adequacy    35

Section 2.9
Appointment of Borrower Representative    37

Section 2.10
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation    38

Section 2.11
Collections and Lockbox Account    40

Section 2.12
Termination; Restriction on Termination    42

Section 2.13
Release of Liens as to Certain Projects    42

Article 3 - 
REPRESENTATIONS AND WARRANTIES    42

Section 3.1
Existence and Power    42

Section 3.2
Organization and Governmental Authorization; No Contravention    43

Section 3.3
Binding Effect    43

Section 3.4
Capitalization    43

Section 3.5
Financial and Project Information    43

Section 3.6
Litigation    44

Section 3.7
Ownership of Property    44

Section 3.8
No Default    44

Section 3.9
Labor Matters    44


 
i

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 3.10
Regulated Entities    44

Section 3.11
Margin Regulations    44

Section 3.12
Compliance with Laws; Anti-Terrorism Laws    44

Section 3.13
Taxes    45

Section 3.14
Compliance with ERISA    45

Section 3.15
Consummation of Operative Documents; Brokers    46

Section 3.16
Related Transactions    46

Section 3.17
Material Contracts    46

Section 3.18
Compliance with Environmental Requirements; No Hazardous Materials    46

Section 3.19
Reserved    47

Section 3.20
Solvency    47

Section 3.21
Full Disclosure    47

Section 3.22
Interest Rate    47

Section 3.23
Subsidiaries    47

Section 3.24
Projects    47

Article 4 - 
AFFIRMATIVE COVENANTS    48

Section 4.1
Financial Statements and Other Reports    48

Section 4.2
Payment and Performance of Obligations    49

Section 4.3
Maintenance of Existence    49

Section 4.4
Maintenance of Property; Insurance    49

Section 4.5
Compliance with Laws and Material Contracts    51

Section 4.6
Inspection of Property, Books and Records    51

Section 4.7
Use of Proceeds    51

Section 4.8
Estoppel Certificates    51

Section 4.9
Notices of Litigation and Defaults    52

Section 4.10
Hazardous Materials; Remediation    52

Section 4.11
Further Assurances    52

Section 4.12
Reserved    53

Section 4.13
Power of Attorney    53

Section 4.14
Borrowing Base Collateral Administration    53

Article 5 - 
NEGATIVE COVENANTS    53


 
ii

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 5.1
Debt; Contingent Obligations    53

Section 5.2
Liens    54

Section 5.3
Distributions    54

Section 5.4
Restrictive Agreements    54

Section 5.5
Payments of Subordinated Debt    54

Section 5.6
Consolidations and Mergers; Sales of Assets; Change in Control    54

Section 5.7
Purchase of Assets and Investments    54

Section 5.8
Transactions with Affiliates    54

Section 5.9
Modification of Organizational Documents    55

Section 5.10
Modification of Certain Agreements    55

Section 5.11
Conduct of Business    55

Section 5.12
Lease Payments    55

Section 5.13
Limitation on Sale and Leaseback Transactions    55

Section 5.14
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts    55

Section 5.15
Compliance with Anti-Terrorism Laws    56

Article 6 - 
reserved    56

Article 7 - 
CONDITIONS    56

Section 7.1
Conditions to Closing    56

Section 7.2
Conditions to Each Loan, Support Agreement and Lender Letter of Credit    57

Section 7.3
Searches    57

Section 7.4
Post Closing Requirements    58

Article 8 - 
REGULATORY MATTERS    58

Section 8.1
Representations and Warranties    58

Section 8.2
Licensed Facilities    61

Section 8.3
Healthcare Operations    63

Section 8.4
Third Party Payor Programs    64

Section 8.5
Cures    65

Article 9 - 
SECURITY AGREEMENT    65

Section 9.1
Generally    65


 
iii

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 9.2
Representations and Warranties and Covenants Relating to Collateral    65

Section 9.3
Landlord Waiver    68

Article 10 - 
EVENTS OF DEFAULT    69

Section 10.1
Events of Default    69

Section 10.2
Acceleration and Suspension or Termination of Revolving Loan Commitment    71

Section 10.3
UCC Remedies    71

Section 10.4
Cash Collateral    73

Section 10.5
Default Rate of Interest    73

Section 10.6
Setoff Rights    73

Section 10.7
Application of Proceeds    73

Section 10.8
Waivers    74

Section 10.9
Injunctive Relief    76

Section 10.10
Marshalling; Payments Set Aside    76

Article 11 - 
AGENT    76

Section 11.1
Appointment and Authorization    76

Section 11.2
Agent and Affiliates    76

Section 11.3
Action by Agent    77

Section 11.4
Consultation with Experts    77

Section 11.5
Liability of Agent    77

Section 11.6
Indemnification    77

Section 11.7
Right to Request and Act on Instructions    77

Section 11.8
Credit Decision    78

Section 11.9
Collateral Matters    78

Section 11.10
Agency for Perfection    78

Section 11.11
Notice of Default    78

Section 11.12
Assignment by Agent; Resignation of Agent; Successor Agent    79

Section 11.13
Payment and Sharing of Payment    79

Section 11.14
Right to Perform, Preserve and Protect    82

Section 11.15
Additional Titled Agents    82

Section 11.16
Amendments and Waivers    82


 
iv

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 11.17
Assignments and Participations    83

Section 11.18
Funding and Settlement Provisions Applicable When Non-Funding Lenders
Exist    86

Section 11.19
Buy-Out Upon Refinancing    87

Section 11.20
Lender’s Rights to Offset, Set-Off    87

Section 11.21
Definitions    88

Article 12 - 
MISCELLANEOUS    88

Section 12.1
Survival    88

Section 12.2
No Waivers    89

Section 12.3
Notices    89

Section 12.4
Severability    90

Section 12.5
Headings    90

Section 12.6
Confidentiality    90

Section 12.7
Waiver of Consequential and Other Damages    90

Section 12.8
Governing Law; Submission to Jurisdiction    91

Section 12.9
Waiver of Jury Trial    91

Section 12.10
Publication; Advertisement    92

Section 12.11
Counterparts; Integration    92

Section 12.12
No Strict Construction    92

Section 12.13
Time is of the Essence    92

Section 12.14
Lender Approvals    92

Section 12.15
Expenses; Indemnity    93

Section 12.16
Reinstatement    94

Section 12.17
Successors and Assigns    94

Section 12.18
USA PATRIOT Act Notification    94

Section 12.19
No Impairment    94

Section 12.20
California Waiver; Prepayment Rights    94




 
v

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of December 26, 2013 by and among ALBUQUERQUE HEIGHTS HEALTHCARE AND
REHABILITATION CENTER, LLC, a Delaware limited liability company, BLUE RIVER
REHABILITATION CENTER, LLC, a Delaware limited liability company, CAMERON
NURSING AND REHABILITATION CENTER, LLC, a Delaware limited liability company,
COLONIAL NEW BRAUNFELS CARE CENTER, LLC, a Delaware limited liability company,
MONUMENT REHABILITATION AND NURSING CENTER, LLC, a Delaware limited liability
company, ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC, a Delaware limited
liability company, SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC, a
Delaware limited liability company, TOWN AND COUNTRY MANOR, LLC, a Delaware
limited liability company, THE REHABILITATION CENTER OF INDEPENDENCE, LLC, a
Delaware limited liability company, HOSPITALITY NURSING AND REHABILITATION
CENTER, LLC, a Delaware limited liability company and any additional borrower
that may hereafter be added to this Agreement (each individually as a “Borrower”
and collectively as “Borrowers”), MIDCAP FINANCIAL, LLC, a Delaware limited
liability company, individually as a Lender, and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.
RECITALS
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:
Article 1 - DEFINITIONS
Section 1.1    Certain Defined Terms. The following terms have the following
meanings:
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of

 
 
 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under the Financing Documents in respect of the
foregoing, (d) all information and data compiled or derived by any Borrower or
to which any Borrower is entitled in respect of or related to the foregoing, and
(e) all proceeds of any of the foregoing.
“Administrative Services Agreement” has the meaning set forth in Section 8.2(c).
“Affiliate” means with respect to any Person (a) any Person that directly or
indirectly controls such Person and (b) any Person which is controlled by or is
under common control with such controlling Person. As used in this definition,
the term “control” of a Person means the possession, directly or indirectly, of
the power to vote ten percent (10%) or more of any class of voting securities of
such Person or to direct or cause the direction of the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Affiliated Borrowers” means such Affiliates of Borrowers who have incurred the
Affiliated Obligations.
“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Loan Agreement.
“Affiliated Loan Agent” means MidCap Financial, LLC, in its capacity as
administrative agent for itself and for the lenders under the Affiliated Loan
Agreement, and the successors and permitted assigns of MCF in such capacity.
“Affiliated Loan Agreement” means that certain Credit and Security Agreement
bearing even date herewith among MCF, as Agent and a lender, the other lenders
party thereto and the Affiliated Borrowers.
“Affiliated Obligations” means the “Obligations”, as defined in the Affiliated
Loan Agreement.
“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
“Applicable Margin” means 5.95%.
“ASP” has the meaning set forth in Section 8.2(c).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statutes thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such

 
2

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary contained herein, the Base LIBOR Rate
will generally be consistent with the average rate per annum offered by banks in
the London interbank market, provided, however, that the Base LIBOR Rate may not
necessarily be the same as such rate.
“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank at its principal office in
San Francisco as its “prime rate,” with the understanding that the “prime rate”
is one of Wells Fargo Bank’s base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo Bank may designate; provided that Agent may, upon prior written notice to
Borrowers, choose a reasonably comparable index or source to use as the basis
for the Base Rate.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.
“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.
“Borrower Representative” means Albuquerque Heights Healthcare and
Rehabilitation Center, LLC, a Delaware limited liability company, in its
capacity as Borrower Representative pursuant to the provisions of Section 2.9,
or any successor Borrower Representative selected by Borrowers and reasonably
approved by Agent.
“Borrowing Base” means:
(a)    the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Accounts; minus
(c)    the amount of any reserves and/or adjustments provided for in this
Agreement.
“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Los Angeles, California, Washington, D.C. or New York City are authorized by Law
to close.
“Capital Leases,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP is accounted for as a capital lease on the balance sheet of that
Person.
“CCP” has the meaning set forth in Section 8.3(d).

 
3

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following: (a) any direct pledge,
assignment or hypothecation of or Lien or encumbrance on any of the legal or
beneficial equity interests in any Borrower other than any pledge made pursuant
to the Existing Credit Agreement; (b) any Person, either individually or acting
in concert with one or more other Persons, excluding Permitted Holders, shall
beneficially own and control more than 30% of the total voting power (without
regard to the occurrence of any contingency) represented by the issued and
outstanding capital stock or equity interests of Parent, unless Permitted
Holders shall beneficially own and control a greater percentage of such voting
power of Parent; (c) Parent shall cease to, directly or indirectly, own and
control one hundred percent (100%) of each class of the outstanding equity
interests of Borrower; (d) any “Change of Control”, “Change in Control”, or
terms of similar import under any Affiliated Financing Document or the Existing
Credit Agreement; (e) if Parent, directly or indirectly, fails to continue to
exercise control over (i) the day to day management and operation of Borrowers’
business or the Projects, and (ii) all material business decisions (including a
sale or refinance) for Borrower during the term of the Revolving Loans; or (f)
if Parent fails to be registered with the Securities and Exchange Commission as
a publicly traded company on a national securities exchange and such failure
results in a Consolidated Leverage Ratio for Parent equal to or greater than 6.0
to 1.0 and/or is the result of a sale or transfer of all or substantially all of
the assets of Parent (other than the Projects). As used in clause (b) of this
definition, the term “beneficially own” shall have the meaning set forth in the
Exchange Act and the rules and regulations promulgated thereunder.
“Closing Date” means the date of this Agreement.
“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.
“Commitment Annex” means Annex A to this Agreement.
“Commitment Expiry Date” means the date that is the three (3) year anniversary
of the Closing Date.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.
“CON” means any certificate of need or similar license which determines that
there is a need for a healthcare facility at a particular location or within a
certain geographic region.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense, (v) other non-cash expenses (other
than any such non-cash expense to the extent it represents an accrual of or
reserve for cash expenditures in any future period),

 
4

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(vi) losses from the sale of fixed assets, (vii) customary fees, costs and
expenses incurred in connection with any equity or debt offering (including the
public registration of any securities issued in, or exchanged for, any such
equity or debt offering), Investment, recapitalization or Debt or in connection
with the consummation of acquisitions, (viii) other non-recurring or
extraordinary costs and expenses (including non-recurring startup losses
incurred in connection with acquisitions or initial opening of facilities), and
costs attributable to discontinued operations (including operations disposed of
during such period, whether or not such operations were classified as
discontinued) incurred in such period, provided that the aggregate amount of
such costs included pursuant to this clause (viii) shall not exceed $7,000,000
in any one Fiscal Year and (ix) consulting fees paid to Onex Corporation, an
Ontario corporation, and Onex Partners LP, a Delaware limited partnership or any
of their Affiliates, less (b) without duplication and to the extent added in
determining such Consolidated Net Income, the sum of (i) non-cash income and
gains (other than any such non-cash income and gains to the extent it will
result in the receipt of cash payments in any future period), and (ii) gains
from the sale of fixed assets, all of the foregoing as determined on a
consolidated basis for Parent and its Subsidiaries in conformity with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Parent and its Subsidiaries on a consolidated basis
with respect to all outstanding Debt of Parent and its Subsidiaries, including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under interest
rate hedging agreements.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt minus Designated Restricted Cash on such date to
(b) Consolidated EBITDA, calculated on a Pro Forma Basis, for the consecutive
four Fiscal Quarters ending on the last day of the most recent Fiscal Quarter
for which financial statements of Parent have been filed with the Securities and
Exchange Commission.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (a) the income (or loss) of any Person (other than a
Subsidiary of Parent or APS – Summit Care Pharmacy L.L.C., a Delaware limited
liability company) in which any other Person (other than Parent or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Parent or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries or that Person’s
assets are acquired by Parent or any of its Subsidiaries, (c) the income of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid to Parent or any of its Subsidiaries by such Person
during such period, (d) any after-tax gains or losses attributable to asset
sales or returned surplus assets of any pension plan, (e) any income or loss
attributable to the early extinguishment of Debt and (f) (to the extent not
included in clauses (a) through (e) above) any net extraordinary gains or
losses.
“Consolidated Total Debt” means, as at any date of determination, the sum of the
aggregate stated balance sheet amount of all Debt of Parent and its Subsidiaries
(provided that such amount shall be determined without giving effect to any
election, made for purposes of reflecting any Debt on a balance sheet, to value
such Debt at “fair value” or any other accounting principle that results in the
amount of such Debt (other than zero coupon Debt) as reflected on such balance
sheet to be below the stated principal amount of such

 
5

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Debt (other than to the extent resulting from original issue discount)),
determined on a consolidated basis in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability is to provide assurance to the obligee of such Third
Party Obligation that such Third Party Obligation will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such Third Party Obligation will be protected, in whole or in part, against loss
with respect thereto; (b) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing; (c) under any Swap
Contract, to the extent not yet due and payable; (d) to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement; or (e) for any obligations of another Person pursuant
to any Guarantee or pursuant to any agreement to purchase, repurchase or
otherwise acquire any obligation or any property constituting security therefor,
to provide funds for the payment or discharge of such obligation or to preserve
the solvency, financial condition or level of income of another Person. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so Guaranteed or otherwise supported or, if not a fixed and
determinable amount, the maximum amount so Guaranteed or otherwise supported.
“Controlled Group” means all members of any group of companies and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with any Borrower, are treated as a single employer
under Section 414(b) or (c) of the Code (and, for purposes of provisions
relating to Section 412 of the Code, Sections 414(m) or (o) of the Code) or
Section 4001(b) of ERISA.
“Credit Exposure” means any period of time during which any portion of the
Revolving Loan Commitment is outstanding or any Obligation remains unpaid or
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted with respect thereto.
“Credit Party” means any Guarantor under a Guarantee of the Obligations and any
Person, whether now existing or hereafter acquired or formed, that becomes
obligated as a borrower, guarantor, surety, indemnitor, pledgor, assignor or
other obligor under any Financing Document; and “Credit Parties” means all such
Persons, collectively.
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services (except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business and obligations incurred under ERISA), which purchase price
is (i) due more than six (6) months from the date of incurrence of the
obligation in respect thereof, or (ii) evidenced by a note or similar written
instrument, (d) that portion of obligations with respect to Capital Leases of
such Person that is properly classified as a liability on a balance sheet of
such Person in conformity with GAAP, (e) all non-contingent obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument, (f) all equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person, (g) all obligations secured by a Lien on any asset
of such Person, whether or not such obligation is otherwise an obligation of
such Person, (h) Off Balance Sheet Obligations, (i) “earnouts”, purchase price
adjustments, and similar payment obligations or continuing obligations of any
nature of such Person arising out of purchase and sale contracts; (j) all Debt
of others Guaranteed by such

 
6

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Person; and (k) monetary obligations arising under non-compete agreements.
Without duplication of any of the foregoing, Debt of Borrowers shall include the
Revolving Loans.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Default Interest Rate” has the meaning set forth in Section 10.5.
“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value and containing such other terms and conditions as Agent may
reasonably require and are consistent with this Agreement.
“Deposit Account Restriction Agreement” means an agreement, in form and
substance reasonably satisfactory to Agent, among Agent, any Borrower and each
bank in which such Borrower maintains a Deposit Account and into which Deposit
Account proceeds of Accounts from Governmental Account Debtors are paid directly
by the Governmental Account Debtor, and which agreement provides that (a) such
bank shall not enter into an agreement with respect to such Deposit Account
pursuant to which the bank agrees to comply with instructions originated by any
Person, other than the applicable Borrower that owns the Deposit Account,
directing disposition of the funds in such Deposit Account, and (b) such bank
shall agree that it shall have no Lien on, or right of setoff or recoupment
against, such Deposit Account or the contents thereof, other than in respect of
usual and customary service fees and returned items for which Agent has been
given value and containing such other terms and conditions as Agent may
reasonably require, including as to any such agreement pertaining to any Lockbox
Account, providing that such bank shall wire, or otherwise transfer, in
immediately available funds, on a daily basis to the Payment Account, a Lockbox
Account subject to a Deposit Account Control Agreement or to the cash management
account maintained pursuant to the cash management structure of the Borrowers as
of the Closing Date (which such cash management structure shall not be changed
(other than to change the cash management account to which the funds are swept,
so long as all funds so swept remain subject to the provisions of the applicable
Administrative Services Agreement) after the Closing Date without the written
authorization of Agent) (such direction as Agent shall elect and direct at the
time such agreement is signed) all funds received or deposited into such Lockbox
Account and associated Lockbox unless the applicable Borrower shall otherwise
instruct the bank in writing, subject to the limitations set forth in the
Deposit Account Restriction Agreement and the other Financing Documents.
“Designated Restricted Cash” means, as of any date of determination, proceeds of
Debt received by Parent or any of its Subsidiaries not more than 180 days prior
to such date which, at the time such Debt was incurred, was anticipated to be
applied to finance one or more acquisitions and, as of such date, has not yet
been applied to finance any such acquisition.
“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class or
in common equity interests), (b) any payment on account of (i) the purchase,

 
7

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
administrative service fee, management fees or other fees or payments to an
Affiliate of a Borrower, (d) any lease or rental payments to an Affiliate of a
Borrower, or (e) repayments of Debt held by any Person holding an equity
interest in a Borrower or an Affiliate of a Borrower, unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness. Notwithstanding anything to the contrary contained herein,
Distributions will not include payments that (y) constitute Operating Expenses
except for (i) management and administrative fees, including, without
limitation, the “Administrative Fee” (as defined in the Administrative Services
Agreement) and (ii) any other non-Project expenses, as reasonably determined by
Agent and (z) (i) “Costs” (as defined in the Administrative Services Agreement)
including any allocation of indirect costs attributable to the provision of
services under the Administration Services Agreement, and (ii) other payments to
the ASP that are made pursuant to the Administrative Services Agreement.
“Dollars” or “$” means the lawful currency of the United States of America.
“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account. The net amount of an Eligible Account at any
time shall be (a) the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time, and (b) adjusted by applying
percentages (known as “liquidity factors”) by payor and/or payor class based
upon the applicable Borrower’s actual recent collection history for each such
payor and/or payor class in a manner consistent with Agent’s underwriting
practices and procedures. Such liquidity factors may be adjusted by Agent from
time to time as warranted by Agent’s underwriting practices and procedures and
using Agent’s good faith credit judgment. Without limiting the generality of the
foregoing, no Account shall be an Eligible Account if:
(a)    the Account remains unpaid more than one hundred and fifty (150) days
past the claim or invoice date (but in no event more than one hundred eighty
(180) days after the applicable goods or services have been rendered or
delivered);
(b)    the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;
(c)    if the Account arises from the sale of goods, any part of any goods the
sale of which has given rise to the Account has been returned, rejected, lost,
or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);
(d)    if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have

 
8

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




not been shipped to the Account Debtor or its designee or the sale was not made
in compliance with applicable Laws;
(e)    if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
law or the Account represents a progress billing for which services have not
been fully and completely rendered;
(f)    the Account is subject to a Lien other than a Permitted Lien, or Agent
does not have a Lien on such Account;
(g)    the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment, unless such Chattel Paper or Instrument has
been delivered to Agent;
(h)    the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;
(i)    except for Accounts owed by Medicare or Medicaid programs, more than
fifty percent (50%) of the aggregate balance of all Accounts owing from the
Account Debtor obligated on the Account are ineligible under subclause (a) above
(in which case all Accounts from such Account Debtor shall be ineligible);
(j)    without limiting the provisions of clause (i) above, fifty percent (50%)
or more of the aggregate unpaid Accounts from the Account Debtor obligated on
the Account are not deemed Eligible Accounts under this Agreement for any
reason;
(k)    except for Accounts owed by Medicare or Medicaid programs, the total
unpaid Accounts of the Account Debtor obligated on the Account exceed twenty
percent (20%) of the net amount of all Eligible Accounts owing from all Account
Debtors (but only the amount of the Accounts of such Account Debtor exceeding
such 20% limitation shall be considered ineligible);
(l)    any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect;
(m)    the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor, provided, however, that if the Account is for services (i) to be
invoiced to Medicaid, (ii) which were rendered to a patient who was not, at the
time of the rendering of such services, eligible for reimbursement from
Medicaid, but who has submitted necessary documentation for eligibility for
reimbursement from Medicaid and is pending confirmation of such eligibility
(i.e., “Medicaid pending”), and (iii) that were rendered within thirty (30) days
of the date of the applicable Borrowing Base Certificate, then such Accounts
shall not be ineligible under this clause (m), and provided, further, that all
Accounts that are unbilled or not invoiced shall be properly recorded on
Borrowers’ accounting systems at all times and billed or invoiced to the
applicable Account Debtor in Borrower’s Ordinary Course of Business;
(n)    except for Accounts owed by Medicare or Medicaid programs, the Account is
an obligation of an Account Debtor that is the Federal, state or local
government or any political subdivision thereof, unless Agent has agreed to the
contrary in writing and Agent has received from the Account Debtor the
acknowledgement of Agent’s notice of assignment of such obligation pursuant to
this Agreement;

 
9

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(o)    the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectibility of such Account or reduce
the amount payable or delay payment thereunder;
(p)    the Account Debtor has its principal place of business or executive
office outside the United States;
(q)    the Account is payable in a currency other than United States dollars;
(r)    the Account Debtor is an individual;
(s)    Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;
(t)    the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible);
(u)    the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien; or
(v)    the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment and discretion.
“Eligible Swap Counterparty” means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender, that (a) at any time it occupies such role
or capacity enters into a Swap Contract with any Borrower, and (b) in the case
of a Lender or an Affiliate of a Lender other than Agent, is expressly
identified by Agent as maintaining a reporting system acceptable to Agent with
respect to Swap Contract exposure and agrees with Agent to provide regular
reporting to Agent, in form and content reasonably satisfactory to Agent, with
respect to such exposure.
“Environmental Assessments” means the phase I and, if applicable, phase II
environmental site assessments delivered to Agent prior to the Closing Date.
“Environmental Laws” means any present and future Laws pertaining to the
environment, natural resources, pollution, health (including any environmental
clean up statutes and all regulations adopted by any local, state, federal or
other Governmental Authority, and any Law all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower or any
Project and relate to Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based
Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or
local Laws, any

 
10

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




amendments thereto, and the regulations promulgated pursuant to said Laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.
“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“Event of Default” has the meaning set forth in Section 10.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Revolving
Loan Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Revolving Loans or Revolving Loan Commitment
(other than pursuant to an assignment request by any Borrower under Section
11.17(c)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.8(b) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of April 12, 2012, among Parent, the lenders listed
therein, Credit Suisse AG, J.P. Morgan Securities LLC and Credit Suisse
Securities (USA) LLC, as the same may have been or may hereafter be refinanced,
amended, modified, supplemented or restated from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any similar law or regulation
adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States with respect to the foregoing and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 
11

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.
“FF&E” means personal property delivered upon, attached to, used or required to
be used in connection with the operation of any Project.
“Financing Documents” means this Agreement, any Notes, the Security Documents,
any Fee Letter, any subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, in each case
by a Credit Party, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Financing Transaction” has the meaning set forth in Section 4.12.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means, subject to the terms and provisions on the application thereof set
forth in Section 1.2, generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, limited liability company, association or
other business entity.
“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
“Governmental Lockbox” has the meaning set forth in Section 2.11.

 
12

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantor” means Parent, SH LLC and any other Credit Party that has executed or
delivered, or shall in the future execute or deliver, any Guarantee of any
portion of the Obligations.
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; any substance the presence of which on any Project is prohibited by
any Environmental Laws; toxic mold, any substance that requires special handling
pursuant to Environmental Law; and any other material or substance now or in the
future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law,
including: (a) any “hazardous substance” defined as such in (or for purposes of)
CERCLA, or any so-called “superfund” or “superlien” Law, including the judicial
interpretation thereof; (b) any “pollutant or contaminant” as defined in 42
U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products, including
crude oil or any fraction thereof; (e) natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel; (f) any “hazardous
chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), flammable explosives,
radioactive materials, infectious substances, materials containing lead-based
paint or raw materials which include hazardous constituents); and (h) any other
toxic substance or contaminant that is subject to any Environmental Laws or
other requirement of any Governmental Authority.
“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities and adult care facilities), patient healthcare, patient healthcare
information, patient abuse, the quality and adequacy of medical care, rate
setting, equipment, personnel, operating policies, fee splitting, including,
without limitation, (a) all federal and state fraud and abuse laws, including,
without limitation, the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)),
the Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. §3729
et seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e) Medicaid, (f) the Patient
Protection and Affordable Care Act (P.L. 111-1468), (g) The Health Care and
Education Reconciliation Act of 2010 (P.L. 111-152), (h) quality, safety and
accreditation standards and requirements

 
13

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




of all applicable state laws or regulatory bodies, (i) all laws, policies,
procedures, requirements and regulations pursuant to which Healthcare Permits
are issued, and (j) any and all other applicable health care laws, regulations,
manual provisions, policies and administrative guidance, each of (a) through (j)
as may be amended from time to time.
“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, marketing, promoting, sale, furnishing,
distribution or delivery of goods or services under Healthcare Laws, (b) issued
by any Person from which any Borrower has, as of the Closing Date, received an
accreditation (including, without limitation, the JCAHO), and/or (c) issued or
required under Healthcare Laws applicable to the ownership, leasing and/or
operation of a Project.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
“HIPAA Compliant” means that the applicable Person is in compliance with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA, and is not and could not reasonably be expected to become
the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity) that could result in any of the
foregoing or that could reasonably be expected to adversely affect such Person’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by such Person of the
provisions of HIPAA.
“Indemnitees” has the meaning set forth in 12.15(c).
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
“Intercompany Loans” has the meaning set forth in Section 2.9.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original

 
14

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




cost of such Investment plus the cost of all additions thereto minus the value
of any cash, property or other assets received with respect thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
“IRS” means the United States Internal Revenue Service.
“JCAHO” means the Joint Commission on Accreditation of Healthcare Organizations.
“Laws” means any and all applicable federal, state, provincial, territorial,
local and foreign statutes, laws, judicial decisions, regulations, guidances,
guidelines, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, governmental agreements
and governmental restrictions, whether now or hereafter in effect. “Laws”
includes, without limitation, Healthcare Laws and Environmental Laws.
“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit hereunder.
Without limitation of Agent’s discretion to identify any Person as an LC Issuer,
no Person shall be designated as an LC Issuer unless such Person maintains
reporting systems reasonably acceptable to Agent with respect to letter of
credit exposure and agrees to provide regular reporting to Agent reasonably
satisfactory to it with respect to such exposure.
“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.
“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.
“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date. Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date. Each Letter of Credit shall be either a Lender Letter of
Credit or a Supported Letter of Credit.
“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.
“LIBOR Rate” means, for each Revolving Loan, a per annum rate of interest equal
to the greater of (a) 0.75% and (b) the rate determined by Agent (rounded
upwards, if necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate
for the Interest Period, by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 
15

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Lien” means, with respect to any asset of any Person, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind, in respect of such
Person’s interest in such asset. For the purposes of this Agreement and the
other Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan Account” has the meaning set forth in Section 2.6(b).
“Lockbox” has the meaning set forth in Section 2.11.
“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).
“Lockbox Bank” has the meaning set forth in Section 2.11.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations or business of Borrowers and the Projects,
taken as a whole, (ii) the rights and remedies of Agent or Lenders under any
Financing Document, (iii) the legality, validity or enforceability of any
Financing Document, (iv) Borrowers’ ability to accept, admit and/or retain
residents, taken as a whole, (v) the use or scope of the Healthcare Permits that
are necessary for the ownership and operation of the Projects, taken as a whole,
or (vii) the continued participation by Borrowers regarding the Projects in the
Medicaid or Medicare programs or any other Third Party Payor Program at then
current rate certifications or levels, taken as a whole; or (b) an impairment to
the likelihood that Eligible Accounts of all Borrowers in general and taken as a
whole will be collected and paid in the Ordinary Course of Business of Borrowers
and upon substantially the same schedule and with substantially the same
frequency as such Borrowers’ recent collections history.
“Material Contracts” has the meaning set forth in Section 3.17.
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
“MCF” means MidCap Financial, LLC, and its successors and assigns.
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 
16

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Net Tax Benefit” means (a) the total amount of reduction in the income tax
liability of the shareholders or members of Borrowers realized as a result of
any loss generated by Borrowers’ business during any prior tax year, assuming in
such calculation that the full amount of such loss has been used to reduce such
shareholders’ or members’ adjusted gross income in the same tax year that such
loss was generated by Borrowers’ business, plus (b) the amount by which (i) the
aggregate amount of Tax Distributions made, based on good faith estimates, to
such shareholders or members in such tax year is in excess of (ii) the tax
obligations owing by such shareholders or members for income generated by
Borrowers’ business during such year; provided, however, to the extent that any
loss is included in clause (a) above in calculating Net Tax Benefit, then the
amount to be used for such loss in clause (b)(ii) above in calculating the Net
Tax Benefit shall be deemed to be zero dollars ($0).
“Non-Excluded Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower or other Credit Party under any Financing Document and (b) to the
extent not otherwise described in (a), Other Taxes.
“Non-Funding Lender” has the meaning set forth in Section 11.18.
“Note” and/or “Notes” has the meaning set forth in Section 2.3.
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying: (a) the date of issuance or increase
of a Letter of Credit; (b) the identity of the LC Issuer with respect to such
Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the proposed
terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document (including the
Affiliated Financing Documents), in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due. In addition to, but without duplication of,
the foregoing, the Obligations shall include, without limitation, all
obligations, liabilities and indebtedness arising from or in connection with
(a) all Support Agreements, (b) all Lender Letters of Credit, and (c) all Swap
Contracts entered into with any Eligible Swap Counterparty.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Off Balance Sheet Obligations” means the monetary obligations of a Person under
(a) a so called synthetic, off balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 
17

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Offer” has the meaning set forth in Section 4.12.
“Onex” means Onex Corporation, an Ontario corporation, and Onex Partners, LP, a
Delaware limited partnership.
“Operating Expenses” means the sum of the following for any period, without
duplication, the expenses incurred in connection with owning and operating the
Projects, determined on an accrual basis consistent with industry standards for
such period (as determined in accordance with GAAP), including, without
limitation: (i) recurring expenses to third parties (e.g. real estate tax and
insurance expenses or deposits, tenant improvements, leasing commissions,
carpeting replacement, appliance and drapery replacement) which are not paid out
of the replacement reserve, (ii) management fees (whether paid or not) in an
amount equal to five percent (5.0%) of effective gross income for the Projects,
(iii) any replacement reserve required pursuant to the Affiliated Loan
Agreement, (iv) all interest and fees obligations accruing under any Debt other
than the Revolving Loans (including FF&E, accounts receivable or vehicle
financing), and (v) any other property operating expenses relating to the normal
operation of the applicable Projects, whether the expenses are the
responsibility of the Affiliated Borrowers as landlords or Borrowers as tenants
(with the intent being that, without duplication, all ordinary operating
expenses for operating the Projects are deemed “Operating Expenses,” whether the
landlord or the tenant is obligated to pay such expenses). “Operating Expenses”
shall specifically exclude income taxes, depreciation, amortization and base and
percentage rents paid by Borrowers to the Affiliated Borrowers, as landlords (to
the extent such rents do not include any payment for taxes, insurance or other
operating expenses).
“Operating Lease” means any lease of any Project by a Borrower, as lessee, and
all amendments thereto and extensions thereof, as has been approved by Agent as
and to the extent required hereunder.
“Operative Documents” means the Financing Documents, any Operating Leases, any
Administrative Service Agreements, Subordinated Debt Documents, and any
documents executed by a Credit Party and effecting any transaction that is
closing contemporaneously with the closing of the financing under this
Agreement.
“Option Period” has the meaning set forth in Section 4.12.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party.
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Revolving Loan or
Financing Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance,

 
18

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment requested by a Borrower pursuant to the terms of
Section 2.8(g) and Section 11.17(c) this Agreement).
“Parent” means Skilled Healthcare Group, Inc., a Delaware corporation.
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals required under all applicable Laws and required in order to carry
on its business as now conducted, including, without limitation, Healthcare
Permits.
“Permitted Contest” means, with respect to any Tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiaries
to any Governmental Authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made on the books
and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its subsidiaries’ intent to so
contest the obligation; (d) in the case of real estate taxes or assessments or
other Liens that could reasonably be expected to take priority over Lenders’
Lien pursuant to the Financing Documents or Affiliated Financing Documents,
Borrowers have obtained an endorsement, in form and substance reasonably
satisfactory to Agent, to the loan policy of title insurance issued to Agent
insuring over any Lien created by such obligation, or Borrowers have deposited
with Agent a bond or other security satisfactory to Agent, in its reasonable
discretion, against loss or injury by reason of such contest or the non-payment
of such obligation or charge (and if such security is cash, Agent may, but shall
not be obligated to, deposit the same in an interest-bearing account and
interest accrued thereon, if any, shall be deemed to constitute a part of such
security for purposes of this Agreement, but Agent (i) makes no representation
or warranty as to the rate or amount of interest, if any, which may accrue
thereon and shall have no liability in connection therewith and (ii) shall not
be deemed to be a trustee or fiduciary with respect to its receipt of any such
security and any such security may be commingled with other monies of Agent);
(e) the Collateral or any part thereof or any interest therein shall not be in
any danger of being sold, forfeited or lost by reason of such contest by
Borrowers or its Subsidiaries; and (f) upon a final determination of such
contest, Borrowers and its Subsidiaries shall promptly comply with the
requirements thereof.
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this

 
19

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Agreement and set forth on Schedule 5.1 (but not including any refinancings,
extensions, increases or amendments to the indebtedness underlying such
Contingent Obligations other than extensions of the maturity thereof without any
other change in terms); (d) Contingent Obligations incurred in the Ordinary
Course of Business for the issuance of to surety and appeal bonds, performance
bonds and other similar obligations not to exceed $1,000,000 in the aggregate at
any time outstanding; or such higher amount as approved by Agent in writing,
plus the amount of surety and appeal bonds, performance bonds and other similar
obligations secured by a Lien permitted pursuant to clause (e) of the definition
of Permitted Liens; (e) Contingent Obligations arising under indemnity
agreements with title insurers to cause such title insurers to issue to Agent
mortgagee title insurance policies; (f) Contingent Obligations arising with
respect to customary indemnification and purchase price adjustment obligations
in favor of purchasers in connection with dispositions of any assets permitted
pursuant to the Financing Documents; (g) so long as there exists no Event of
Default both immediately before and immediately after giving effect to any such
transaction, Contingent Obligations existing or arising under any other Swap
Contract, provided, however, that such obligations are (or were) entered into by
Borrower or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; (i) Contingent Obligations in respect of any Permitted
Indebtedness; and (j) other Contingent Obligations not permitted by clauses (a)
through (i) above, not to exceed $300,000 in the aggregate at any time
outstanding.
“Permitted Debt Refinancing” means, with respect to any Debt, any modification,
refinancing, refunding, renewal or extension of such Debt; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of such Debt except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension,
(b) such modification, refinancing, refunding, renewal or extension has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of (i) the Debt being modified, refinanced, refunded, renewed
or extended and (ii) the Revolving Loans, (c) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
(i) the final maturity date of the Debt being modified, refinanced, refunded,
renewed or extended and (ii) the date one hundred eighty (180) days after the
Commitment Expiry Date, and (d)(i) such modification, refinancing, refunding,
renewal or extension is unsecured and subordinated in right of payment to the
Obligations on terms at least as favorable to Lenders as those contained in the
documentation governing the Debt being modified, refinanced, refunded, renewed
or extended, (ii) the terms and conditions (excluding as to interest rate and
redemption premium) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
Borrowers or Lenders than the terms and conditions of the Debt being modified,
refinanced, refunded, renewed or extended; provided that a certificate of a
Responsible Officer delivered to Agent at least ten (10) Business Days prior to
the closing of such Permitted Debt Refinancing, together with a reasonably
detailed description of the material terms and conditions of such Permitted Debt
Refinancing or drafts of the documentation relating thereto, stating that
Borrowers have determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless Agent notifies Borrowers
within such ten (10) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).
“Permitted Holders” means Onex or any officer of Parent or any of Parent’s
Subsidiaries or any of the Permitted Transferees of any of the foregoing
Persons.
“Permitted Indebtedness” means (a) Borrower’s Debt to Agent and each Lender
under this Agreement and the other Financing Documents; (b) Debt incurred as a
result of endorsing negotiable

 
20

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




instruments received in the Ordinary Course of Business; (c) purchase money Debt
not to exceed $1,000,000 at any time (whether in the form of a loan or a lease)
used solely to acquire equipment used in the Ordinary Course of Business and
secured only by such equipment (and any Permitted Debt Refinancing with respect
to any such Debt); (d) Debt existing on the date of this Agreement and described
on Schedule 5.1 (and Permitted Debt Refinancing with respect to any such Debt);
(e) Debt, if any, arising under Swap Contracts; (f) Debt constituting financed
insurance premiums (if maintaining insurance is not the obligation of a
Borrower); (g) Subordinated Debt and (h) Debt by any Borrower to Parent and/or
SH LLC resulting from the cash management structure maintained by Parent and its
Subsidiaries.
“Permitted Investments” means (a) cash and cash equivalents; (b) unsecured
intercompany loans from any Borrower to any other Borrower; (c) Investments
owned on the Closing Date and described on Schedule 5.7; (d) Investments in
securities in connection with the satisfaction or enforcement of Debt or claims
due or owing to Borrowers or as security for any such Debt or claim; (e)
Investments by any Borrower in Parent and/or SH LLC resulting from the cash
management structure maintained by Parent and its Subsidiaries and (f)
Investments in such Subsidiaries as may be permitted in writing by Agent in its
discretion from time to time.
“Permitted Liens” means: (a) to the extent Borrower has employees, deposits or
pledges of cash to secure obligations under workmen’s compensation, social
security or similar Laws, or under unemployment insurance (but excluding Liens
arising under ERISA) pertaining to a Borrower’s employees, if any; (b) deposits
or pledges of cash to secure statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts and other obligations of
like nature arising in the Ordinary Course of Business; (c) Liens of collecting
banks under the UCC on items in the ordinary course of collection and statutory
Liens and rights of set-off of banks, each to the extent such collecting bank
has entered into a Deposit Account Control Agreement or Deposit Account
Restriction Agreement with Agent (to the extent and only to the extent that such
a Deposit Account Control Agreement or Deposit Account Restriction Agreement is
required for the applicable account pursuant to this Agreement), statutory Liens
of carriers, mechanic’s, workmen’s, materialmen’s or other like Liens on
Collateral, other than any Collateral which is part of the Borrowing Base,
arising in the Ordinary Course of Business with respect to obligations which are
not overdue by more than thirty (30) days, or which are being contested pursuant
to a Permitted Contest; (d) Liens on Collateral, other than Accounts, for taxes
or other governmental charges not at the time delinquent or thereafter payable
without penalty or the subject of a Permitted Contest; (e) attachments, appeal
bonds, judgments and other similar Liens on Collateral other than Accounts for
sums not exceeding $1,000,000 (plus any additional amount funded by any
insurance company) with respect to any single Project arising in connection with
court proceedings; provided, however, that the execution or other enforcement of
such Liens is effectively stayed and the claims secured thereby are the subject
of a Permitted Contest; (f) those matters that are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents; (g) licenses, leases or subleases granted to
third parties in accordance with any applicable terms of the Financing Documents
and not interfering in any material respect with the ordinary conduct of the
business of the applicable Borrower or resulting in a material diminution in the
value of any Collateral as security for the Obligations; (h) easements, rights
of way, restrictions, encroachments, and other minor defects or irregularities
in title, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of the applicable Borrower or
result in a material diminution in the value of any Collateral as security for
the Obligations; (i) any interest or title of a lessor or sublessor under any
lease not prohibited by this Agreement; (j) any zoning or similar Law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property; (k) Liens and encumbrances in favor of
Agent under the Financing Documents and (l) Liens and encumbrances in favor of
the holders of the Affiliated Financing Documents.

 
21

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Permitted Transferees” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (iii) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general or
limited partners of which, or a limited liability company, the members of which,
include only such Person or his or her spouse or lineal descendants, in each
case to whom such Person has transferred the beneficial ownership of any equity
interests or capital stock of Parent.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Pro Forma Basis” means, with respect to the calculation of the Consolidated
Leverage Ratio, the calculation of such ratio after giving effect to (a) any
proposed acquisition, (b) any asset sale of a Subsidiary or operating entity for
which historical financial statements for the relevant period are available and
any related payment of Debt, or (c) any incurrence of Debt or issuance of equity
(including pro forma adjustments arising out of events which are directly
attributable to the proposed acquisition, asset sale, incurrence of Debt or
issuance of equity, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the Staff of the
Securities and Exchange Commission, as certified by the chief financial officer
of Parent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired, sold or designated
and the consolidated financial statements of Parent or any of its Subsidiaries
which shall be reformulated as if such acquisitions, and all other acquisitions
and asset sales that have been consummated during the period, and any Debt or
other liabilities to be incurred in connection therewith had been consummated
and incurred at the beginning of such period.
“Project” means any facility from which a Borrower provides or furnishes goods
or services, including, without limitation, any skilled nursing facility,
assisted living facility, independent living facility or similar facility, and
includes, without limitation, any business location of a Borrower which is
subject to any Healthcare Permit. “Project” also means the singular reference to
each respective portion of the Collateral consisting of the land, improvements
and all other real and personal property encumbered by the lien of each
respective mortgage, deed of trust, deed to secure debt or similar Security
Document constituting a part of the Financing Documents. As of the Closing Date,
the Projects consist of those listed and described on Schedule 1.1.
“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

 
22

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Recipient” means (a) Agent, and (b) any Lender.
“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.
“Release” has the meaning set forth in 42 U.S.C. §9601 (22).
“Required Lenders” means, subject to the provisions of Section 13.13(c), (i) at
any time that there are three (3) or fewer Lenders, Lenders holding sixty-six
and two thirds percent (66 2/3%) or more of the Revolving Loan Commitment and
(ii) at any time that there are more than three (3) Lenders, Lenders holding
fifty percent (50.00%) or more of the outstanding principal balance of the
Revolving Loan Commitment.
“Resident Agreements” means the singular or collective reference to all patient
and resident care agreements, admission agreements and service agreements which
include an occupancy agreement and all amendments, modifications or supplements
thereto.
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, President or other authorized officer of the applicable Borrower or
Borrower Representative (or the manager of the applicable Borrower or Borrower
Representative).
“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of zero (or, in the event the Revolving Loan Commitment shall have
been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).
“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.
“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.
“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party.
“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.
“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 
23

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.
“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.
“Revolving Loans” has the meaning set forth in Section 2.1(a).
“Securities Account” means a “securities account” (as defined in Article 8 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.
“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
“Settlement Date” has the meaning set forth in Section 11.13(a).
“SH LLC” means Skilled Healthcare, LLC, a Delaware limited liability company.
“Solvent” means, with respect to any Person (or group of Persons), that such
Person (or group of Persons) (a) owns and will own assets the fair saleable
value of which are (i) greater than the total amount of its (or their)
liabilities (including Contingent Obligations), and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it (or them); (b) has capital that
is not unreasonably small in relation to its (or their) business as presently
conducted or after giving effect to any contemplated transaction; and (c) does
not intend to incur and does not believe that it (or they) will incur debts
beyond its (or their) ability to pay such debts as they become due. For purposes
of this definition, the amount of Contingent Obligations (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.

 
24

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.
“Subordinated Swap Contract” means a Swap Contract between a Borrower and an
Eligible Swap Counterparty that Agent has designated, in its discretion, as
being secured by the Collateral on a basis that is subordinate to all of the
other Obligations.
“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of Law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
“Support Agreement” has the meaning set forth in Section 2.5(a).
“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.
“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, which is obtained by Borrowers for the Revolving Loans to
provide protection against fluctuations in the applicable Base Rate or Base
LIBOR Rate, but only to the extent Agent provides its prior written consent to
the entry into such “swap agreement”.
“Tax Distributions” means, for any taxable year or other taxable period for
which Borrowers are treated under the Code as a Subchapter S corporation,
partnership for income tax purposes or otherwise disregarded under the Code for
income tax purposes, dividends and/or distributions paid by any Borrowers to its
shareholders or members in an amount not to exceed the product of (a) net
taxable income of the Borrowers that “flows through” to such shareholders or
members as a result of their ownership interests in such Borrower multiplied by
(b) the sum of the highest marginal federal and state income tax rates which
were applicable to such shareholder or member in such taxable year or taxable
period.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 
25

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Revolving Loans
pursuant to Section 10.2, or (c) the termination date stated in any notice of
termination of this Agreement provided by Borrowers in accordance with
Section 2.12.
“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.
“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.
“Transfer” means sale, transfer, lease (other than a Lease approved by Agent or
a Lease otherwise permitted by this Agreement), conveyance, alienation, pledge,
assignment, mortgage, encumbrance, hypothecation or other disposition of all or
any portion of a Project or any portion of any other Collateral for the
Revolving Loans, except that (i) a Borrower may consummate dispositions in the
Ordinary Course of Business of FF&E that the applicable Borrower determines in
good faith is no longer used or useful in such Borrower’s business, (ii) in
order to resolve disputes that occur in the Ordinary Course of Business, any
Borrower may discount or otherwise compromise for less than the face value
thereof, notices or accounts receivable, (iii) any Borrower may engage in a
transaction permitted by Section 2.11 or Section 5.6(a) and (iv) any Borrower
may encumber any of the Collateral with a Permitted Lien.
“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.
“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (b) the then outstanding principal amount of such Debt.
Section 1.2    Accounting Terms and Determinations. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
(including, without limitation, determinations made pursuant to the exhibits
hereto) shall be made, and all financial statements required to

 
26

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




be delivered hereunder shall be prepared on a consolidated basis (unless
otherwise indicated herein) in accordance with GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or financial
requirement set forth in any Financing Document, and either Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, however, that until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) Borrowers shall provide to the Agent and the
Lenders with financial statements and other documents required under this
Agreement, which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.
Section 1.3    Other Definitional and Interpretive Provisions. References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.
Section 1.4    Funding and Settlement Currency. Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in lawful money of the United States and in
immediately available funds.
ARTICLE 2 -     LOANS AND LETTERS OF CREDIT
Section 2.1    Loans.
(a)    Revolving Loans.
(i)    Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing, such Notice of Borrowing to be delivered

 
27

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




before 1:00 p.m. (Eastern time) two (2) Business Days prior to the date of such
proposed borrowing. Each Borrower and each Revolving Lender hereby authorizes
Agent to make Revolving Loans on behalf of Revolving Lenders, at any time in its
sole discretion, (A) as provided in Section 2.5(c), with respect to obligations
arising under Support Agreements and/or Lender Letters of Credit, and (B) to pay
principal owing in respect of the Revolving Loans and interest, fees, expenses
and other charges payable by any Credit Party from time to time arising under
this Agreement or any other Financing Document. The Borrowing Base shall be
determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent. Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.
(ii)    Mandatory Revolving Loan Repayments and Prepayments.
(A)    The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto.
(B)    If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cause the cancellation of outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount equal to
such excess.
(C)    Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, are required pursuant to Section 2.11 below, and (II) in
full on the Termination Date.
(iii)    Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loans in whole or in part; provided, however, that any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000.
(iv)    LIBOR Rate.
(A)    Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
(B)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account (x) any additional or increased costs
(other than Taxes) to such Lender of maintaining or obtaining any eurodollar
deposits, (y) any Taxes imposed on such Lender (other than Non-Excluded Taxes
and Excluded Taxes, in each case, to the extent addressed by Section 2.8) on its
loans, loan principal, commitments or other obligations, or its deposits,
reserves or other liabilities or capital attributable thereto, or (z) other
increased costs (other than Taxes) affecting this Agreement or Revolving Loans

 
28

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




made by such Lender, in each case, due to changes in applicable Law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (y) require such Lender to furnish to Borrowers a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the Revolving Loans
bearing interest based upon the LIBOR Rate with respect to which such adjustment
is made.
(C)    In the event that any change in market conditions or any Law or any
change therein or in the interpretation of application thereof, shall at any
time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain the Revolving Loans
bearing interest based upon the LIBOR Rate or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, (x)
such Lender shall give notice of such changed circumstances to Agent and
Borrowers, (y) in the case of any outstanding Revolving Loans of such Lender
bearing interest based upon the LIBOR Rate, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such
Revolving Loans, and interest upon such Lender’s Revolving Loans thereafter
shall accrue interest at Base Rate plus the Applicable Margin, and (z)  such
Revolving Loans shall continue to accrue interest at Base Rate plus the
Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Revolving Loans at the LIBOR Rate.
(D)    Anything to the contrary contained herein notwithstanding, neither Agent
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
Section 2.2    Interest, Interest Calculations and Certain Fees.
(a)    Interest. From and following the Closing Date, except as expressly set
forth in this Agreement, Revolving Loans and the other Obligations shall bear
interest at the sum of the LIBOR Rate plus the Applicable Margin. Interest on
the Revolving Loans shall be paid in arrears on the first (1st) day of each
month, commencing on January 1, 2014, and on the maturity of such Revolving
Loans, whether by acceleration or otherwise. Interest on all other Obligations
shall be payable upon demand.
(b)    Unused Line Fee. From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) (A) the Revolving Loan Commitment minus (B) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii)

 
29

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




one-half of one percent (0.50%) per annum. Such fee is to be paid monthly in
arrears on the first day of each month.
(c)    Fee Letter. In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.
(d)    Audit Fees. Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits of Borrowers’ books and records, audits, examinations, monitoring
activity, regulatory desktop reviews, valuations or appraisals of the
Collateral, audits of Borrowers’ compliance with applicable Laws and such other
matters as Agent shall reasonably deem appropriate (including, without
limitation, healthcare regulatory surveys), which shall be due and payable on
the first Business Day of the month following the date of issuance by Agent of a
written request for payment thereof to Borrowers; provided however, that so long
as no Event of Default has occurred and is continuing, Borrowers shall be liable
for such fees and expenses for no more than two (2) such audits in any given
calendar year in addition to any audits provided pursuant to the Affiliated Loan
Agreement.
(e)    Wire Fees. Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, any and all reasonable
fees, costs or expenses which Agent pays to a bank or other similar institution
(including, without limitation, any fees paid by Agent to any other Lender) for
incoming and outgoing wires made for the account of Borrowers and the depositing
for collection, by Agent, of any check or item of payment received or delivered
to Agent on account of Obligations.
(f)    Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.
(g)    Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of a Revolving Loan shall
be included in the calculation of interest. The date of payment of a Revolving
Loan shall be excluded from the calculation of interest. If a Revolving Loan is
repaid on the same day that it is made, one (1) day’s interest shall be charged.
(h)    Automated Clearing House Payments. If Agent so elects, monthly payments
of principal, interest or fees due and owing from Borrower to Agent hereunder
shall be paid to Agent by Automated Clearing House debit of immediately
available funds from the financial institution account designated by Borrower
Representative in the Automated Clearing House debit authorization executed by
Borrowers or Borrower Representative in connection with this Agreement, and
shall be effective upon receipt. Borrowers shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic debiting.
In no event shall any such payments be refunded to Borrowers.
Section 2.3    Notes. The portion of the Revolving Loans made by each Lender
shall be evidenced, if so requested by such Lender, by one or more promissory
notes executed by Borrowers on a joint and several basis in substantially the
form of Exhibit E attached hereto (each, a “Note”) in an original principal
amount (or, if more than one Note is issued to a Lender, in an aggregate
original principal amount) equal to such Lender’s Revolving Loan Commitment
Amount.

 
30

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 2.4    Reserved.
Section 2.5    Letters of Credit and Letter of Credit Fees.
(a)    Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to that date
which is one year prior to the Termination Date, by (i) Agent, of letters of
credit, guarantees or other agreements or arrangements (each, a “Support
Agreement”) to induce an LC Issuer to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit and (ii) a Lender, identified
by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so long as,
in each case:
(i)    Agent shall have received a Notice of LC Credit Event at least five (5)
Business Days before the relevant date of issuance, increase or extension; and
(ii)    after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities do not exceed $0, and (B) the Revolving
Loan Outstandings do not exceed the Revolving Loan Limit.
Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.
Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.
(b)    Letter of Credit Fee. Borrowers shall pay to Agent, for the benefit of
the Revolving Lenders in accordance with their respective Pro Rata Shares, a
letter of credit fee with respect to the Letter of Credit Liabilities for each
Letter of Credit, computed for each day from the date of issuance of such Letter
of Credit to the date that is the last day a drawing is available under such
Letter of Credit, at a rate per annum equal to the Applicable Margin then
applicable to Revolving Loans bearing interest based upon the LIBOR Rate. Such
fee shall be payable in arrears on the last day of each calendar month prior to
the Termination Date and on such date. In addition, Borrowers agree to pay
promptly to the LC Issuer any fronting or other fees that it may charge in
connection with any Letter of Credit.
(c)    Reimbursement Obligations of Borrowers. If either (i) Agent shall make a
payment to an LC Issuer pursuant to a Support Agreement, or (ii) any Lender
shall notify Agent that it has made payment in respect of, a Lender Letter of
Credit, (A) the applicable Borrower shall reimburse Agent or such Lender, as
applicable, for the amount of such payment by the end of the day on which Agent
or such Lender shall make such payment and (B) Borrowers shall be deemed to have
immediately requested that Revolving Lenders make a Revolving Loan, in a
principal amount equal to the amount of such payment (but solely to the extent
such Borrower shall have failed to directly reimburse Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment). Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than noon (Eastern time) on the Business Day following such notification
from Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan. Each
Revolving Lender hereby absolutely and

 
31

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Revolving Loans described in the immediately preceding sentence, unaffected by
any circumstance whatsoever, including, without limitation, (x) the occurrence
and continuance of a Default or Event of Default, (y) the fact that, whether
before or after giving effect to the making of any such Revolving Loan, the
Revolving Loan Outstandings exceed or will exceed the Revolving Loan Limit,
and/or (z) the non-satisfaction of any conditions set forth in Section 7.2.
Agent hereby agrees to apply the gross proceeds of each Revolving Loan deemed
made pursuant to this Section 2.5(c) in satisfaction of Borrowers’ reimbursement
obligations arising pursuant to this Section 2.5(c). Borrowers shall pay
interest, on demand, on all amounts so paid by Agent pursuant to any Support
Agreement or to any applicable Lender in honoring a draw request under any
Lender Letter of Credit for each day from the date of such payment until
Borrowers reimburse Agent or the applicable Lender therefore (whether pursuant
to clause (A) or (B) of the first sentence of this subsection (c)) at a rate per
annum equal to the interest rate applicable to Revolving Loans for such day.
(d)    Reimbursement and Other Payments by Borrowers. The obligations of each
Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:
(i)    any lack of validity or enforceability of, or any amendment or waiver of
or any consent to departure from, any Letter of Credit or any related document;
(ii)    the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Agent, any Lender or
any other Person, whether in connection with any Financing Document or any
unrelated transaction, provided, however, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
(iii)    any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(iv)    any affiliation between the LC Issuer and Agent; or
(v)    to the extent permitted under applicable Law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.
(e)    Deposit Obligations of Borrowers. In the event any Letters of Credit are
outstanding at the time that Borrowers prepay in full or are required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Agent for the benefit of all Revolving Lenders cash in an
amount equal to one hundred ten percent (110%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms. Upon
termination of any such Letter of Credit and so long as no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together

 
32

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by Agent in the
manner described herein.
(f)    Participations in Support Agreements and Lender Letters of Credit.
(i)    Concurrently with the issuance of each Supported Letter of Credit, Agent
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender’s Pro Rata Share,
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect
thereto. Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share, such Lender Letter of Credit and Borrowers’
Reimbursement Obligations with respect thereto. Any purchase obligation arising
pursuant to the immediately two preceding sentences shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever.
(ii)    If either (A) Agent makes any payment or disbursement under any Support
Agreement and/or (B) an LC Issuer makes any payment or disbursement under any
Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent or the
applicable LC Issuer, as applicable, in full for such payment or disbursement in
accordance with Section 2.5(c), or (II) any reimbursement under any Support
Agreement or Lender Letter of Credit received by Agent or any LC Issuer, as
applicable, from any Credit Party is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender shall be irrevocably and unconditionally obligated to pay to
Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the Obligations of
Borrowers under Section 2.5(c)). To the extent any such Revolving Lender shall
not have made such amount available to Agent or the applicable LC Issuer, as
applicable, before 12:00 Noon (Eastern time) on the Business Day on which such
Lender receives notice from Agent or the applicable LC Issuer, as applicable, of
such payment or disbursement, or return or rescission, as applicable, such
Lender agrees to pay interest on such amount to Agent or the applicable LC
Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds
Rate, for the first three (3) days following such Lender’s receipt of such
notice, and thereafter at the Base Rate plus the Applicable Margin in respect of
Revolving Loans. Any such Revolving Lender’s failure to make available to Agent
or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
payment or disbursement, or return or rescission, as applicable, shall not
relieve any other Lender of its obligation hereunder to make available such
other Revolving Lender’s Pro Rata Share of such payment, but no Revolving Lender
shall be responsible for the failure of any other Lender to make available such
other Lender’s Pro Rata Share of any such payment or disbursement, or return or
rescission.
Section 2.6    General Provisions Regarding Payment; Loan Account.
(a)    All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to

 
33

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension (it being understood and agreed that, solely for purposes of
calculating financial covenants and computations contained herein and
determining compliance therewith, if payment is made, in full, on any such
extended due date, such payment shall be deemed to have been paid on the
original due date without giving effect to any extension thereto). Any payments
received in the Payment Account before 2:00 PM (Eastern time) on any date shall
be deemed received by Agent on such date, and any payments received in the
Payment Account after 2:00 PM (Eastern time) on any date shall be deemed
received by Agent on the next succeeding Business Day.
(b)    Agent shall maintain a loan account (the “Loan Account”) on its books to
record Revolving Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement received by
Borrowers (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrowers in all respects as to all matters reflected
therein.
Section 2.7    Maximum Interest. In no event shall the interest charged with
respect to the Revolving Loans or any other Obligations of any Borrower under
any Financing Document exceed the maximum amount permitted under the Laws of the
State of Maryland or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by Law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Revolving Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers.
In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.
Section 2.8    Non-Excluded Taxes; Capital Adequacy.
(a)    All payments of principal and interest on the Revolving Loan and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any Taxes, except as required

 
34

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




by applicable Law. Except as required by applicable Law, if any withholding or
deduction of Taxes from any payment to be made by, or on behalf of, any Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrowers will: (i) timely pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted; (ii) as soon
as practicable after such payment, forward to Agent an official receipt or other
documentation reasonably satisfactory to Agent evidencing such payment to such
Governmental Authority and (iii) with respect to any such Tax that is a
Non-Excluded Tax, Borrowers shall pay to Agent for the account of the applicable
Recipient such additional amount or amounts as is necessary to ensure that the
net amount actually received by such Recipient will equal the full amount it
would have received had no such withholding or deduction been required.
(b)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to Borrower Representative and Agent, at the time or times reasonably
requested by Borrower Representative or Agent, such properly completed and
executed documentation reasonably requested by Borrower Representative or Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower
Representative or Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower Representative or Agent as
will enable Borrower Representative or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the two preceding sentences, the
completion, execution and submission of such documentation (other than
documentation set forth in clauses (b)(ii)(A), (b)(ii)(B) and (b)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing,
(A) any Lender that is a U.S. Person shall deliver to Borrower Representative
and Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
Borrower Representative or Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Representative or Agent), whichever of
the following is applicable: (x) IRS Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY (including IRS Forms W-8BEN or
W-8ECI with respect to each beneficial owner) or any successor forms, and (y) in
the case of a Foreign Lender claiming the benefits of the exemption under
Sections 871(h) or 881(c) of the Code, IRS Form W-8BEN (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a certificate substantially in the form of Exhibit F that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”).
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to

 
35

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




time thereafter upon the reasonable request of Borrower Representative or
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower Representative or Agent to
determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and Agent in
writing of its legal inability to do so. For purposes of Sections 2.8(a) and
(b), the term “applicable Law” includes FATCA.
(c)    Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of any Other Taxes.
(d)    Borrowers shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Non-Excluded
Taxes (including Non-Excluded Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
(e)    If any Recipient determines, in its sole discretion exercised in good
faith, that it is entitled to a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the payment of additional
amounts pursuant to this Section 2.8), it shall pay to Borrowers an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Borrowers, upon the request of such Recipient,
shall repay to such Recipient the amount paid over pursuant to this paragraph
(e) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (e), in no event will a Recipient be required to pay
any amount to any Borrower pursuant to this paragraph (e) the payment of which
would place such Recipient in a less favorable net after-tax position than the
Recipient would have been in if the Tax subject to the indemnification and
giving rise to the refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had

 
36

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




never been paid. This paragraph shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to Borrowers or any other Person.
(f)    If any Lender (with respect to that portion of the Revolving Loans held
by such Lender) shall determine in its commercially reasonable judgment that the
adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of Law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder or under any
Support Agreement or Lender Letter of Credit to a level below that which such
Lender or such controlling Person could have achieved but for such adoption,
taking effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, within ten (10)
Business Days following written demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Agent), Borrowers shall promptly pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction, so long as such amounts have accrued on or after the day which is one
hundred eighty (180) days prior to the date on which such Lender first made
demand therefor; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in applicable Law”,
regardless of the date enacted, adopted or issued.
(g)    If any Lender requires compensation under Section 2.8(f), or requires any
Borrower to pay any Non-Excluded Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Revolving Loans hereunder or to assign its rights and
obligations hereunder (subject to the terms of this Agreement) to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such subsection, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (as determined in its reasonable
discretion). Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Section 2.9    Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing, Notices of LC Credit Events
and Borrowing Base Certificates, and giving instructions with respect to the
disbursement of the proceeds of the Loans, requesting Letters of Credit, giving
and receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents. Borrower Representative hereby accepts such appointment.
Notwithstanding

 
37

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




anything to the contrary contained in this Agreement, no Borrower other than
Borrower Representative shall be entitled to take any of the foregoing actions.
The proceeds of each Loan made hereunder shall be advanced to the Borrower
Representative or, at the direction of Borrower Representative, to the Borrower
or Borrowers identified by the Borrower Representative and shall be used by the
applicable Borrower in its business (for the purposes provided in this
Agreement). If the Borrower Representative has not identified a Borrower to whom
such advance is to be made, it shall be deemed to be immediately advanced by
Borrower Representative to the appropriate other Borrower hereunder as an
intercompany loan (collectively, “Intercompany Loans”). All Letters of Credit
and Support Agreements issued hereunder shall be issued at Borrower
Representative’s request for the account of the Borrower or Borrowers identified
by the Borrower Representative and shall be allocated to the appropriate
Borrower’s Intercompany Loan account. Borrowers shall maintain accurate books
and records with respect to all Intercompany Loans and all repayments thereof.
Agent and each Lender may regard any notice or other communication pursuant to
any Financing Document from Borrower Representative as a notice or communication
from all Borrowers, and may give any notice or communication required or
permitted to be given to any Borrower or all Borrowers hereunder to Borrower
Representative on behalf of such Borrower or all Borrowers. Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.
Section 2.10    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.
(a)    Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.
(b)    Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to

 
38

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




constitute a Fraudulent Conveyance, and the liability of such Borrower and this
Agreement shall automatically be deemed to have been amended accordingly. For
purposes hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance
under Section 548 of Chapter 11 of Title 11 of the Bankruptcy Code or a
fraudulent conveyance or fraudulent transfer under the applicable provisions of
any fraudulent conveyance or fraudulent transfer Law or similar Law of any
state, nation or other governmental unit, as in effect from time to time.
(c)    Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations (including, without limitation, for the payment of any guaranties of
the Obligations) and exchange, enforce, waive and release any such Collateral;
(v) apply any such Collateral and direct the order or manner of sale thereof as
Agent, in its sole discretion, may determine; and (vi) settle, release,
compromise, collect or otherwise liquidate the Obligations and any Collateral
therefor in any manner, all surety defenses being hereby waived by each
Borrower. Except as specifically provided in this Agreement or any of the other
Financing Documents, Agent shall have the exclusive right to determine the time
and manner of application of any payments or credits, whether received from any
Borrower or any other source, and such determination shall be binding on all
Borrowers. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of the Obligations that Agent shall determine, in
its sole discretion, without affecting the validity or enforceability of the
Obligations of the other Borrowers.
(d)    Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)    The Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full (other than Contingent Obligations hereunder to the extent that no such
claims have been made as of the

 
39

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




date thereof or the known existence of a claim reasonably likely to be asserted
with respect thereto), no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower, or (ii) a payment made by any other
Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property. The right of each Borrower to receive any contribution
under this Section 2.10(e) or by subrogation or otherwise from any other
Borrower shall be subordinate in right of payment to the Obligations and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder, until the Obligations
have been paid and satisfied in full (other than Contingent Obligations
hereunder to the extent that no such claims have been made as of the date
thereof or the known existence of a claim reasonably likely to be asserted with
respect thereto), and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been paid and
satisfied in full (other than Contingent Obligations hereunder to the extent
that no such claims have been made as of the date thereof or the known existence
of a claim reasonably likely to be asserted with respect thereto). As used in
this Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Agent from the exercise of any remedy of the Lenders
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral. As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to zero through contributions and reimbursements made
under the terms of this Section 2.10(e) or otherwise.
Section 2.11    Collections and Lockbox Account.
(a)    Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may reasonably require and are consistent with
this Agreement. Borrowers shall direct all Account Debtors with respect to all
Accounts (other than Accounts for which the Account Debtor is a Governmental
Account Debtor) to pay such Accounts directly (i) into the Lockbox for deposit
into the Lockbox Account and/or (ii) directly into the Lockbox Account;
provided, however, unless Agent shall otherwise direct by written notice to
Borrowers, Borrowers shall be permitted to cause Account Debtors who are
individuals to pay Accounts directly to Borrowers, which Borrowers shall then
administer and apply in the manner required below. Unless an Event of Default
has occurred and is continuing, Agent shall not deliver instructions to any
Lockbox Bank under any Deposit Account Control Agreement.
(b)    If any of the Account Debtors are Governmental Account Debtors, Borrowers
shall establish and maintain additional lockboxes (also herein referred to
collectively in the singular as the “Governmental Lockbox”) and related Lockbox
Accounts with the Lockbox Bank, subject to the provisions of this Agreement, and
shall execute with the Lockbox Bank a Deposit Account Restriction Agreement and
such other agreements related to such Lockbox as Agent may reasonably require
and are consistent with this Agreement. If required by applicable Law, a
separate Governmental Lockbox shall be established for each Borrower that is a
licensed provider under the Medicaid or Medicare programs, if applicable.
Borrowers represent that Borrowers are enrolled in Medicare as a “chain
organization” and, as a result, all collection of Accounts due from Governmental
Account Debtors may be paid into a single Governmental Lockbox and Lockbox
Account. Borrowers shall direct all Account Debtors with respect to all Accounts
due from Governmental Account Debtors to pay such Accounts directly into the
applicable Governmental Lockbox and/or Lockbox Account established pursuant to
this subsection for deposit into the Lockbox Account

 
40

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




established pursuant to this subsection. Unless an Event of Default has occurred
and is continuing, Agent shall not delivery instructions to any Lockbox Bank
under any Deposit Account Restriction Agreement.
(c)    Notwithstanding anything in any lockbox agreement or Deposit Account
Control Agreement to the contrary, Borrowers agree that they shall be liable for
any fees and charges in effect from time to time and charged by the Lockbox Bank
in connection with the Lockbox, the Lockbox Account, and that Agent shall have
no liability therefor. Borrowers hereby indemnify and agree to hold Agent
harmless from any and all liabilities, claims, losses and demands whatsoever,
including reasonable attorneys’ fees and expenses, arising from or relating to
actions of Agent or the Lockbox Bank pursuant to this Section or any lockbox
agreement or Deposit Account Control Agreement or similar agreement, except to
the extent of such losses arising solely from Agent’s gross negligence or
willful misconduct.
(d)    Notwithstanding the provisions of this Section 2.11 above to the contrary
but subject to Agent’s right to deliver instructions under the applicable
Deposit Account Control Agreements and/or Deposit Account Restriction
Agreements, Agent shall permit funds deposited into a Lockbox Account to be
transferred to an account designated by Borrowers.
(e)    To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account.
(f)    Borrowers acknowledge and agree that compliance with the terms of this
Section 2.11 by Borrowers is essential, and that Lenders will suffer immediate
and irreparable injury and have no adequate remedy at law if Borrowers fail to
comply with the terms of this Section 2.11. Accordingly, in addition to all
other rights and remedies of Agent and Lenders hereunder, Agent shall have the
right to seek specific performance of the Borrowers’ obligations under this
Section, and any other equitable relief as Agent may deem necessary or
appropriate, and Borrowers waive any requirement for the posting of a bond in
connection with such equitable relief.
(g)    Unless Agent has provided prior written authorization with respect to
clause (i) and (ii) herein, Borrowers shall not, and Borrowers shall not suffer
or permit any Credit Party to, (i) change the procedures or sweep instructions
under the agreements governing any Lockbox Accounts (other than to change the
cash management account to which the funds are swept, so long as all funds so
swept remain subject to the provisions of the applicable Administrative Services
Agreement), or (ii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation of all amounts received in or required to
be deposited into the Lockbox Accounts.
(h)    If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrowers, may, by
the signature or other act of any of Agent’s officers (without requiring any of
them to do so), direct any Account Debtor to pay proceeds of the Collateral to
Borrowers by directing payment to the Lockbox Account.

 
41

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 2.12    Termination; Restriction on Termination.
(a)    Termination by Lenders. In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.
(b)    Termination by Borrowers. Upon at least ten (10) Business Days’ prior
written notice to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have (i) paid or collateralized to Agent’s satisfaction all of
the Obligations in immediately available funds (other than Contingent
Obligations hereunder to the extent that no such claims have been made as of the
date thereof or the known existence of a claim reasonably likely to be asserted
with respect thereto), all Letters of Credit and Support Agreements have
expired, terminated or have been cash collateralized to Agent’s satisfaction and
(ii) complied with Section 2.2(c). Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Revolving Loans or issue or procure any
Letters of Credit or Support Agreements on or after the termination date stated
in such notice; provided that if such termination is being made in connection
with the closing of another transaction, then such termination may be contingent
on the closing of such other transaction Borrowers may elect to terminate this
Agreement in its entirety only. No section of this Agreement may be terminated
singly.
(c)    Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full (other
than Contingent Obligations hereunder to the extent that no such claims have
been made as of the date thereof or the known existence of a claim reasonably
likely to be asserted with respect thereto), in immediately available funds,
including, without limitation, all Obligations under the Fee Letter resulting
from such termination.
Section 2.13    Release of Liens as to Certain Projects. Solely to the extent
MCF, as Agent under the Affiliated Loan Agreement, releases its lien on any
Affiliated Borrower’s Collateral upon the satisfaction of the conditions set
forth in Section 2.11 of the Affiliated Loan Agreement (the “Released Affiliated
Borrower Collateral”), Agent hereby agrees to release its lien in such Released
Affiliated Borrower Collateral to the extent granted by the applicable
Affiliated Borrowers to Agent pursuant to that certain Cross-Collateralization,
Cross-Default and Cross-Guaranty Agreement among MCF, as Agent under the
Affiliated Loan Agreement, Agent, Affiliated Borrowers and Borrowers dated as of
even date herewith.
ARTICLE 3 -     REPRESENTATIONS AND WARRANTIES
To induce Agent and Lenders to enter into this Agreement and to make the
Revolving Loans and other credit accommodations contemplated hereby, each
Borrower hereby represents and warrants to Agent and each Lender that:
Section 3.1    Existence and Power. Each Credit Party is an entity as specified
on Schedule 3.1, is duly organized, validly existing and in good standing under
the Laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary or desirable in the operation of its business

 
42

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




as presently conducted or as proposed to be conducted, except where the failure
to have such Permits could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party is qualified to do business as a foreign entity in
each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the Laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.
Section 3.2    Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
as of the Closing Date, require no further action by or in respect of, or
material filing with, any Governmental Authority, other than notices to be filed
in the Ordinary Course of Business, (d) do not violate, conflict with or cause a
breach or a default under any of the Organizational Documents of any Credit
Party, and (e) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party or (ii) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (e), reasonably be expected
to have a Material Adverse Effect.
Section 3.3    Binding Effect. Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.
Section 3.4    Capitalization. The authorized equity securities of each of the
Borrowers as of the Closing Date is as set forth on Schedule 3.4. All issued and
outstanding equity securities of each of the Borrowers are duly authorized and
validly issued, fully paid, nonassessable, free and clear of all Liens other
than those existing as of the Closing Date granted pursuant to the Existing
Credit Agreement, and such equity securities were issued in compliance in all
material respects with all applicable Laws. The identity of the holders of the
equity securities of each of the Borrowers and the percentage of their
fully-diluted ownership of the equity securities of each of the Borrowers as of
the Closing Date is set forth on Schedule 3.4. No shares of the capital stock or
other equity securities of any Borrower, other than those described above, are
issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party (other
than Parent) of any equity securities of any such entity.
Section 3.5    Financial and Project Information. Each of (a) the audited
financial statements of Parent and its Subsidiaries for fiscal year 2012, (b)
the unaudited financial statements of Parent and its Subsidiaries for the fiscal
quarter ending on September 30, 2013, and (c) the summary profit and loss
statements of Borrowers for each of the Projects for the twelve (12) month
period ending September 30, 2013, fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject (in the case of unaudited financial statements to changes resulting from
audit and normal year-end adjustments and the absence of footnotes). All
information delivered to Agent by or on behalf of any Credit Party and
pertaining to the financial, physical or other condition or aspect of the
Project (excluding any projections or pro forma financial information) is true
and correct in all material respects as of such date and as of the date

 
43

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




hereof. Since September 30, 2013, no event or change has occurred that has
resulted in or evidences, either in any case or in the aggregate, a Material
Adverse Effect.
Section 3.6    Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing required pursuant to
Section 4.9, there is no Litigation pending against, or to such Borrower’s
knowledge threatened against any Credit Party or any Project that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect or which in any manner draws into question the validity of any of
the Operative Documents.
Section 3.7    Ownership of Property. Each Borrower has (a) good, marketable and
legal title to (in the case of fee interests in real property), (b) valid
leasehold interests in (in the case of leasehold interests in personal
property), or (c) good title to (in the case of all other personal property),
all properties and other assets (real or personal, tangible, intangible or
mixed) purported or reported to be owned or leased (as the case may be) by such
Borrower, in each case except for assets disposed as permitted hereunder.
Section 3.8    No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.
Section 3.9    Labor Matters. As of the Closing Date, (a) there are no strikes
or other labor disputes pending or, to any Borrower’s knowledge, threatened
against any Credit Party; (b) hours worked and payments made to the employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters; and (c) all payments due
from the Credit Parties or for which any claim may be made against any of them,
on account of wages and employee and retiree health and welfare insurance and
other benefits have not been paid or accrued as a liability on their books, as
the case may be, in each case, that could reasonably be expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Financing Documents and the other Operative Documents will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Credit Party is a party or by
which any Credit Party is bound.
Section 3.10    Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
Section 3.11    Margin Regulations. None of the proceeds from the Revolving
Loans have been or will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board), for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any “margin stock” or for any
other purpose which might cause any of the Revolving Loans to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.
Section 3.12    Compliance with Laws; Anti-Terrorism Laws.
(a)    Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 
44

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(b)    None of the Credit Parties and, to the knowledge of such Borrower, no
Affiliates of the Credit Parties (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, or (v) is providing, or will provide, material, financial
or technical support or other services to or in support of acts of terrorism of
a Blocked Person. No Credit Party nor, to the knowledge of such Borrower, any
Affiliate or agent of the Credit Parties acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.
Section 3.13    Taxes. All federal, and material state and local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown thereon to be due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof
(taking into account any extensions). Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes that are due
and payable by each Credit Party have been paid prior to becoming delinquent
(taking into account any extensions). All federal and material state returns
have been filed by each Credit Party for all periods for which returns were due
with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made in accordance with GAAP.
Section 3.14    Compliance with ERISA.
(a)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each ERISA Plan (and the related
trusts and funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code and each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the United States Internal Revenue Service
with respect to each such ERISA Plan which may be relied on currently. No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date, (i) no steps have been taken to terminate any Pension Plan, and
(ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA. Except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) no Credit Party has incurred liability to the PBGC (other
than for current premiums) with respect to any Pension Plan; (ii) all
contributions (if any) have been made on a timely basis to any Multiemployer
Plan that are required to be made by any Credit Party or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; (iii) no Credit Party nor any member of the
Controlled Group has withdrawn or partially withdrawn (within the meaning of
Sections 4203 or 4205 of

 
45

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




ERISA) from any Multiemployer Plan, incurred any withdrawal liability (pursuant
to Section 4201 of ERISA) with respect to any such plan or received notice of
any claim or demand for withdrawal liability or partial withdrawal liability
from any such plan; and (iv) no Credit Party nor any member of the Controlled
Group has received any notice that any Multiemployer Plan is in reorganization
(pursuant to Section 4241 of ERISA), that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax with respect to such plan, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.
Section 3.15    Consummation of Operative Documents; Brokers. Except as set
forth on Schedule 3.15, and except for fees payable to Agent and/or Lenders, no
Credit Party has engaged any broker or finder to bring about the obtaining,
making or closing of the transactions contemplated by the Operative Documents,
and no Credit Party has or will have any obligation to any Person in respect of
any finder’s or brokerage fees, commissions or other expenses in connection
herewith or therewith. All brokerage and finder’s fees, commissions and other
expenses payable in connection with the transactions contemplated by the
Operative Documents have been paid in full by Borrowers contemporaneously with
the execution of the Financing Documents and the funding of the initial
Revolving Loan advance. Except for fees payable to Agent and/or Lenders, and
except as set forth in Schedule 3.15, no broker or finder has brought about the
obtaining, making or closing of the transactions contemplated by the Operative
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fee in connection herewith or therewith.
Section 3.16    Related Transactions. All transactions contemplated by the
material Operative Documents to be consummated on or prior to the date hereof
have been so consummated (including, without limitation, the disbursement and
transfer of all funds in connection therewith) in all material respects pursuant
to the provisions of the applicable material Operative Documents, true and
complete copies of which have been delivered to Agent, and in compliance with
all applicable Law, except for such Laws the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.
Section 3.17    Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date there are no
(a) employment agreements covering the management of any Borrower,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Borrower, (c) agreements for administrative, managerial,
consulting or similar services to which any Borrower is a party or by which it
is bound, (d) agreements regarding any Borrower, its assets or operations or any
investment therein to which any of its equityholders is a party or by which it
is bound, (e) real estate leases, Intellectual Property licenses or other lease
or license agreements to which any Borrower is a party, either as lessor or
lessee, or as licensor or licensee (other than licenses arising from the
purchasing of “off the shelf” products), (f) customer, distribution, marketing
or supply agreements to which any Borrower is a party, in each case with respect
to the preceding clauses (a), (b), (c), (d), (e) and (f) requiring payment of
more than $200,000 in any year for any Project to any one vendor,
(g) partnership agreements to which any Borrower is a general partner or joint
venture agreements to which any Borrower is a party, (h) third party billing
arrangements to which any Borrower is a party, or (i) any other agreements or
instruments to which any Borrower is a party, and the breach, nonperformance or
cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Financing Documents and the other Operative Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party or any Affiliate of any Credit Party),
except for such Material Contracts the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.

 
46

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case (x) as set forth on Schedule 3.18, (y) as
disclosed on any Environmental Assessments, or (z) except as could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(a)    no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to each
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Borrower of any Environmental
Law, (ii) alleged failure by any Borrower to have any Permits required in
connection with the conduct of its business at any Project or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials in violation of
any Environmental Laws, or (iv) Release of Hazardous Materials at any Project;
and
(b)    no Project now owned or leased by any Borrower and, to the knowledge of
any Borrower, no such Project previously owned or leased by any Borrower, to
which any Borrower has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to such Borrower’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of Federal, state or local enforcement actions or, to the
knowledge of such Borrower, other investigations which may lead to claims
against any Borrower for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.
Section 3.19    Reserved.
Section 3.20    Solvency. After giving effect to the initial Revolving Loan
advance and the liabilities and obligations of Borrowers under the Operative
Documents, Borrowers as a whole are Solvent.
Section 3.21    Full Disclosure. None of the written information (financial or
otherwise) pertaining to any Credit Party or its business furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Financing Documents, taken
as a whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which such statements were made.
All financial projections delivered to Agent and the Lenders by Borrowers (or
their agents) have been prepared on the basis of the assumptions and forward
looking information believed by Borrowers to be fair and reasonable at the time
made. Such projections, taken as a whole, represent each Borrower’s reasonable
estimate of such Borrower’s future financial performance and such assumptions
are believed by such Borrower to be fair and reasonable in light of current
business conditions; provided, however, that Borrowers can give no assurance
that such projections will be attained.
Section 3.22    Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
applicable Laws, any of the Organizational Documents or any of the Operative
Documents.
Section 3.23    Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.

 
47

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 3.24    Projects. Borrowers represent and warrant that other than those
functions performed by the ASP under the Administrative Services Agreements no
Project is managed by a manager separate and distinct from Borrower.
ARTICLE 4 -     AFFIRMATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 4.1    Financial Statements and Other Reports.
(a)    Each Borrower will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in accordance with Section 1.2, and to provide the
information required to be delivered to Agent and the Lenders hereunder.
(b)    Each Borrower will furnish to Agent (or cause to be furnished to Agent)
the following financial information and reports with respect to each Borrower:
(i)    Reserved.
(ii)    within thirty (30) days of the end of each calendar month, internally
prepared monthly income statements, balance sheets, and an occupancy detail
report prepared for each Project which fairly present the financial condition
for such Project for such month and the trailing twelve (12) months, together
with a fully completed Compliance Certificate and executed by Borrower
Representative;
(iii)    within thirty (30) days of the end of each calendar month, a current
census report which includes a schedule showing payor mix in respect of private
pay and Third Party Payor Programs;
(iv)    within thirty (30) days after the end of each measurement period
applicable to any financial covenant hereunder, a fully completed Compliance
Certificate and executed by Borrower Representative, and, if requested by Agent,
promptly following such request, back-up documentation as Agent shall reasonably
require evidencing such compliance;
(v)    within ninety (90) days after the beginning of each fiscal year, annual
projected profit and loss statements (prepared on a monthly basis) for each
Project and for all Projects combined for the succeeding fiscal year;
(vi)    within ninety (90) days after the end of each fiscal year, annual
consolidated audited financial statements prepared for Parent on a consolidated
basis in accordance with GAAP, together with a letter from an independent
certified public accounting firm acceptable to Agent in its reasonable
discretion, which letter shall be unqualified as to scope of audit and, shall
express no doubts, assumptions or qualifications concerning the scope of the
audit or the ability of Parent and its Subsidiaries to continue as a going
concern;
(vii)    Reserved.
(viii)    As requested by Agent (A) evidence reasonably satisfactory to Agent
that all federal and state taxes, including, without limitation payroll taxes,
that are due have been paid

 
48

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




in full, (B) copies of all cost reports and rate letters filed with Medicare or
Medicaid or any other Third Party Payor to the extent so requested by Agent, and
(C) a written statement, duly acknowledged by Borrowers, setting forth any right
of set-off, counterclaim or other defense that may exist under any Leases;
(ix)    within five (5) Business Days after submission, filing or receipt,
(A) copies of all cost reports and rate letters filed with any Third Party
Payor, and (B) copies of all Permits, compliance surveys (including quality of
care surveys), correction plans, licensing applications, and review and
complaint reports conducted by any government health plan or other accreditation
entity during such calendar quarter;
(x)    in the event that any Borrower engages in any Permitted Contest, promptly
following request by Agent, Borrowers shall give Agent notice of the status of
such contest by Borrowers and/or confirmation of the continuing satisfaction of
the definition of Permitted Contest with respect to such contest; and
(xi)    such additional information, reports or statements regarding any
Borrower or any Project as Agent may from time to time reasonably request.
(c)    Each Borrower will, within ten (10) days after the last day of each
month, deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).
(d)    Within five (5) Business Days of receipt or delivery thereof, Borrowers
shall deliver to Agent copies of any notice of defaults provided to a Borrower
under any Operating Lease.
(e)    Promptly upon (but in any event within thirty (30) days after) receipt or
filing thereof, each Borrower shall deliver to Agent copies of any reports or
notices related to any material taxes and any other material reports or notices
received by any Borrower or Guarantor from, or filed by any Borrower or
Guarantor with, any Governmental Authority.
(f)    Promptly upon (but in any event within thirty (30) days after) their
becoming available, Borrowers shall deliver to Agent copies of all Swap
Contracts.
Section 4.2    Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge, at or prior to maturity, all of their respective obligations
and liabilities, including tax liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against any Collateral, except for
Permitted Liens, (b) will maintain, in accordance with GAAP, appropriate
reserves for the accrual of all of their respective obligations and liabilities,
(c) will not breach or permit to exist any default under, the terms of any
lease, commitment, contract, instrument or obligation to which it is a party, or
by which its properties or assets are bound, except for such breaches or
defaults which could not reasonably be expected to have a Material Adverse
Effect and (d) will not breach in any material respect or permit to exist any
material default under the terms of any Operating Lease or other material Lease
to which it is a party as a lessee.
Section 4.3    Maintenance of Existence. Each Borrower will preserve, renew and
keep in full force and effect their respective existence and their respective
material rights, privileges and franchises necessary or desirable in the normal
conduct of business.

 
49

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 4.4    Maintenance of Property; Insurance.
(c)    Each Borrower will keep, or cause to be kept, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.
(d)    Upon completion of any Permitted Contest, Borrowers shall promptly pay
the amount due, if any, and deliver to Agent proof of the completion of any
contest and payment of the amount due, if any.
(e)    Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including, to the extent carried by
similarly situated businesses, the perils of flood, windstorm and quake),
covering the repair and replacement cost of all such property and coverage for
business interruption and rent loss and professional liability and public
liability insurance (including products/completed operations liability
coverage), and (ii) general and professional liability insurance, and (iii) such
other insurance coverage in such amounts and with respect to such risks as are
generally maintained by similarly situated business entities in the industry,
provided, however, that, in no event shall such insurance be in amounts or with
coverage less than, or with carriers with qualifications inferior to, any of the
insurance requirements attached hereto as Schedule 4.4 except as otherwise
consented to by Agent in writing. All such insurance shall be provided by
insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent. Borrowers will not bring or keep any article on the Projects, or cause or
allow any condition to exist, if the presence of such article or the occurrence
of such condition could reasonably cause the invalidation of any insurance
required by this Section 4.4(c), or would otherwise be prohibited by the terms
thereof.
(f)    On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee or
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and content
acceptable to Agent in Agent’s good faith credit judgment. Borrowers will
deliver to Agent and the Lenders (i) on the Closing Date, a certificate from
Borrowers’ insurance broker dated such date showing the amount of coverage as of
such date, and that such policies will include effective waivers (whether under
the terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured, assignee
and loss payee and that no cancellation, reduction in amount in coverage thereof
shall be effective until at least five (5) Business Days (ten (10) days if such
cancellation is due to nonpayment) after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) upon the request of any
Lender through Agent from time to time full information as to the insurance
carried, (iii) within ten (10) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) subject to
Section 2.4(c) of the Affiliate Loan Agreement, not less than five (5) Business
Days prior to the expiration of any policies of insurance, furnish to Agent,
evidence of premiums prepaid, additional and renewal insurance policies with
companies, coverage and in amounts required hereunder. Each Borrower hereby
waives any rights against Agent and Lenders for any property damages or claims
to the extent the same is insured or required to be insured hereunder.
(g)    In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect any Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by any Borrower or any claim that
is made against any

 
50

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Borrower in connection with the Collateral. The applicable Borrower may later
cancel any insurance purchased by Agent, but only after providing Agent with
evidence that such Borrower has obtained insurance as required by this
Agreement. If Agent purchases insurance for the Collateral pursuant to this
Section 4.4(e), to the fullest extent provided by Law Borrowers will be
responsible for the costs of that insurance, including interest and other
charges imposed by Agent in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the Obligations. The costs of the
insurance may be more than the cost of insurance each Borrower is able to obtain
on its own.
(h)    If any insurance proceeds are paid by check, draft or other instrument
payable to any Borrower and Agent jointly, such Borrower authorizes Agent to
endorse such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. Borrowers shall not carry separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section. Borrowers shall promptly notify
Agent of any loss, damage, or destruction to any Collateral in excess of
$500,000, whether or not covered by insurance. Agent is hereby authorized to
collect all insurance proceeds in respect of Collateral directly and to apply
the same to the Obligations whether or not then due and payable, in each case,
subject to the provisions of the Financing Documents. Agent is authorized and
empowered, and each Borrower hereby irrevocably appoints Agent as its (or their)
attorney-in-fact (such appointment is coupled with an interest), at Agent’s
option, to make or file proofs of loss or damage and to settle and adjust any
claim under insurance policies which insure against such risks, or to direct
Borrowers, in writing, to agree with the insurance carrier(s) on the amount to
be paid in regard to such loss.
Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will
comply with the requirements of all applicable Laws and Material Contracts,
except to the extent that failure to so comply could not reasonably be expected
to (a) have a Material Adverse Effect, or (b) result in any Lien upon a material
portion of the assets of any such Person in favor of any Governmental Authority.
Section 4.6    Inspection of Property, Books and Records. Each Borrower will
permit, at the sole cost of the applicable Borrower as provided in
Section 2.2(d), representatives of Agent and of any Lender (but at such Lender’s
expense unless such visit or inspection is made concurrently with Agent) to
visit and inspect any of their respective properties, to monitor, examine or
implement any health care quality assurance programs, to examine and make
abstracts or copies from any of their respective books and records, to conduct a
collateral audit and analysis of their respective operations and the Collateral
to verify the amount and age of the Accounts, the identity and credit of the
respective Account Debtors, to review the billing practices of Borrowers, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants as often as may
reasonably be desired. In the absence of an Event of Default, Agent or any
Lender exercising any rights pursuant to this Section 4.6 shall give the
applicable Borrower commercially reasonable prior notice of such exercise. No
notice shall be required during the existence and continuance of any Event of
Default.
Section 4.7    Use of Proceeds. Borrowers shall use the proceeds of Revolving
Loans solely for payments of amounts due in respect of (a) refinancing Debt on
the Closing Date and (b) for working capital needs of Borrowers. No portion of
the proceeds of the Revolving Loans will be used for family, personal,
agricultural or household use.
Section 4.8    Estoppel Certificates. No more than two (2) times in any calendar
year, after written request by Agent, Borrowers, within fifteen (15) days and at
their expense, will furnish Agent with a statement, duly acknowledged and
certified, confirming (a) the amount of the original principal amount of the
Notes,

 
51

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




and the unpaid principal amount of the Notes, (b) the rate of interest of the
Notes, (c) the date payments of interest and/or principal were last paid,
(d) any offsets or defenses to the payment of the Obligations, and if any are
alleged, the nature thereof, (e) that the Notes and this Agreement have not been
modified or if modified, giving particulars of such modification, and (f) that
there has occurred and is then continuing no Default or if such Default exists,
the nature thereof, the period of time it has existed, and the action being
taken to remedy such Default.
Section 4.9    Notices of Litigation and Defaults. Borrowers will give prompt
written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect or which in any
manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Credit Party becoming aware of the existence of any
Default or Event of Default, (c) if any Borrower is in breach or default under
or with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Borrower or otherwise affecting any Project
and (e) of all returns, recoveries, disputes and claims that could reasonably be
expected to involve liability of more than $500,000 with respect to any Borrower
or are with respect to Parent and could reasonably be expected to have a
Material Adverse Effect. Borrowers represent and warrant that Schedule 3.6 sets
forth a complete list of all matters existing as of the Closing Date for which
notice could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party as of the Closing Date that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 4.10    Hazardous Materials; Remediation. If any Release or disposal of
Hazardous Materials shall occur or shall have occurred on any Project in
violation of any provision of the Financing Documents or Environmental Law, the
applicable Borrower will cause the prompt containment and removal of such
Hazardous Materials and the remediation of such real property or other assets as
is necessary to comply with the provisions of the Financing Documents or
Environmental Laws. Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply in all
material respects with each Environmental Law requiring the performance at any
Project by any Borrower or any other Credit Party of activities in response to
the Release or threatened Release of a Hazardous Material.
Section 4.11    Further Assurances.
(c)    Each Borrower will, at its own cost and expense, cause to be promptly and
duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as Agent or
the Required Lenders may from time to time reasonably request in order to carry
out the provisions of the Financing Documents and the transactions contemplated
thereby, including all such actions to establish, create, preserve, protect and
perfect a first priority Lien (subject only to Permitted Liens) in favor of
Agent for the benefit of the Lenders on the Collateral (including Collateral
acquired after the date hereof).
(d)    Upon receipt of an affidavit of an officer of Agent or a Lender as to the
loss, theft, destruction or mutilation of any Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing Document,

 
52

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




dated the date of such lost, stolen, destroyed or mutilated Note or other
Financing Document in the same principal amount thereof and otherwise of like
tenor.
(e)    No Borrower shall form or acquire any Subsidiary.
(f)    Upon the reasonable request of Agent and with respect to any business
location where the records relating to a material portion of the Collateral (and
in any event the Collateral that is included in the Borrowing Base) and and/or
software, Borrowers shall obtain a landlord’s agreement or mortgagee agreement,
as applicable, from the lessor of each leased property or mortgagee of owned
property with respect to any business location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base, or the
records relating to such Collateral and/or software and equipment relating to
such records or Collateral, is stored or located, which agreement or letter
shall be reasonably satisfactory in form and substance to Agent. Borrowers shall
timely and fully pay and perform in all material respects its obligations under
all leases and other agreements with respect to each leased location where any
material portion of the Collateral, or any records related thereto (or to any
Collateral that is included in the Borrowing Base), is or may be located.
Section 4.12    Reserved.
Section 4.13    Power of Attorney. Upon an Event of Default, each of the
officers of Agent is hereby irrevocably made, constituted and appointed the true
and lawful attorney for Borrowers (without requiring any of them to act as such)
with full power of substitution to do the following: (a) endorse the name of
Borrowers upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrowers and constitute
collections on Borrowers’ Accounts; (b) so long as Agent has provided not less
than three (3) Business Days’ prior written notice to Borrower to perform the
same and Borrower has failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Agent under this Agreement; (c) after the
occurrence and during the continuance of an Event of Default, take any action
Borrowers are required to take under this Agreement; (d) so long as Agent has
provided not less than five (5) Business Days’ prior written notice to Borrower
to perform the same and Borrower has failed to take such action, do such other
and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to enforce any Account or other Collateral or perfect
Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other Collateral.
This power of attorney shall be irrevocable and coupled with an interest.
Section 4.14    Borrowing Base Collateral Administration.
(a)    All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices at the office of the ASP under the applicable Administrative
Services Agreement and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld,
delayed or conditioned.
(b)    Borrowers shall provide prompt written notice to each Person who either
is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure
to send such notices within ten (10) days after the date of this Agreement (or
ten (10)

 
53

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




days after the Person becomes an Account Debtor), to send any and all similar
notices to such Person. Agent reserves the right to notify Account Debtors that
Agent has been granted a Lien upon all Accounts.
ARTICLE 5 -     NEGATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 5.1    Debt; Contingent Obligations. No Borrower will directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for Permitted
Indebtedness. No Borrower will, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations. No Borrower will, directly or indirectly, make any loans or advance
any Debt to any Person (except (i) to the extent that Borrowers’ joint and
several obligations hereunder would be deemed to be a loan or advance to another
Borrower, (ii) for Permitted Indebtedness described in clause (h) of the
definition thereof and (iii) other Permitted Investments).
Section 5.2    Liens. No Borrower will directly or indirectly, create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except for Permitted Liens.
Section 5.3    Distributions. No Borrower will directly or indirectly, declare,
order, pay, make or set apart any sum for any Distribution; provided, however,
that Distributions (including, without limitation, Tax Distributions) may be
paid to the shareholders or members of Borrowers after the Closing Date but only
to the extent that at the time of such proposed Distribution no Default or Event
of Default has occurred and is continuing and no Default or Event of Default
would result from the making of such Distribution.
Section 5.4    Restrictive Agreements. No Borrower will directly or indirectly
enter into or assume any agreement (other than (a) the Financing Documents, (b)
the Affiliated Financing Documents, (c) any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Indebtedness and (d)
customary restrictions or conditions contained in any agreement, indenture or
other instrument governing any Debt permitted hereunder) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired.
Section 5.5    Payments of Subordinated Debt. No Borrower will, directly or
indirectly, declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt unless permitted pursuant to the applicable Subordination
Agreement.
Section 5.6    Consolidations and Mergers; Sales of Assets; Change in Control.
(a)    No Borrower will directly consolidate or merge or amalgamate with or into
any other Person.
(b)    No Borrower shall suffer or permit to occur any Transfer.
(c)    No Borrower shall suffer or permit to occur any Change in Control.
(d)    In addition to the prohibitions set forth in subsections (a) above, no
Borrower shall knowingly engage in or permit to occur any transfer as set forth
in subsections (b) and (c) above that would constitute or result in the
occurrence of one or more non-exempt prohibited transactions under ERISA or the
Internal Revenue Code.

 
54

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 5.7    Purchase of Assets and Investments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as otherwise permitted by this Agreement; (b) engage or enter into any agreement
to engage in any joint venture or partnership with any other Person; or
(c) acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.
Section 5.8    Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions that are disclosed to Agent in advance
of being entered into and which contain terms that are no less favorable to the
applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.
Section 5.9    Modification of Organizational Documents. No Borrower will
directly or indirectly, amend or otherwise modify any Organizational Documents
of such Borrower, except for such amendments or other modifications required (a)
under this Agreement, or (b) by applicable Law and fully disclosed to Agent.
Section 5.10    Modification of Certain Agreements. No Borrower will, directly
or indirectly, amend or otherwise modify any Administrative Services Agreement
or other Material Contract, which amendment or modification in any case: (a) is
contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse to the rights, interests or
privileges of the Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower; (d) reduces in any
material respect any rights or benefits of any Borrower (it being understood and
agreed that any such determination shall be in the good faith credit judgment of
the Agent) or (e) modifies any provision related to bank accounts or cash
management. Each Borrower shall, prior to entering into any amendment or other
modification of any Administrative Services Agreement or other Material Contract
described in the preceding sentence, deliver to Agent reasonably in advance of
the execution thereof, any final or execution form copy of such amendments or
other modifications to such documents, and such Borrower agrees not to take any
such action with respect to any such documents without obtaining such approval
from Agent.
Section 5.11    Conduct of Business. No Borrower will directly or indirectly,
engage in any line of business other than those businesses engaged in on the
Closing Date and businesses reasonably related thereto. No Borrower will other
than in the Ordinary Course of Business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).
Section 5.12    Lease Payments. Except for the Operating Leases and any lease
payment under any Permitted Indebtedness, no Borrower will directly or
indirectly, incur or assume (whether pursuant to a guarantee or otherwise) any
liability for rental payments except in the Ordinary Course of Business.
Section 5.13    Limitation on Sale and Leaseback Transactions. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiary sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 
55

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 5.14    Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. No Borrower will directly or indirectly, establish any new Deposit
Account or Securities Account without prior written notice to Agent, and unless
Agent, such Borrower and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement (or, if applicable, a Deposit Account Restriction Agreement)
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
Accounts of each Borrower as of the Closing Date. The provisions of this
Section requiring Deposit Account Control Agreements (or, if applicable, a
Deposit Account Restriction Agreement) shall not apply to Deposit Accounts (i)
which are exclusively used for payroll, payroll taxes and other employee wage
and benefit payments to or for the benefit of Borrowers’ employees and
identified to Agent by Borrowers as such; provided, however, that at all times
that any Obligations or Affiliated Obligations remain outstanding, Borrower
shall not commingle any monies allocated for payroll, payroll taxes and other
employee wage and benefit payments with funds in any other Deposit Account owned
by a Borrower or (ii) which are petty cash accounts that have a balance of not
more than $250,000 in the aggregate and so long as no Accounts are deposited in
such accounts.
Section 5.15    Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. Each Borrower shall immediately
notify Agent if such Borrower has knowledge that any Borrower, any additional
Credit Party or any of their respective Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering. No
Borrower will knowingly, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.
ARTICLE 6 -     RESERVED
ARTICLE 7 -     CONDITIONS
Section 7.1    Conditions to Closing. The obligation of each Lender to make the
initial Revolving Loans, of Agent to issue any Support Agreements on the Closing
Date and of any LC Issuer to issue any Lender Letter of Credit on the Closing
Date shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel,
each in form and substance satisfactory to Agent, and such other closing
deliverables reasonably requested by Agent and Lenders, and to the satisfaction
of the following conditions precedent, each to the satisfaction of Agent and
Lenders and their respective counsel in their sole discretion:
(i)    evidence of the consummation of the transactions (or the ability to
concurrently consummate the transactions) contemplated by the Operative
Documents including, without limitation, the funding of any and all investments
contemplated by the Operative Documents;

 
56

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(j)    the payment of all fees, expenses and other amounts due and payable under
each Financing Document;
(k)    Agent shall have received general background verifications of the Credit
Parties, in form and substance acceptable to Agent;
(l)    the absence, since December 31, 2012, of any Material Adverse Effect; and
(m)    the receipt of the initial Borrowing Base Certificate, prepared as of the
Closing Date.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.
Section 7.2    Conditions to Each Loan, Support Agreement and Lender Letter of
Credit. The obligation of the Lenders to make a Revolving Loan (other than
Revolving Loans made pursuant to Section 2.5(c)) or an advance in respect of any
Revolving Loan, of Agent to issue any Support Agreement or of any LC Issuer to
issue any Lender Letter of Credit (including on the Closing Date) is subject to
the satisfaction of the following additional conditions:
(a)    in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice
of Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate, in the case of any Support Agreement or Lender
Letter of Credit, receipt by Agent of a Notice of LC Credit Event in accordance
with Section 2.5(a);
(b)    the fact that, immediately after such borrowing and after application of
the proceeds thereof or after such issuance, the Revolving Loan Outstandings
will not exceed the Revolving Loan Limit;
(c)    the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;
(d)    the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true and correct in all material
respects on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; and
(e)    the fact that no adverse event, fact or circumstance has occurred and is
continuing that could reasonably be expected to result in a Material Adverse
Effect.
Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Revolving Loan made hereunder shall be deemed to be (y) a representation and
warranty by each Borrower on the date of such notice or acceptance as to the
facts specified in this Section, and (z) a restatement by each Borrower that
each and every one of the representations made by it in any of the Financing
Documents is true and correct as of such date (except to the extent that such
representations and warranties expressly relate solely to an earlier date).

 
57

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 7.3    Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its good faith credit judgment), Agent shall have the
right to perform, all at Borrowers’ expense, the searches described in clauses
(a), (b) and (c) below against Borrowers and any other Credit Party, the results
of which are to be consistent with Borrowers’ representations and warranties
under this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Revolving Loan proceeds, all issuances of Lender
Letters of Credit and all undertakings in respect of Support Agreements: (a) UCC
searches with the Secretary of State and local filing offices of each
jurisdiction where the applicable Person maintains its executive offices, a
place of business, or assets and the jurisdiction in which the applicable Person
is organized ; (b) judgment, pending litigation, federal tax lien, personal
property tax lien, and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (a) above; and (c) searches of applicable
corporate, limited liability company, partnership and related records to confirm
the continued existence, organization and good standing of the applicable Person
and the exact legal name under which such Person is organized; provided,
however, after the Closing Date and so long as no Default or Event of Default
has occurred, Borrowers shall be liable for expenses related to searches
described in clauses (a), (b) and (c) above (whether performed individually or
together) against Borrowers and any other Credit Party no more than one (1) time
in any given calendar year under this Agreement and the Affiliate Loan
Agreement.
Section 7.4    Post Closing Requirements. Borrowers shall complete each of the
post closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.
ARTICLE 8 -     REGULATORY MATTERS
Section 8.1    Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make the Revolving Loans and other credit
accommodations contemplated hereby, Borrowers hereby represent and warrant that,
to their knowledge and except as disclosed in Schedule 8.1, the following
statements are true, complete and correct as of the date hereof, and Borrowers
hereby covenant and agree to notify Agent within five (5) Business Days (but in
any event prior to Borrowers submitting any requests for additional advances of
Revolving Loans under this Agreement) following any Borrower obtaining notice of
the occurrence of any facts, events or circumstances, whether threatened,
existing or pending, that would make any of the following representations and
warranties untrue, incomplete or incorrect (together with such supporting data
and information as shall be reasonably necessary to fully explain to Agent the
scope and nature of the fact, event or circumstance), and shall provide to Agent
within five (5) Business Days of Agent’s request, such additional information as
Agent shall reasonably request regarding such disclosure:
(f)    Healthcare Permits. Borrowers have (i) each material Healthcare Permit
and other material rights from, and have made all material declarations and
filings with, all applicable Governmental Authorities, all self regulatory
authorities and all courts and other tribunals necessary to engage in the
ownership, management and operation of the Projects or the assets of any
Borrowers, and (ii) no knowledge that any Governmental Authority is considering
limiting, suspending or revoking any such Healthcare Permit. All such Healthcare
Permits are valid and in full force and effect and Borrowers are in material
compliance with the terms and conditions of all such Healthcare Permits, except
where failure to be in such compliance or for a Healthcare Permit to be valid
and in full force and effect could not reasonably be expected to have a Material
Adverse Effect.

 
58

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(g)    Specific Licensing. Each Project is duly licensed as a skilled nursing
facility under the applicable laws of the state where such Project is located.
The licensed bed or unit capacity of each Project as of the Closing Date is
shown on Schedule 8.1. No Borrower has granted to any third party the right to
reduce the number of licensed beds or units in the Projects or the right to
apply for approval to move any and all of the licensed beds, persons permitted
to be served or units in the Projects to any other location and there are no
proceedings pending or, to the knowledge of Borrowers, threatened to reduce the
number of licensed beds, persons permitted to be served or units in the
Projects.
(h)    Operating Leases. If required under applicable Healthcare Laws, the
Operating Lease has been approved by all necessary Governmental Authorities.
Under applicable Healthcare Laws in the state in which each Project is located,
the reimbursement rate of the Borrower under applicable Third Party Payor
Programs is not affected by the rental rates under the Operating Lease. The
rentals provided for under the Operating Lease comply in all material respects
with all applicable Healthcare Laws and do not exceed in any material respects
the sums permitted to be paid under applicable Healthcare Laws.
(i)    Resident Agreements. The Resident Agreements comply in all material
respects with all applicable Laws, including Healthcare Laws.
(j)    Accreditation. To the extent required by applicable Law, Borrowers have
received and maintain accreditation in good standing and without impairment by
all applicable accrediting organizations, to the extent required by Law
(including any equivalent regulation) or the terms of any Operating Lease
pertaining to the Project. As of the Closing Date, no Borrower or Administrator
has received any notice or communication from JCAHO or any other accrediting
organization that a Project is (i) subject to or is required to file a plan of
correction with respect to any accreditation survey, or (ii) in danger of losing
its accreditation due to a failure to comply with a plan of correction.
(k)    Participation Agreements/Provider Status/Cost Reports.
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, there is no investigation, audit, claim review, or other action pending
or, to the knowledge of any Borrower, threatened which could reasonably be
expected to result in a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any Third Party Payor participation
agreement or provider number or other Healthcare Permit related to any Project
or result in a Borrower’s exclusion from any Third Party Payor Program, nor has
any Third Party Payor Program made any decision not to renew any participation
agreement or provider agreement or other Healthcare Permit related to any
Project, nor have Borrowers made any decision not to renew any participation
agreement or provider agreement or other Healthcare Permit related to any
Project, nor is there any action pending or, to the knowledge of Borrowers,
threatened to impose material intermediate or alternative sanctions with respect
to any Project.
(ii)    Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrowers, and, to the knowledge of the Borrowers, their
contractors, have properly and legally billed all intermediaries and Third Party
Payors for services rendered with respect to the Projects and have maintained
their records to reflect such billing practices. No funds relating to Borrowers
are now, or, to the knowledge of Borrowers will be, withheld by any Third Party
Payor.
(iii)    Each Borrower has the requisite participation agreement or provider
number or other Healthcare Permit to bill the Medicare program and the
respective Medicaid programs in the state in which the applicable Project is
located (to the extent such Borrower participates in the

 
59

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Medicare or Medicaid program in such state) and all other Third Party Payor
Programs (including, without limitation, Medicare) which currently account for
any material portion of the revenues of such Project.
(iv)    All Medicare, Medicaid, and private insurance cost reports and financial
reports submitted by Borrowers to the applicable Third Party Payor are and will
be materially accurate and complete in all material respects and have not been
and will not be misleading in any material respects. Except as could not
reasonably be expected to have a Material Adverse Effect, no cost reports for
the Projects remain “open” or unsettled outside the Ordinary Course of Business
and there are no material current, pending or outstanding Medicare, Medicaid or
other Third Party Payor Program reimbursement audits or appeals pending with
respect to the Projects or Borrowers.
(l)    No Violation of Healthcare Laws.
(i)    None of the Projects, Borrowers or the ASP is in violation of any
Healthcare Laws with respect to any of the Projects, except where any such
violation could not reasonably be expected to have a Material Adverse Effect.
(ii)    Borrowers are HIPAA Compliant, except where any such violation could not
reasonably be expected to have a Material Adverse Effect.
(iii)    No Project has received a statement of deficiencies or survey violation
of a “Level A” (or equivalent) or worse (with respect to assisted living
facilities), or a tag level of “G” or higher with respect to any skilled nursing
facility, within the past three years for which a plan of correction has not
been filed with the applicable state authority. No Project is currently subject
to any plan of correction that has not been accepted by or is currently the
subject of a review by the applicable state authority. No Borrower has received
notice of any charges of patient abuse with respect to any Project that could
reasonably be expected to have a Material Adverse Effect.
(m)    Proceedings. Except as could not reasonably be expected to have a
Material Adverse Effect, no Borrower nor any Project is subject to any
proceeding, suit or, to Borrowers’ knowledge, investigation by any federal,
state or local government or quasi-governmental body, agency, board or authority
or any other administrative or investigative body (including the Office of the
Inspector General of the United States Department of Health and Human Services):
(i) which may result in the imposition of a fine, alternative, interim or final
sanction, a lower reimbursement rate for services rendered to eligible patients
which has not been provided for on their respective financial statements;
(ii) which could result in the revocation, transfer, surrender, suspension or
other impairment of the operating certificate, provider agreement or Healthcare
Permits of any Project; (iii) which pertains to or requests any voluntary
disclosure pertaining to a potential overpayment matter involving the submission
of claims to such payor by a Borrower; or (iv) which pertains to any state or
federal Medicare or Medicaid cost reports or claims filed by any Borrower
(including, without limitation, any reimbursement audits), or any disallowance
by any commission, board or agency in connection with any audit of such cost
reports.    
(n)    Hill-Burton. Except as could not reasonably be expected to have a
Material Adverse Effect, no Borrower is or will be a participant in any federal
program whereby any federal, state or local government or quasi-governmental
body, agency, board or other authority may have the right to recover funds by
reason of the advance of federal funds, including, without limitation, those
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.).

 
60

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(o)    Fraud and Abuse.
(i)    No Borrower, as to the Projects only, the ASP has, or to its knowledge
has been threatened to have, and no owner, officer, manager, employee or Person
with a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. §420.201) in any ASP or Borrower has, or to its knowledge, engaged in any
of the following: (A) knowingly and willfully making or causing to be made a
false statement or representation of a material fact in any application for any
benefit or payment under any Healthcare Laws; (B) knowingly and willfully making
or causing to be made any false statement or representation of a material fact
for use in determining rights to any benefit or payment under any Healthcare
Laws; (C) failing to disclose knowledge by a claimant of the occurrence of any
event affecting the initial or continued right to any benefit or payment under
any Healthcare Laws on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently; (D) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration (I) in return for referring an individual to a
Person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part by any Healthcare Laws, or
(II) in return for purchasing, leasing or ordering or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service,
or item for which payment may be made in whole or in part by any Healthcare
Laws; (E) presenting or causing to be presented a claim for reimbursement for
services that is for an item or services that was known or should have been
known to be (I) not provided as claimed, or (II) false or fraudulent; or
(F) knowingly and willfully making or causing to be made or inducing or seeking
to induce the making of any false statement or representation (or omitting to
state a fact required to be stated therein or necessary to make the statements
contained therein not misleading) of a material fact with respect to (I) a
facility in order that the facility may qualify for Governmental Authority
certification, or (II) information required to be provided under 42 U.S.C. §
1320a-3.
(ii)    No Borrower or, as to the Projects only, ASP has been, or to its
knowledge has been threatened to be, and, to its knowledge, no owner, officer,
manager, employee or Person with a “direct or indirect ownership interest” (as
that phrase is defined in 42 C.F.R. §420.201) in any ASP or Borrower, to its
knowledge: (A) has been assessed with a civil monetary penalty pursuant to 42
U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (B) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty, or has been “suspended” or “debarred”
from selling products to the U.S. government or its agencies pursuant to the
Federal Acquisition Regulation, relating to debarment and suspension applicable
to federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; (C) has been convicted (as that term is defined
in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b
or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding seeking
to assess such penalty; (D) has been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.; (E) has been made a party to any other action by any governmental
authority that may prohibit it from selling products to any governmental or
other purchaser pursuant to any Law; or (F) was or has become subject to any
federal, state, local governmental or private payor civil or criminal
investigations or inquiries, proceedings, validation review, program integrity
review or statement of charges involving a supposed failure to comply with
Healthcare Laws or threatening its participation in Medicare, Medicaid or other
Third Party Payor Programs or its billing practices with respect thereto.

 
61

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 8.2    Licensed Facilities.
(h)    Certificates of Need.
(i)    If required under applicable Healthcare Laws, Borrower has and shall
maintain in full force and effect a valid CON for no less than the number of
beds and units in the applicable Project as of the date of this Agreement.
Borrower shall maintain any applicable CON free from restrictions or known
conflicts which would materially impair the use or operation of the applicable
Project for its current use, and shall not permit any CON to become provisional,
probationary or restricted in any way.
(ii)    No Borrower shall do (or suffer to be done by any Borrower or any
Affiliate of any Borrower) any of the following without Agent’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed:
(A)    Replace or transfer all or any part of any Project’s licensed units or
beds to another site or location;
(B)    Transfer or demise any CON or other Healthcare Permit or rights
thereunder to any Person (other than to (i) a transferee of the applicable
Project permitted pursuant to the terms of this Agreement and (ii) Agent and
Lenders pursuant to the Financing Documents and Affiliated Financing Documents)
or to any location other than the Project to which such CON or Healthcare Permit
pertains; or
(C)    Pledge or hypothecate any CON or other Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Lenders.
(i)    Resident Deposits and Resident Agreements. Borrowers will deposit or
cause to be deposited all resident deposits held by Borrowers or the ASP
relating to the Projects, including, without limitation, resident deposits
relating to patients or Resident Agreements that are in the form of cash at such
commercial or savings bank or banks as may be reasonably satisfactory to Agent.
If such resident deposits are in any other form, such resident deposits are to
be maintained by Borrowers or the ASP in the Ordinary Course of Business.
Borrower shall, upon request, provide Agent with evidence reasonably
satisfactory to Agent of Borrower’s or the applicable ASP’s compliance with the
foregoing. Following the occurrence and during the continuance of any Event of
Default, Borrower shall, or shall cause, upon Agent’s request, if permitted by
any applicable Laws, turn over to Agent the resident deposits (and any interest
theretofore earned thereon to the extent the same is to be paid to the resident
or other party that provided such deposit) with respect to the Projects, to be
held by Agent subject to the terms of their related agreements. Without the
prior written consent of Agent, Borrowers shall not: (i) modify, in any material
respect that is adverse to the Project, the form of Resident Agreement
previously approved by Agent, except for any modifications required by Law;
(ii) accept any payment under any Resident Agreement more than one month in
advance of its due date, except for security or similar deposits; or (iii) enter
into any Resident Agreement for a term of more than one (1) year or upon rates
less than market rates. No Resident Agreements (i) will deviate in any material
respect that is adverse to the Project from the standard form approved by Agent
prior to Closing or another form permitted by the preceding sentence, or
(ii) conflict with any Laws, except where any such conflict could not reasonably
be expected to have a Material Adverse Effect.
(j)    Administrative Services Provider. Borrowers shall cause the Projects at
all times to be supported by the administrative services provider identified on
Schedule 8.2 (collectively in the singular,

 
62

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




the “ASP”) pursuant to an administrative services agreement in substantially the
form in effect on the date hereof, or as otherwise approved by Agent in writing
(such approval not to be unreasonably withheld or delayed), and that comply in
all material respects with all applicable Healthcare Laws (the “Administrative
Services Agreements”). In addition to (but not in limitation of) the covenants
set forth in Section 5.10, Borrowers shall not (i) change the ASP of any Project
or make any modification, amendment, termination or cancellation of the
Administrative Services Agreements or agreements with brokers, in any manner
that could be adverse to Agent or Lenders so long as Borrowers provide Agent
with a copy of each such non-adverse change, modification or amendment five (5)
Business Days prior to executing such change, modification or amendment,
provided that any termination or cancellation of an ASP shall be deemed to be
adverse to Agent and Lenders, (ii) enter into any other agreement providing for
the management or operation of any Project by the ASP or any other Person,
(iii) consent to the assignment by the ASP of its interest under the
Administrative Services Agreements except to an Affiliate of such ASP (and such
Affiliate shall be bound by all agreements between ASP and Agent) or in
connection with a wire transfer otherwise permitted by the Financing Documents,
or (iv) waive or release any of its material rights and remedies under the
Administrative Services Agreements, in each case, without the prior written
consent of Agent given or withheld in Agent’s reasonable discretion. Any future
property manager or replacement ASP for any Project shall be required to enter
into an assignment and subordination of management, administrative or operating
agreement in form and substance reasonably satisfactory to Agent. Such
restrictions and approval rights are solely for the purposes of assuring that
the Projects are managed and appropriately operated consistent with Healthcare
Laws and the preservation and protection of the Projects as security for the
Obligations and shall not place responsibility for the control, care, management
or repair of the Projects upon Agent, or make Agent responsible or liable for
any negligence in the management, operation, upkeep, repair or control of the
Projects.
(k)    Transfer of Healthcare Permits and Operations. Upon written notice from
Agent to Borrowers following the occurrence of an Event of Default that is
continuing hereunder, the following provisions shall be effective:
(iv)    Borrowers shall execute, deliver and file all documents and statements
requested by Agent and necessary to effectuate a transfer of the Healthcare
Permits for any Project to a replacement operator designated by Agent
(“Replacement Operator”), subject to required approval of any Governmental
Authority. Subject to applicable Laws, Borrowers further shall provide to Agent
all information and records requested by Agent that are within Borrowers’
possession or control in connection with the transfer of the Healthcare Permits;
and
(v)    In order to facilitate an efficient transfer of the operations of any
Project, Borrowers shall, if and to the extent requested by Agent, (A) deliver
to Agent copies of all Healthcare Permits and the most recent reports and
notices pertaining to such Project required to be delivered under Section 8.1;
(B) continue and maintain the operation of such Project in the Ordinary Course
of Business, including, without limitation, the retention of all residents at
the Project to the fullest extent commercially reasonable until the transfer of
the operations of such Project to the Replacement Operator is completed;
(C) enter into such operation transfer agreements, management agreements, and
other agreements as may be reasonably requested by Agent until the transfer of
the operations of such Project to the Replacement Operator is completed; and
(D) subject to applicable Laws, provide continued access to Agent and its agents
to show such Project to potential replacement operators. Borrowers hereby
consent to the disclosure by Agent to potential replacement operators of
Borrowers’ financial statements, licensure reports and surveys, financial and
property due diligence materials and other documents, materials and information
relating to any Project which a

 
63

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




potential replacement operator would reasonably desire to review in determining
whether to operate such Project.
Section 8.3    Healthcare Operations.
(e)    Borrowers will timely file or caused to be timely filed (after giving
effect to any extension duly obtained), all notifications, reports, submissions,
Permit renewals, cost reports and other reports of every kind whatsoever
required by applicable Healthcare Laws (which reports will be materially
accurate and complete in all respects and not misleading in any material respect
and shall not remain open or unsettled other than in the Ordinary Course of
Business).
(f)    Borrowers will maintain, or cause to be maintained, in full force and
effect, and free from restrictions, probations, conditions or known conflicts
which, in each case, would materially impair the use or operation of any Project
for its current use, all Healthcare Permits necessary under applicable
Healthcare Laws to carry on the business at the Projects as it is conducted on
the Closing Date.
(g)    Borrowers will not suffer or permit to occur any of the following:
(iii)    Except as permitted pursuant to this Agreement, any transfer of a
Healthcare Permit or rights thereunder to any Person (other than Borrowers or
Agent) or to any location other than a Project approved by Agent in advance in
writing;
(iv)    any pledge or hypothecation of any Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Agent;
(v)    any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any Healthcare Permit which
could reasonably be expected to have a Material Adverse Effect without Agent’s
prior written consent, including, without limitation, (A) any decrease in the
authorized units/beds and persons served capacity of any Project and/or the
number of units/beds and persons served approved by the applicable Governmental
Authority, and (B) any transfer all or any part of any Project’s authorized
units or beds to another site or location;
(vi)    any voluntary transfer of any resident of any Project to any other
facility, unless such transfer is at the request of the resident (without
economic incentives being given to the resident by an Affiliate of any Borrower)
or its payor or is for reasons relating to non-payment or the health, required
level of medical care or safety of the resident to be transferred or other
residents at such Project;
(vii)    without Agent’s prior written consent, the provision by any Borrower of
regulated services at any Project that are not provided at such Project as of
the Closing Date, including, without limitation, medical services; or
(viii)    any fact, event or circumstance for which notice to Agent is required
under Section 8.1 that could reasonably be expected to have a Material Adverse
Effect.
(h)    Borrowers will maintain, or cause to be maintained, a corporate health
care regulatory compliance program (“CCP”) which includes at least the following
components and allows Agent and/or any outside consultants from time to time to
review such CCP: (i) standards of conduct and procedures

 
64

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




that describe compliance policies regarding laws with an emphasis on prevention
of fraud and abuse; (ii) a specific officer within high-level personnel
identified as having overall responsibility for compliance with such standards
and procedures; (iii) training and education programs which are designed to
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to comply with the CCP; and (vi) mechanisms to timely respond to
detected violations of the CCP.
(i)    Borrowers will at all times be HIPAA Compliant in all material respects.
Section 8.4    Third Party Payor Programs. Neither the Projects, nor any
Borrower, shall, other than in the Ordinary Course of Business or as could
reasonably be expected to have a Material Adverse Effect, change the terms of
any Third Party Payor Programs or its normal billing payment and reimbursement
policies and procedures with respect thereto (including, without limitation, the
amount and timing of finance charges, fees and write-offs). Borrowers will
(a) maintain in full force and effect, and free from restrictions, probations,
conditions or known conflicts which, in each case, would materially impair the
use or operation of any Project for its current use, all Healthcare Permits
necessary under Healthcare Laws to continue to receive reimbursement under all
Third Party Payor Programs in which any Borrower or any Project participates as
of the date of this Agreement, and (b) provide to Agent upon request, an
accurate, complete and current list of all participation agreements with Third
Party Payors with respect to the business of Borrowers. Borrowers shall at all
times comply in all material respects with all requirements, contracts,
conditions and stipulations applicable to Borrowers in order to maintain in good
standing and without default or limitation all such participation agreements.
Section 8.5    Cures. If there shall occur any fact, event or circumstance for
which Borrowers are required to give Agent notice under Section 8.1 above after
the Closing Date, Borrowers shall take, or shall cause, such action as is
reasonably necessary to validly challenge or otherwise appropriately respond to
such fact, event or circumstance within any timeframe required by applicable
Healthcare Laws, and shall thereafter diligently pursue the same to a favorable
(to the extent reasonably possible) conclusion, all to the effect that the fact,
event or circumstance giving rise to Borrowers’ notice obligation under
Section 8.1 shall be dismissed, rescinded, eliminated, cured or otherwise cease
to exist on that date which is the earlier to occur of (a) one hundred eighty
days after the date any Borrower or any of its Affiliates became aware of such
fact, event or circumstance, or (b) the expiration of any cure period given
under applicable Healthcare Laws.
ARTICLE 9 -     SECURITY AGREEMENT
Section 9.1    Generally. As security for the payment and performance of the
Obligations, and for the payment and performance of all obligations under the
Affiliated Financing Documents (if any) and without limiting any other grant of
a Lien and security interest in any Security Document, Borrowers hereby assign
and grant to Agent, for the benefit of itself and Lenders, a continuing first
priority Lien on and security interest in, upon, and to the personal property
set forth on Schedule 9.1 attached hereto and made a part hereof.

 
65

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 9.2    Representations and Warranties and Covenants Relating to
Collateral.
(j)    Schedule 9.2 sets forth (i) each chief executive office and principal
place of business of each Borrower, and (ii) all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of Borrowers regarding any of the Collateral are kept.
(k)    Pursuant to the Liens created pursuant to Section 9.1 above and pursuant
to all of the other Security Documents (if any) (including, without limitation,
any and all UCC financing statements being filed by Agent), and assuming that
any such Security Document that is intended to be filed with any governmental
public recording or filing office has been so filed, Agent has been granted and
has a valid and perfected first priority security interest and Lien in the
Collateral (subject only to any Permitted Liens under the terms of this
Agreement and the other Financing Documents) securing the payment of the
Obligations, and such security interests and Liens are entitled to all of the
rights, priorities and benefits afforded by the UCC or other applicable Laws as
enacted in any relevant jurisdiction which relate to perfected security
interests. No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or consent of any other Person is
required for (i) the grant by each Borrower to Agent of the security interests
and Liens in the Collateral provided for under this Agreement and the other
Security Documents (if any), or (ii) the exercise by Agent of its rights and
remedies with respect to the Collateral provided for under this Agreement and
the other Security Documents or under any applicable Law, including the UCC,
other than the filing of financing statements and the recordation of any
Security Document that is intended to be filed with any governmental public
recording or filing office.
(l)    As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4 and Permitted Investments under clause (e) of the definition of
Permitted Investments) which has a value, individually, in excess of $250,000,
and in the aggregate, in excess of $1,000,000 and Borrowers shall give notice to
Agent promptly (but in any event not later than the delivery by Borrowers of the
next Compliance Certificate required pursuant to Section 4.1 above) upon the
acquisition by any Borrower of any such Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents, investment property. No Person
other than Agent or (if applicable) any Lender has “control” (as defined in
Article 9 of the UCC) over any Deposit Account, investment property (including
Securities Accounts and commodities account), letter of credit rights or
electronic chattel paper in which any Borrower has any interest (except for such
control arising by operation of law in favor of any bank or securities
intermediary or commodities intermediary with whom any Deposit Account,
Securities Account or commodities account of Borrowers is maintained).
(m)    Borrowers shall not take any of the following actions or make any of the
following changes unless Borrowers have given at least twenty (20) days prior
written notice to Agent of Borrowers’ intention to take any such action (which
such written notice shall include an updated version of any Schedule impacted by
such change) and have executed any and all documents, instruments and agreements
and taken any other actions which Agent may reasonably request after receiving
such written notice in order to protect and preserve the Liens, rights and
remedies of Agent with respect to the Collateral: (i) change the legal name or
organizational identification number of any Borrower as it appears in official
filings in the jurisdiction of its organization, (ii) change the jurisdiction of
incorporation or formation of any Borrower or allow any Borrower to designate
any jurisdiction as an additional jurisdiction of incorporation for such
Borrower, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any

 
66

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Collateral on any location that is not then listed on the Schedules and/or
establish any business location at any location that is not then listed on the
Schedules.
(n)    Borrowers shall not adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any Account Debtor, or allow any credit
or discount thereon (other than adjustments, settlements, compromises, credits
and discounts in the Ordinary Course of Business (so long as (i) if a Default
exists, Agent has not given notice that no such adjustments should be made
without Agent’s prior written consent or (ii) no Event of Default has occurred)
and in amounts which are not material with respect to the Account and which,
after giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of Agent (such
consent not to be unreasonably withheld, delayed or conditioned). Without
limiting the generality of this Agreement or any other provisions of any of the
Financing Documents relating to the rights of Agent after the occurrence and
during the continuance of an Event of Default, Agent shall have the right at any
time after the occurrence and during the continuance of an Event of Default to:
(i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.
(o)    Without limiting the generality of Sections 9.2(c) and 9.2(e):
(i)    Concurrently with the delivery of financial statements delivered pursuant
to Section 4.1(b)(ii) for any month, Borrowers shall, to the extent not
previously delivered, deliver to Agent all material tangible Chattel Paper and
all material Instruments and documents acquired by any Borrower during such
month and constituting part of the Collateral duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Agent. Borrowers shall use commercially reasonable
efforts to provide Agent with “control” (as defined in Article 9 of the UCC) of
all material electronic Chattel Paper owned by any Borrower and constituting
part of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Concurrently with the
delivery of financial statements delivered pursuant to Section 4.1(b)(ii) for
any month, Borrowers also shall deliver to Agent all security agreements
securing any such Chattel Paper and securing any such Instruments and received
during such month. If requested by Agent, Borrowers will mark conspicuously all
such Chattel Paper and all such Instruments and documents with a legend, in form
and substance reasonably satisfactory to Agent, indicating that such Chattel
Paper and such instruments and documents are subject to the security interests
and Liens in favor of Agent created pursuant to this Agreement and the Security
Documents.
(ii)    Concurrently with the delivery of financial statements delivered
pursuant to Section 4.1(b)(ii) for any month, Borrowers shall notify Agent that
if it has received any letter of credit received during such month on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral, and if reasonably
requested by Agent and permitted pursuant to the applicable letter of credit,
deliver to Agent any such letter of credit, in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent. Borrowers shall use commercially
reasonable efforts to take any and all actions as may be necessary or desirable,
or that Agent may reasonably request, from time to time, to cause Agent to
obtain exclusive “control” (as defined in Article 9 of the UCC) of any such
letter of credit rights in a manner reasonably acceptable to Agent.

 
67

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(iii)    Concurrently with the delivery of financial statements delivered
pursuant to Section 4.1(b)(ii) for any month, Borrowers shall advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim for which Borrowers have commenced any court proceeding during such month
and that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrowers shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall reasonably request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.
(iv)    Except for Accounts and Inventory in an aggregate amount of $250,000, no
Accounts or Inventory or other Collateral shall at any time be in the possession
or control of any warehouse, consignee, bailee or any of Borrowers’ agents or
processors without prior written notice to Agent and if Agent has so requested,
Borrowers will use commercially reasonable efforts to obtain warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) reasonably
satisfactory to Agent prior to the commencement of such possession or control.
Borrower has notified Agent that Inventory is currently located at the locations
set forth on Schedule 9.2. Borrowers shall, upon the request of Agent, notify
any such warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Security Documents, instruct such Person to hold all such Collateral for Agent’s
account subject to Agent’s instructions and shall use commercially reasonable
efforts to obtain an acknowledgement from such Person that such Person holds the
Collateral for Agent’s benefit.
(v)    Upon request of Agent if an Event of Default has occurred and is
continuing, Borrowers shall promptly deliver to Agent any and all certificates
of title, applications for title or similar evidence of ownership of all such
tangible personal property and shall cause Agent to be named as lienholder on
any such certificate of title or other evidence of ownership.
(vi)    Each Borrower hereby authorizes Agent to file without the signature of
such Borrower one or more UCC financing statements relating to all or any part
of the Collateral, which financing statements may list Agent as the “secured
party” and such Borrower as the “debtor” and which describe and indicate the
collateral covered thereby as all or any part of the Collateral under the
Financing Documents (including an indication of the collateral covered by any
such financing statement as “all assets” of such Borrower now owned or hereafter
acquired), in such jurisdictions as Agent from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or amendments to any such financing statements, in any such
case in order for Agent to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to the Collateral.
(vii)    As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the Federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the Federal Assignment of Claims Act and any other comparable Law. Upon the
request of Agent, Borrowers shall use commercially reasonable efforts take such
steps as may be necessary or desirable, or that Agent may request, to comply
with any such applicable Law.

 
68

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(viii)    Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.
Section 9.3    Landlord Waiver. Notwithstanding anything to the contrary set
forth in that certain Landlord’s Waiver and Consent dated as of the Closing Date
(as the same may be amended, modified, supplemented, restated or replaced, the
“Landlord Waiver”), by and among FPOC, LLC, Parent and Midcap Financial, LLC,
Agent and Lenders hereby agree that, as between Borrowers and Parent, on the one
hand, and Agent and Lenders, on the other hand, unless otherwise permitted
hereunder, Agent and Lenders shall not exercise any of their rights pursuant to
the Landlord Waiver to enter upon, occupy or remain in the Premises (as defined
in the Landlord Waiver) or to inspect or remove any or all of the Books and
Records (as defined in the Landlord Waiver) unless and until an Event of Default
shall have occurred and be continuing or as otherwise permitted in this
Agreement.
ARTICLE 10 -     EVENTS OF DEFAULT
Section 10.1    Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(p)    (i) any Borrower shall fail to pay when due any principal when payable
under this Agreement, (ii) any Borrower shall fail to pay when due any interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document and such failure shall continue for five (5) Business
Days, (iii) there shall occur any default in the performance of or compliance
with any of the following sections of this Agreement: Section 2.11,
Section 4.4(c), Section 4.6 and Article 5, or (iv) there shall occur any default
in the performance of or compliance with Section 4.1 of this Agreement and such
default in performance or compliance is not remedied by the Credit Party within
five (5) Business Days of Borrower Representative’s receipt of written notice
from Agent or Required Lenders of such default;
(q)    any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within forty-five
(45) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Responsible Officer of any Borrower or any other Credit Party of such default;
provided, however, if such default is capable of remedy but not within such
forty-five (45) day period and, in Agent’s good faith credit judgment, Borrowers
have continued to work in good faith to remedy such default, such forty-five
(45) day period shall be extended by an additional ninety (90) days upon written
notice by Agent;
(r)    any representation, warranty, certification or statement made by any
Credit Party or any other Person on behalf of, or as an officer of, a Credit
Party in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document is incorrect in any
respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);
(s)    (i) failure of any Credit Party to pay when due (giving effect to any
applicable grace period any principal, interest or other amount on Debt (other
than the Revolving Loans) or in respect of any Swap Contract, or the occurrence
of any breach, default, condition or event with respect to any Debt (other

 
69

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




than the Revolving Loans) or in respect of any Swap Contract, if the effect of
such failure or occurrence is to cause or to permit the holder or holders of any
such Debt, or the counterparty under any such Swap Contract, to cause, Debt or
other liabilities having an individual principal amount in excess of $500,000 in
the aggregate with respect to Credit Parties other than Parent and $15,000,000
with respect to Parent or having an aggregate principal amount in excess of
$500,000 in the aggregate with respect to Credit Parties other than Parent and
$15,000,000 with respect to Parent to become or be declared due prior to its
stated maturity; or (ii) the occurrence of any breach or default under any terms
or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt;
(t)    any Credit Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;
(u)    an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under applicable federal bankruptcy,
insolvency or other similar Law in respect of (i) bankruptcy, liquidation,
winding-up, dissolution or suspension of general operations, (ii) composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or
obligations, or (iii) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets of such Credit Party;
(v)    (i) institution of any steps by any Person to terminate a Pension Plan if
as a result of such termination any Credit Party is required to make a
contribution to such Pension Plan, or could incur a liability or obligation to
such Pension Plan, in excess of $1,500,000 in the aggregate with respect to
Credit Parties other than Parent and $15,000,000 with respect to Parent, (ii) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA, or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Plans as a result of
such withdrawal (including any outstanding withdrawal liability that any Credit
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,500,000 in the aggregate with respect to Credit Parties
other than Parent and $15,000,000 with respect to Parent;
(w)    one or more judgments or orders for the payment of money (not paid, fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has not denied
coverage, or sufficiently reserved in good and available funds by or on behalf
of the applicable Credit Party in a manner reasonably acceptable to Agent)
aggregating in excess of $1,000,000 in the aggregate with respect to Credit
Parties other than Parent and $15,000,000 with respect to Parent shall be
rendered against any or all Credit Parties and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (ii) there shall be any period of

 
70

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




twenty (20) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect;
(x)    any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and perfected Lien on all of the Collateral purported to
be secured thereby, subject to no Liens except for Permitted Liens, for any
reason other than the failure of Agent or any Lender to take any action within
its reasonable control, or any Credit Party shall so assert;
(y)    the institution by any Governmental Authority of criminal proceedings
against any Credit Party that could reasonably be expected to have a Material
Adverse Effect;
(z)    any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;
(aa)    the occurrence of any fact, event or circumstance that could reasonably
be expected to result in a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent;
(bb)    there shall occur any (i) Event of Default under any of the Affiliated
Financing Documents, or (ii) event of default under any Operating Lease or other
Operative Document (and such default is not cured within the applicable time
period set forth therein); or
(cc)    there shall occur any Change in Control or Transfer.
Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of Section 10.1(a) of this Agreement two (2) times in any twelve (12)
month period and Agent has given to Borrower Representative in connection with
each such failure any notice to which Borrowers would be entitled under this
Section before such failure could become an Event of Default, then all
subsequent failures by a Credit Party to comply with such provision of Section
10.1(a) of this Agreement shall effect an immediate Event of Default (without
the expiration of any applicable cure period) with respect to all subsequent
failures by a Credit Party to comply with such provision of this Agreement, and
Agent thereupon may exercise any remedy set forth in this Article 10 without
affording Borrowers any opportunity to cure such Event of Default.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
Section 10.2    Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately

 
71

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




and automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.
Section 10.3    UCC Remedies.
(i)    Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
Law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable Law; including, without limitation:
(i)    the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;
(ii)    the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);
(iii)    the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;
(iv)    the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to any Borrower; and/or
(v)    the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
(j)    Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by

 
72

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




applicable Law, any perishable Collateral which threatens to speedily decline in
value or which is sold on a recognized market may be sold immediately by Agent
without prior notice to Borrowers. At any sale or disposition of Collateral,
Agent may (to the extent permitted by applicable law) purchase all or any part
of the Collateral, free from any right of redemption by Borrowers, which right
is hereby waived and released. Each Borrower covenants and agrees not to
interfere with or impose any obstacle to Agent’s exercise of its rights and
remedies with respect to the Collateral. Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. Agent may comply with any
applicable state or Federal Law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.
(k)    Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney shall be a power coupled
with an interest and cannot be revoked.
Section 10.4    Cash Collateral. If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall have
been terminated pursuant to Section 10.2, then without any request or the taking
of any other action by Agent or the Lenders, Borrowers shall immediately comply
with the provisions of Section 2.5(e) with respect to the deposit of cash
collateral to secure the existing Letter of Credit Liability and future payment
of related fees.
Section 10.5    Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, (a) the Revolving Loans and other Obligations shall bear interest at
rates that are four percent (4.0%) per annum in excess of the rates otherwise
payable under this Agreement (“Default Interest Rate”), and (b) the fee
described in Section 2.5(b) shall increase by a rate that is four percent (4.0%)
in excess of the rate otherwise payable under such Section.
Section 10.6    Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
(regardless of whether such balances are then due to such Borrower), and
(b) other property at any time held or owing by such Lender to or for the credit
or for the account of such Borrower, against and on account of any of the
Obligations; except that no Lender shall

 
73

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




exercise any such right without the prior written consent of Agent. Any Lender
exercising a right to set off shall purchase for cash (and the other Lenders
shall sell) interests in each of such other Lender’s Pro Rata Share of the
Obligations as would be necessary to cause all Lenders to share the amount so
set off with each other Lender in accordance with their respective Pro Rata
Share of the Obligations. Each Borrower agrees, to the fullest extent permitted
by Law, that any Lender and any of such Lender’s Affiliates may exercise its
right to set off with respect to the Obligations as provided in this
Section 10.6.
Section 10.7    Application of Proceeds.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.
(d)    Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.
(e)    Notwithstanding anything to the contrary contained in this Agreement, if
an Acceleration Event shall have occurred, and so long as it continues, Agent
shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in the
following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e); fifth to any other indebtedness or obligations of Borrowers
owing to Agent or any Lender under the Financing Documents; and sixth, to any
other indebtedness or obligations owing under the Affiliated Financing
Documents. Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance (including any holder of the
indebtedness evidenced by the Affiliated Financing Documents) or as a court of
competent jurisdiction may direct. In carrying out the foregoing, (y) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.
Section 10.8    Waivers.
(c)    Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable Law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders

 
74

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




on which any Borrower may in any way be liable, and hereby ratifies and confirms
whatever Lenders may do in this regard; (ii) all rights to notice and a hearing
prior to Agent’s or any Lender’s taking possession or control of, or to Agent’s
or any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.
(d)    Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Agent or any Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by Law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.
(e)    To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
any Revolving Loans or to any subsequent disbursement of Revolving Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent
or any Lender of such requirements with respect to any future disbursements of
Revolving Loan proceeds and Agent may at any time after such acquiescence
require Borrowers to comply with all such requirements. Any forbearance by Agent
or Lender in exercising any right or remedy under any of the Financing
Documents, or otherwise afforded by applicable Law, including any failure to
accelerate the maturity date of the Revolving Loans, shall not be a waiver of or
preclude the exercise of any right or remedy nor shall it serve as a novation of
the Notes or as a reinstatement of the Revolving Loans or a waiver of such right
of acceleration or the right to insist upon strict compliance of the terms of
the Financing Documents. Agent’s or any Lender’s acceptance of payment of any
sum secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other Liens or charges by Agent as the result of an Event of Default
shall not be a waiver of Agent’s right to accelerate the maturity of the
Revolving Loans, nor shall Agent’s receipt of any condemnation awards, insurance
proceeds, or damages under this Agreement operate to cure or waive any Credit
Party’s default in payment of sums secured by any of the Financing Documents.
(f)    Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” Law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Revolving
Loans have been foreclosed, sold and/or otherwise realized upon in satisfaction
of Borrowers’ obligations under the Financing Documents.

 
75

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(g)    Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Revolving
Loans, Agent may foreclose all or any part of the Collateral to recover so much
of the principal balance of the Revolving Loans as Lender may accelerate and
such other sums secured by one or more of the Financing Documents as Agent may
elect. Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.
(h)    To the fullest extent permitted by Law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.
Section 10.9    Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by Law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.
Section 10.10    Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.
ARTICLE 11 -     AGENT

 
76

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 11.1    Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. Except for
rights specifically provided to Borrowers, the provisions of Section 11.1
through Section 11.15 of this Article 11 are solely for the benefit of Agent and
Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party. Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents or
employees.
Section 11.2    Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.
Section 11.3    Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.
Section 11.4    Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
Section 11.5    Liability of Agent. Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or not taken by it in connection with the Financing Documents, except that Agent
shall be liable with respect to its specific duties set forth hereunder but only
to the extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party. Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 
77

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 11.6    Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.
Section 11.7    Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.
Section 11.8    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.
Section 11.9    Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations (other than Contingent
Obligations hereunder to the extent that no such claims have been made as of the
date thereof or the known existence of a claim reasonably likely to be asserted
with respect thereto), and, to the extent required by Agent in its sole
discretion, the expiration, termination or cash collateralization (to the
satisfaction of Agent) of all Swap Contracts secured, in whole or in part, by
any Collateral; or (ii) constituting property sold or disposed of as part of or
in connection with any disposition permitted under any Financing Document (it
being understood and agreed that Agent may conclusively rely without further
inquiry on a certificate of a Responsible Officer as to the sale or other
disposition of property being made in full compliance with the provisions of the
Financing Documents); and (b) release or subordinate any Lien granted to or held
by Agent under any Security Document constituting personal property described
herein (it being understood and agreed that Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the
identification of any personal property described herein). Upon request by Agent
at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

 
78

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 11.10    Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the
Revolving Loans unless instructed to do so by Agent (or consented to by Agent,
as provided in Section 10.6), it being understood and agreed that such rights
and remedies may be exercised only by Agent.
Section 11.11    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
Section 11.12    Assignment by Agent; Resignation of Agent; Successor Agent.
(a)    Agent may at any time, without the consent of the Lenders or Borrowers,
assign its rights, powers, privileges and duties hereunder to (i) another
Lender, or (ii) any Person that, either by itself or together with one or more
of its Affiliates or Approved Funds of itself or an Affiliate, holds or controls
(or, as of the date of assignment of such agency rights, will hold or control)
50% or more of the interests in the Revolving Loans held by the assigning Agent
in its capacity as a Lender; provided, however, that nothing in this Section
11.12(a) shall restrict subsequent assignments of interests as a Lender held by
such Agent assignee.  Following any such assignment, Agent shall give notice to
the Lenders and Borrowers.  An assignment by Agent pursuant to this subsection
(a) shall not be deemed a resignation by Agent for purposes of subsection (b)
below.
(b)    Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

 
79

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(c)    Upon (i) an assignment permitted by subsection (a) above or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.
Section 11.13    Payment and Sharing of Payment.
(a)    Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.
(i)    Agent shall have the right, on behalf of Revolving Lenders to disburse
funds to Borrowers for all Revolving Loans requested or deemed requested by
Borrowers pursuant to the terms of this Agreement. Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Revolving
Lender, other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers. Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower. If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to time. If
any Lender fails to pay the amount of its Pro Rata Share of any funds advanced
by Agent pursuant to the first sentence of this clause (i) within one (1)
Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent. Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans. Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(ii)    On a Business Day of each week as selected from time to time by Agent,
or more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as

 
80

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




of any Settlement Date, the Revolving Lender from which such payment is due
shall pay Agent, without setoff or discount, to the Payment Account before
1:00 p.m. (Eastern time) on the Business Day following the Settlement Date the
full amount necessary to make such adjustment. Any obligation arising pursuant
to the immediately preceding sentence shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever. In the event settlement
shall not have occurred by the date and time specified in the second preceding
sentence, interest shall accrue on the unsettled amount at the rate of interest
then applicable to Revolving Loans.
(iii)    On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.
(iv)    On the Closing Date, Agent, on behalf of Lenders, may elect to advance
to Borrowers the full amount of the initial Revolving Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Revolving Loans to
Borrowers in a timely manner on such date. If Agent elects to advance the
initial Revolving Loans to Borrowers in such manner, Agent shall be entitled to
receive all interest that accrues on the Closing Date on each Lender’s Pro Rata
Share of such Revolving Loans unless Agent receives such Lender’s Pro Rata Share
of such Revolving Loans before 3:00 p.m. (Eastern time) on the Closing Date.
(v)    It is understood that for purposes of advances to Borrowers made pursuant
to this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.
(vi)    The provisions of this Section 11.13(a) shall be deemed to be binding
upon Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.
(b)    Return of Payments.
(ix)    If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
a Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
(x)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
(other than a natural Person or any Borrower or any Affiliate or Subsidiary of a
Borrower) pursuant to any insolvency

 
81

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Financing Document, Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(c)    Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.
(d)    Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Revolving Loan (other than pursuant to the terms of
Section 2.8(f)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (d) may, to the fullest extent
permitted by Law, exercise all its rights of payment (including pursuant to
Section 10.6) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation). If under
any applicable bankruptcy, insolvency or other similar Law, any Lender receives
a secured claim in lieu of a setoff to which this clause (d) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this clause (d) to share in the benefits of any recovery on such secured
claim.
Section 11.14    Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document
(after giving effect to any cure periods provided for in this Agreement or such
other Financing Document), Agent itself may, but shall not be obligated to,
cause such obligation to be performed at Borrowers’ expense. Agent is further
authorized by Borrowers and the Lenders to make expenditures from time to time
which Agent, in its reasonable business judgment, deems necessary or desirable
to (a) preserve or protect the business conducted by Borrowers, the Collateral,
or any portion thereof, and/or (b) enhance the likelihood of, or maximize the
amount of, repayment of the Revolving Loans and other Obligations. Each Borrower
hereby agrees to reimburse Agent on demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14. Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14, in accordance
with the provisions of Section 11.6.
Section 11.15    Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or

 
82

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Revolving Loans,
such Lender shall be deemed to have concurrently resigned as such Additional
Titled Agent.
Section 11.16    Amendments and Waivers.
(a)    No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, that (i) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (ii) Agent shall be entitled, in its sole and absolute
discretion, to waive any financial covenant of any Borrower and to provide its
written consent to a proposed Swap Contract without the consent of any other
Lender; and (iii) any Financing Document may be amended or otherwise modified to
correct any clear or manifest error or ambiguity with the written consent of
Agent and Borrowers.
(b)    In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:
(i)    if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Revolving Loan, by such Lender; and/or
(ii)    if the rights or duties of Agent or LC Issuer are affected thereby, by
Agent and LC Issuer, as the case may be;
provided, however, that, in each of (a) and (b) above, no such amendment, waiver
or other modification shall, unless signed by all the Lenders directly affected
thereby, (A) reduce the principal of, rate of interest on or any fees with
respect to any Revolving Loan or Reimbursement Obligation or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Revolving Loan or Reimbursement Obligation;
(B) postpone the date fixed for, or waive, any payment (other than any mandatory
prepayment pursuant to Section 2.1(a)(ii)) of principal of any Revolving Loan or
of any Reimbursement Obligation, or of interest on any Revolving Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release all or substantially all the
Guarantors of all or any portion of the Obligations or its Guarantee obligations
with respect thereto, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b); (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except as otherwise permitted by this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Revolving Loan Commitment,

 
83

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Revolving Loan Commitment Amount, Revolving Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.
(c)    Without limitation of the provisions of the preceding clause (a) and (b),
no waiver, amendment or other modification to this Agreement shall, unless
signed by each Eligible Swap Counterparty then in existence, modify the
provisions of Section 10.7 in any manner adverse to the interests of each such
Eligible Swap Counterparty.
Section 11.17    Assignments and Participations.
(a)    Assignments.
(iii)    Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Revolving Loans together with all related
obligations of such Lender hereunder. Except as Agent may otherwise agree (and,
if no Event of Default has occurred and is continuing and if such assignment is
made to a Person other than an Affiliate of MCF, Borrowers otherwise agree), the
amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $1,000,000 or, if less, the assignor’s entire interests in the outstanding
Revolving Loans; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above. Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the assigning Lender; provided, however, that only one processing fee
shall be payable in connection with simultaneous assignments to two or more
related Approved Funds.
(iv)    From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee’s (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Pro Rata Share of the Revolving Loans (and, as applicable,
Notes in the principal amount of that portion of the principal amount of the
Revolving Loans retained by the assigning Lender). Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.
(v)    Agent, acting solely for this purpose as an agent of Borrowers, shall
maintain at its offices located in Bethesda, Maryland a copy of each Assignment
Agreement delivered to it

 
84

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




and a register for the recordation of the names and addresses of each Lender,
and the commitments of, and principal amount (and stated interest) of the
Revolving Loans owing to, such Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Borrowers, Agent and the Lenders shall treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
upon reasonable prior notice to Agent.
(vi)    Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(vii)    Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Revolving Loans via an electronic
settlement system acceptable to Agent as designated in writing from time to time
to the Lenders by Agent (the “Settlement Service”). At any time when the Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of the Revolving Loans pursuant to the Settlement
Service. If so elected by Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the
Revolving Loans shall be effected by the provisions otherwise set forth herein
until Agent notifies Lenders of the Settlement Service as set forth herein.
(b)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower Representative or Agent, sell to one or more Persons (other
than a natural Person or any Borrower or any Affiliate or Subsidiary of a
Borrower) participating interests in its Loan, commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (i) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) Borrowers and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iv) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. Each Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, however, that such right of set-off shall
be subject to the obligation of each Participant to share with Lenders, and
Lenders agree to share with each Participant, as provided in Section 10.6. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan or other obligations under
the Financing Documents (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register

 
85

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Financing Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For avoidance of doubt, the Agent,
in its capacity as such, shall have no responsibility or obligation for
maintaining any Participant Register.
(c)    Replacement of Lenders. At any time after: (i) receipt by Agent of notice
and demand from any Lender for payment of additional costs as provided in
Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower is
required to pay any Non-Excluded Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of such Lender is required
with respect thereto (each relevant Lender in the foregoing clauses (i) through
(iv) being an “Affected Lender”) each of Borrower Representative and Agent may,
at its option, notify such Affected Lender and, in the case of Borrower
Representative’s election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Revolving Loans and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(f), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.
(d)    Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.
Section 11.18    Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.
So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Revolving Loans set forth in

 
86

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 7.2, and specifying any such non-satisfied conditions; provided that
nothing in this Section 11.18 shall waive any right which Borrowers may have
against any such Lender if such conditions have been satisfied. Any Lender
delivering any such notice shall become a non-funding Lender (a “Non-Funding
Lender”) for purposes of this Agreement commencing on the Business Day following
receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on
the date on which such Lender has either revoked the effectiveness of such
notice or acknowledged in writing to each of Agent the satisfaction of the
condition(s) specified in such notice, or Required Lenders waive the conditions
to the funding of such Revolving Loans giving rise to such notice by Non-Funding
Lender. Each Non-Funding Lender shall remain a Lender for purposes of this
Agreement to the extent that such Non-Funding Lender has Revolving Loans
Outstanding in excess of zero; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:
(a)    For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.
(b)    Except as provided in clause (a) above, the Revolving Loan Commitment
Amount of each Non-Funding Lender shall be deemed to be zero.
(c)    The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.
(d)    Reserved.
(e)    Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 11.13, or to assume that
any Non-Funding Lender will fund its Pro Rata Share of any Revolving Loans
requested by Borrower during such period.
(f)    Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party, other than reimbursement
obligations that have arisen pursuant to Section 2.5(c) in respect of Letters of
Credit issued at the time such Non-Funding Lender was not then a Non-Funding
Lender.
(g)    Agent shall have no right to (i) make or disburse Revolving Loans as
provided in Section 2.1(a)(i) for the account of any Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or reimbursement obligations have arisen pursuant to Section 2.5(c), or
(ii) assume that any Revolving Lender that was a Non-Funding Lender at the time
of issuance of such Letter of Credit will fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect of such Letter of
Credit. In addition, no Revolving Lender that was a Non-Funding Lender at the
time of issuance of any Letter of Credit for which funding or reimbursement
obligations have arisen pursuant to Section 2.5(c), shall have an obligation to
fund any portion of the Revolving Loans to be funded pursuant to Section 2.5(c)
in respect to such Letter of Credit, or to make any payment to Agent or the L/C
Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of
Credit, or be deemed to have purchased any interest or participation in such
Letter of Credit from Agent or the L/C Issuer, as applicable, under
Section 2.5(f)(i).

 
87

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(h)    To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.
Section 11.19    Buy-Out Upon Refinancing. MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Revolving Loans
at par in connection with any refinancing of the Revolving Loans upon one or
more new economic terms, but which refinancing is structured as an amendment and
restatement of the Revolving Loans rather than a payoff of the Revolving Loans.
Section 11.20    Lender’s Rights to Offset, Set-Off. Notwithstanding anything to
the contrary contained in Section 11.5, each Lender hereby acknowledges that the
exercise by any Lender of offset, set-off, banker's lien or similar rights
against any deposit or other indebtedness of Borrowers whether or not located in
any state with certain Laws restricting lenders from pursuing multiple
collection methods could result under such Laws in significant impairment of the
ability of all Lenders to recover further amounts in respect of the Revolving
Loans.  THEREFORE, EACH LENDER AGREES THAT NO LENDER SHALL EXERCISE ANY SUCH
RIGHT OF SET-OFF, BANKER'S LIEN, OR OTHERWISE, AGAINST ANY ASSETS OF ANY
BORROWER (INCLUDING ALL GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR OTHER
DEPOSITS AND OTHER INDEBTEDNESS OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF ANY BORROWER) WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND THE
REQUIRED LENDERS.
Section 11.21    Definitions. As used in this Article 11, the following terms
have the following meanings:
“Additional Titled Agents” has the meaning set forth in Section 11.15.
“Affected Lender” has the meaning set forth in Section 11.17(c).
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Revolving Loan or other
credit accommodation, disbursement, settlement or reimbursement required
pursuant to the terms of any Financing Document.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not, without the consent of the Required Lenders, include any
Borrower or any of a Borrower’s Affiliates, and (y) no proposed assignee
intending to assume all or any portion of the Revolving Loan Commitment shall be
an Eligible Assignee unless such proposed assignee

 
88

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




either already holds a portion of such Revolving Loan Commitment or has been
approved as an Eligible Assignee by Agent.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.
“Replacement Lender” has the meaning set forth in Section 11.17(c).
“Settlement Service” has the meaning set forth in Section 11.17(a)(v).
ARTICLE 12 -     MISCELLANEOUS
Section 12.1    Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.9 and Articles 11 and 12 shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.
Section 12.2    No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.
Section 12.3    Notices.
(g)    All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid

 
89

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




overnight courier or any other means, when received or when receipt is refused
at the applicable address specified by this Section 12.3(a).
(h)    Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including facsimile, e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent and Borrower
Representative that it is incapable of receiving notices by electronic
communication. The Agent or Borrower Representative may, in their discretion,
agree to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.
(i)    Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day.
Section 12.4    Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 12.5    Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.
Section 12.6    Confidentiality. (a) Each Borrower agrees not to transmit or
disclose provisions of any Financing Document to any Person other than (i) to
such Borrower’s agents, employees, Affiliates, attorneys, auditors and
professional consultants; provided, however, that any such Persons either
(A) are bound by obligations of confidentiality or (B)  agree to be bound by
these provisions, (ii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, and (iii) as required by the rules
of any applicable securities market or exchange) without Agent’s prior written
consent; and (b) Agent and each Lender shall hold all non-public information
regarding the Credit Parties, any of their Affiliates and their respective
businesses obtained by Agent or any Lender pursuant to the requirements hereof
or in connection herewith in accordance with such Person’s customary procedures
for handling information of such nature, except that disclosure of such
information may be made (i) to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services; provided,
however, that any such Persons either (A) are bound by obligations of
confidentiality or (B) agree to be bound by obligations of confidentially,
(ii) to prospective transferees or purchasers of any interest in the Revolving
Loans, the Agent or a Lender, and to prospective contractual counterparties (or
the professional advisors thereto) in Swap Contracts permitted hereby; provided,
however, that any such Persons either (A) are bound by obligations of
confidentiality or (B) agree to be bound by obligations of confidentially,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection

 
90

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




with the examination, audit or similar investigation of such Person; (v) to any
other party to this Agreement; (vi) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; and (vii) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
connection with a Secondary Market Transaction; provided, however, that any such
Persons either (A) are bound by obligations of confidentiality or (B)  agree to
be bound by obligations of confidentially. Notwithstanding the foregoing, unless
restricted by applicable Law, each Lender or Agent will endeavor to notify
Borrower Representative of any written request by any Governmental Authority
(other than any such request in connection with any examination or inquiry of
the financial condition of such Agent or Lender by such Governmental Authority)
for disclosure of any such non-public information regarding the Credit Parties
or their Affiliates prior to disclosure of such information. Confidential
Information shall not include information that either: (y) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (z) is disclosed to such Person on a
non-confidential basis by a Person other than a Credit Party of a representative
of a Credit Party; provided, however, Agent does not have actual knowledge that
such Person is prohibited from disclosing such information. The obligations of
Agent and Lenders under this Section 12.6 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality agreement in respect
of this financing executed and delivered by Agent or any Lender prior to the
date hereof.
Section 12.7    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Revolving Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
Section 12.8    Governing Law; Submission to Jurisdiction. THIS AGREEMENT, EACH
NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF
MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
EACH BORROWER, AGENT AND EACH LENDER AGREE THAT EACH REVOLVING LOAN (INCLUDING
THOSE MADE ON THE CLOSING DATE) SHALL BE DEEMED TO BE MADE IN, AND THE

 
91

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




TRANSACTIONS CONTEMPLATED HEREUNDER AND IN ANY OTHER FINANCING DOCUMENT SHALL BE
DEEMED TO HAVE BEEN PERFORMED IN, THE STATE OF MARYLAND.
Section 12.9    Waiver of Jury Trial.
(c)    EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(d)    In the event any such action or proceeding is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
Section 12.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.
Section 12.10    Publication; Advertisement.
(a)    Intentionally Deleted.
(b)    Advertisement. Each Lender and each Borrower hereby authorizes MCF to
publish the name of such Lender or such Borrower, as applicable, the existence
of the financing arrangements referenced under this Agreement, the primary
purpose and/or structure of those arrangements, the amount of credit extended
under each facility, the title and role of each party to this Agreement, and the
total amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Borrower agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

 
92

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 12.11    Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall bind the parties hereto. This Agreement and the other
Financing Documents constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.
Section 12.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 12.13    Time is of the Essence. Time is of the essence in each
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents.
Section 12.14    Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.
Section 12.15    Expenses; Indemnity.
(d)    Except as expressly set forth in this Agreement, Borrowers agree to pay
all reasonable legal, audit and appraisal fees and all other reasonable
out-of-pocket charges and expenses incurred by Agent (including the reasonable
fees and expenses of a single counsel for Agent and a single local counsel for
Agent in each applicable jurisdiction and Agent’s advisors and consultants) in
connection with the negotiation, preparation, legal review, syndication and
execution of each of the Financing Documents, including but not limited to UCC
and judgment lien searches and UCC filings and fees for post-closing UCC and
judgment lien searches. In addition, Borrowers shall pay all such fees and
expenses associated with any amendments, modifications and terminations to the
Financing Documents following closing. If Agent uses in-house counsel for any of
these purposes, Borrowers further agree that the Obligations include a
reasonable allocation of costs for such work.
(e)    Borrowers agree to pay all out-of-pocket charges and expenses incurred by
Agent (including the reasonable fees and expenses of a single counsel for Agent
and a single local counsel for Agent in each applicable jurisdiction, and
Agent’s advisers and consultants) in connection with the administration of this
Agreement and the other Financing Documents and the credit facilities provided
hereunder and thereunder, the administration, enforcement, protection or
preservation of any right or claim of Agent, the termination of this Agreement,
the termination of any Liens of Agent on the Collateral, or the collection of
any amounts due under the Financing Documents, including any such charges and
expenses incurred in connection with any “work-out” or with any proceeding under
the Bankruptcy Code with respect to any Credit Party. If Agent uses in-house
counsel for any of these purposes (i.e., for any task in connection with the
enforcement, protection or preservation of any right or claim of Agent and
Lenders and the collection of any amounts due under the Financing Documents or
in connection with any other purpose mentioned in the foregoing sentence),
Borrowers further agree that the Obligations include a reasonable allocation of
costs for such work.

 
93

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




(f)    Borrowers hereby indemnify and agree to defend (with counsel reasonably
acceptable to Agent) and hold harmless Agent and Lenders, their partners,
officers, agents and employees (collectively in the singular, “Indemnitee”) from
and against any liability, loss, cost, expense (including the reasonable
attorneys’ fees and expenses of a single counsel of each Indemnitee and a single
local counsel of each Indemnitee in each applicable jurisdiction), claim,
damage, suit, action or proceeding ever suffered or incurred by any Indemnitee
or in which an Indemnitee may ever be or become involved (whether as a party,
witness or otherwise) (i) arising from any Credit Party’s failure to observe,
perform or discharge any of its covenants, obligations, agreements or duties
under the Financing Documents, (ii) arising from the breach of any of the
representations or warranties contained in any Financing Document, (iii) arising
by reason of this Agreement, the other Financing Documents or the transactions
contemplated hereby or thereby (excluding Taxes which shall be covered by
Sections 2.2 and 2.8), or (iv) relating to claims of any Person with respect to
the Collateral; provided, however, Borrower shall not be liable under this
Section 12.15(c) to the extent such loss is solely related to Indemnitee’s gross
negligence or willful misconduct. Notwithstanding anything to the contrary
contained herein, Borrowers obligations to pay for attorneys’ fees and expenses
incurred as a result of any event described above shall be limited to reasonable
attorneys’ fees and expenses of a single counsel (and a single local counsel in
each applicable jurisdiction) for Agent and a single counsel (and a single local
counsel in each applicable jurisdiction) for all other Indemnitees unless a
conflict of interest shall exist, in which case, Borrowers shall be required to
pay for one additional counsel (and an additional local counsel in each
applicable jurisdiction) for the Indemnitees affected by such conflict.
(g)    Notwithstanding any contrary provision in this Agreement, the obligations
of Borrowers under this Section 12.15 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
Section 12.16    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
Section 12.17    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.
Section 12.18    USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers,

 
94

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




which information includes the name and address of Borrower and such other
information that will allow Agent or such Lender, as applicable, to identify
Borrowers in accordance with the USA PATRIOT Act.
Remainder of page intentionally left blank.

 
95

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




Section 12.19    No Impairment. Each Borrower further agrees that its
obligations hereunder shall not be impaired in any manner whatsoever by any
bankruptcy, extensions, moratoria or other relief granted to any other Borrowers
pursuant to any statute presently in force or hereafter enacted.
Section 12.20    California Waiver; Prepayment Rights.
(a)    BY SIGNING BELOW, EACH BORROWER WAIVES ANY RIGHT, UNDER CALIFORNIA CIVIL
CODE SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE UNDER THIS AGREEMENT WITHOUT A PREPAYMENT FEE. EACH BORROWER
ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL BALANCE MAY RESULT IN AGENT AND/OR
LENDER INCURRING ADDITIONAL LOSSES, COSTS, EXPENSES AND LIABILITIES, INCLUDING
LOST REVENUE AND LOST PROFITS. EACH BORROWER THEREFORE AGREES TO PAY A
PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL AMOUNT IS PREPAID, WHETHER
VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING ACCELERATION UPON ANY SALE
OR OTHER TRANSFER OF ANY INTEREST IN THE REAL PROPERTY COLLATERAL. EACH BORROWER
FURTHER AGREES THAT AGENT’S AND EACH LENDER'S WILLINGNESS TO OFFER THE INTEREST
RATE DESCRIBED HEREIN TO BORROWERS IS SUFFICIENT AND INDEPENDENT CONSIDERATION,
GIVEN INDIVIDUAL WEIGHT BY AGENT AND LENDERS FOR THIS WAIVER. EACH BORROWER
UNDERSTANDS THAT AGENT AND LENDERS WOULD NOT OFFER SUCH AN INTEREST RATE TO THE
BORROWERS ABSENT THIS WAIVER.
Borrower:
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC,
BLUE RIVER REHABILITATION CENTER, LLC,
CAMERON NURSING AND REHABILITATION CENTER, LLC,
COLONIAL NEW BRAUNFELS CARE CENTER, LLC,
MONUMENT REHABILITATION AND NURSING CENTER, LLC,
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC,
SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC,
TOWN AND COUNTRY MANOR, LLC,
THE REHABILITATION CENTER OF INDEPENDENCE, LLC, and
HOSPITALITY NURSING AND REHABILITATION CENTER, LLC,
each a Delaware limited liability company


By:      /s/ Zachary Larson               (SEAL)
Name: Zachary Larson
Title: Chief Administrative Officer and Secretary of each
of the entities listed above, intending by this signature to
legally bind each such entity



(b)    California Waiver; Release of Lender. Each Borrower for itself and all
endorsers, guarantors and sureties and their heirs, legal representatives,
successors and assigns, hereby further specifically waives any rights that it
may have under Section 1542 of the California Civil Code (to the extent
applicable), which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY

 
96

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” and further waives any similar rights
under applicable Laws.
(c)    California Waiver; No Hearing Required. Each Borrower waives any right or
defense it may have at Law or equity, including California Code of Civil
Procedure Section 580a, to a fair market value hearing or action to determine a
deficiency judgment after a foreclosure.
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 
97

 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, the parties hereto have
caused this Agreement to be duly executed under seal, by their respective
authorized officers as of the day and year first above written.
BORROWERS:
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC,
BLUE RIVER REHABILITATION CENTER, LLC,
CAMERON NURSING AND REHABILITATION CENTER, LLC,
COLONIAL NEW BRAUNFELS CARE CENTER, LLC,
MONUMENT REHABILITATION AND NURSING CENTER, LLC,
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC,
SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC,
TOWN AND COUNTRY MANOR, LLC,
THE REHABILITATION CENTER OF INDEPENDENCE, LLC
HOSPITALITY NURSING AND REHABILITATION CENTER, LLC,
each a Delaware limited liability company




By:   /s/ John Mitchell               
Name: John Mitchell
Title: Assistant Secretary of each of the entities listed above, intending by
this signature to legally bind each such entity


Address:
c/o Skilled Healthcare, LLC
27442 Portola Parkway, Suite 200
Foothill Ranch, CA 92610
Attention: Chief Financial Officer
Facsimile: (855) 862-3175
E-Mail:    
 
AGENT: 
 
MIDCAP FINANCIAL, LLC, a Delaware limited liability company,
as Agent
By:   /s/ Maurice Amsellem    
Name: Maurice Amsellem
Title: Managing Director
Address:
7255 Woodmont Avenue, Suite 200
Bethesda, MD 20814 
Attention: Account Manager for Skilled Healthcare Group
Facsimile: 301-941-1450


 
 
 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 


Payment Account Designation
SunTrust Bank
25 Park Place
Atlanta, GA 30303
ABA #:
Account Name:
Account #:
Attention:
LENDERS:
MIDCAP FINANCIAL, LLC, a Delaware limited liability company, as Lender
By:   /s/ Maurice Amsellem    
Name: Maurice Amsellem
Title: Managing Director
Address:
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Skilled Healthcare Group
Facsimile: 301-941-1450






 
 
 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES
ANNEXES
Annex A
Commitment Annex



EXHIBITS
Exhibit A
[Reserved]
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Form of Notice of Borrowing
Exhibit E
Form of Revolving Credit Note
Exhibit F
Form of U.S. Tax Compliance Certificate



SCHEDULES
Schedule 1.1
List of Borrowers and Projects and Locations
Schedule 3.1
Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4
Capitalization
Schedule 3.6
Litigation
Schedule 3.15
Brokers
Schedule 3.17
Material Contracts
Schedule 3.18
Environmental Compliance
Schedule 4.4
Insurance
Schedule 5.1
Permitted Indebtedness; Permitted Contingent Obligations
Schedule 5.7
Permitted Investments
Schedule 5.8
Transactions with Affiliates
Schedule 5.14
List of Deposit Accounts and Securities Accounts
Schedule 7.4
Post Closing Obligations
Schedule 8.1
Regulatory Disclosures
Schedule 8.2
ASP Administrative Services Agreements
Schedule 9.1
Collateral
Schedule 9.2
Location of Collateral






 
 
 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)
Lender
Revolving Loan Commitment Amount
Revolving Loan Commitment Percentage
MidCap Financial, LLC
$5,000,000
100%
TOTALS
$5,000,000
100%






 
Annex A
 

SAN_FRANCISCO/#11685.11

--------------------------------------------------------------------------------




EXHIBIT A TO CREDIT AGREEMENT (RESERVED)



 
Exhibit A
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




EXHIBIT B TO CREDIT AGREEMENT (FORM OF COMPLIANCE CERTIFICATE)
COMPLIANCE CERTIFICATE
Date: __________, 201__
This certificate is given by _____________________, a Responsible Officer of
________________ (“Borrower Representative”), pursuant to that certain Credit
and Security Agreement dated as of ____________, 201__ among _____________ and
____________ (collectively, “Borrowers”), the Lenders from time to time party
thereto and MidCap Financial, LLC, as Agent for Lenders (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
(a)    The financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of all applicable Credit
Parties as of the dates and the accounting period covered by such financial
statements;
(b)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of all applicable Credit Parties during the
accounting period covered by such financial statements;
(c)    such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;
(d)    Except as noted on Schedule 3 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of all
applicable Borrowers and all names under which they currently conduct business
and specifically notes any changes in the names under which any Borrowers
conduct business;
(f)    Except as noted on Schedule 4 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
applicable Credit Parties or any Collateral or (ii) any failure of any
applicable Credit Parties to make required payments of withholding or other tax
obligations during the accounting period to which the attached statements
pertain or any subsequent period;
(g)    If the Credit Agreement contemplates a lien on the deposit accounts of
any Credit Parties in favor of Agent, Schedule 5 attached hereto contains a
complete and accurate statement of all deposit or investment accounts maintained
by any such applicable Credit Parties;

 
1

 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ____ day of ___________, 200_.
 
Sincerely,
[BORROWER REPRESENTATIVE]
By:       
Name:    
Title: _______________ of Borrower Representative




 
2

 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedules to Compliance Certificate
Schedule 1 – Non-Compliance with Covenants
Schedule 3 – Business Locations and Names of Credit Parties
Schedule 4 – Unpaid Tax or Withholding Obligations
Schedule 5 – List of all Deposit and Investment Accounts of Credit Parties





 
 
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




EXHIBIT C TO CREDIT AGREEMENT (FORM OF BORROWING BASE CERTIFICATE)



 
Exhibit C
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




EXHIBIT D TO CREDIT AGREEMENT (FORM OF NOTICE OF BORROWING)
NOTICE OF BORROWING
This Notice of Borrowing is given by _____________________, a Responsible
Officer of ________________ (“Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of December __, 2013 among
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC, a Delaware
limited liability company, BLUE RIVER REHABILITATION CENTER, LLC, a Delaware
limited liability company, CAMERON NURSING AND REHABILITATION CENTER, LLC, a
Delaware limited liability company, COLONIAL NEW BRAUNFELS CARE CENTER, LLC, a
Delaware limited liability company, MONUMENT REHABILITATION AND NURSING CENTER,
LLC, a Delaware limited liability company, ROSSVILLE HEALTHCARE AND
REHABILITATION CENTER, LLC, a Delaware limited liability company, SANDPIPER
HEALTHCARE AND REHABILITATION CENTER, LLC, a Delaware limited liability company,
TOWN AND COUNTRY MANOR, LLC, a Delaware limited liability company, THE
REHABILITATION CENTER OF INDEPENDENCE, LLC, a Delaware limited liability
company, HOSPITALITY NURSING AND REHABILITATION CENTER, LLC, a Delaware limited
liability company and any additional borrower that may hereafter be added
thereto (collectively, “Borrowers”), the Lenders from time to time party thereto
and MidCap Financial, LLC, as Agent for Lenders (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to on _______________, 201__ borrow $_______________ of
Revolving Loans. Attached is a Borrowing Base Certificate complying in all
respects with the Credit Agreement and confirming that, after giving effect to
the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.
The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true and
correct in all material respects as of the date hereof, except to the extent
such representation or warranty relates to a specific date, in which case such
representation or warranty is true and correct in all material respects as such
earlier date, and (c) no Default or Event of Default has occurred and is
continuing on the date hereof.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.
 
Sincerely,
[BORROWER REPRESENTATIVE]
By:       
Name:    
Title:______  of Borrower Representative




 
Exhibit D
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------

 

EXHIBIT E TO CREDIT AGREEMENT (FORM OF NOTE)
REVOLVING LOAN NOTE
$[__________]
Bethesda, Maryland
December 26, 2013



FOR VALUE RECEIVED, each of ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION
CENTER, LLC, a Delaware limited liability company, BLUE RIVER REHABILITATION
CENTER, LLC, a Delaware limited liability company, CAMERON NURSING AND
REHABILITATION CENTER, LLC, a Delaware limited liability company, COLONIAL NEW
BRAUNFELS CARE CENTER, LLC, a Delaware limited liability company, MONUMENT
REHABILITATION AND NURSING CENTER, LLC, a Delaware limited liability company,
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC, a Delaware limited
liability company, SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC, a
Delaware limited liability company, TOWN AND COUNTRY MANOR, LLC, a Delaware
limited liability company, THE REHABILITATION CENTER OF INDEPENDENCE, LLC, a
Delaware limited liability company, and HOSPITALITY NURSING AND REHABILITATION
CENTER, LLC, a Delaware limited liability company (individually, each a
“Borrower” and collectively, the “Borrowers”), hereby jointly and severally
unconditionally promises to pay to the order of [__________] (together with its
successors and permitted assigns, “Lender”) at the office of Agent (as defined
herein) at [__________], or at such other place as Agent may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, in the principal sum of [__________] DOLLARS
($[__________]), or, if less, the aggregate unpaid principal amount of all
Revolving Loans made or deemed made by Lender to Borrowers pursuant to the terms
of that certain Credit and Security Agreement dated December 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, such other borrowers that may
become “Borrowers” under the Credit Agreement, various financial institutions as
are, or may from time to time become, parties thereto as lenders in accordance
with the terms thereof (including without limitation, Lender) and MidCap
Financial, LLC, individually as a Lender, and as administrative agent (in such
capacity and together with its successors and assigns, “Agent”). All capitalized
terms used herein (which are not otherwise specifically defined herein) shall be
used in this Revolving Loan Note (this “Note”) as defined in the Credit
Agreement.


1.The outstanding principal balance of the Loans evidenced by this Note shall be
payable in full on the Termination Date, or on such earlier date as provided for
in the Credit Agreement.
2.This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Loans evidenced
hereby were made and are required to be repaid.

 
Exhibit E
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------

 

3.Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Loans evidenced hereby at the
per annum rate or rates set forth in the Credit Agreement. Interest on the
unpaid principal balance of the Loans evidenced hereby shall be payable on the
dates and in the manner set forth in the Credit Agreement. Interest as aforesaid
shall be calculated in accordance with the terms of the Credit Agreement.
4.Upon and after the occurrence and during the continuance of an Event of
Default, and as provided in the Credit Agreement, the Loans evidenced by this
Note may be declared, and thereupon immediately shall become, due and payable
without demand, notice or legal process of any kind; provided, however, that
upon the occurrence of an Event of Default pursuant to the provisions of
Section 10.1(e) or Section 10.1(f) of the Credit Agreement, the Loans evidenced
by this Note shall automatically be due and payable, without demand, notice or
acceleration of any kind whatsoever.
5.Payments received in respect of the Loans shall be applied as provided in the
Credit Agreement.
6.Presentment, demand, protest and notice of presentment, demand and protest are
each hereby waived by Borrowers.
7.No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.
8.No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 11.16 of the Credit
Agreement.
9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.
10.Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
11.This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement. Whenever in this Note reference is made to Agent, Lender
or Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Note shall be binding upon each Borrower and its successors and assigns,
and shall inure to the benefit of Lender and its successors and permitted
assigns.

 
Exhibit E
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------

 

12.In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions applicable to Financing Documents set forth in
the Credit Agreement, mutatis mutandis.
(Signatures to Appear on Following Page)



 
Exhibit E
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note
constitute an agreement executed under seal, the undersigned have executed this
Note as of the day and year first hereinabove set forth.
BORROWERS:


ALBUQUERQUE HEIGHTS HEALTHCARE
AND REHABILITATION CENTER, LLC, a Delaware limited liability company


BLUE RIVER REHABILITATION CENTER, LLC, a Delaware limited liability company


CAMERON NURSING AND
REHABILITATION CENTER, LLC, a Delaware limited liability company


COLONIAL NEW BRAUNFELS
CARE CENTER, LLC, a Delaware limited liability company


MONUMENT REHABILITATION
AND NURSING CENTER, LLC, a Delaware limited liability company


ROSSVILLE HEALTHCARE AND
REHABILITATION CENTER, LLC, a Delaware limited liability company


SANDPIPER HEALTHCARE AND
REHABILITATION CENTER, LLC, a Delaware limited liability company


TOWN AND COUNTRY MANOR, LLC, a Delaware limited liability company


THE REHABILITATION CENTER
OF INDEPENDENCE, LLC, a Delaware limited liability company


HOSPITALITY NURSING AND
REHABILITATION CENTER, LLC, a Delaware limited liability company


By:               (SEAL)
Print Name: Zachary Larson
Title: Chief Administrative Officer and Secretary of each of the entities listed
above, intending by this signature to legally bind each entity






 
Exhibit E
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Exhibit F to Credit Agreement (U.S. Tax Compliance Certificate)
Reference is hereby made to the Credit Agreement dated as of December [ ], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER,
LLC, a Delaware limited liability company, BLUE RIVER REHABILITATION CENTER,
LLC, a Delaware limited liability company, CAMERON NURSING AND REHABILITATION
CENTER, LLC, a Delaware limited liability company, COLONIAL NEW BRAUNFELS CARE
CENTER, LLC, a Delaware limited liability company, MONUMENT REHABILITATION AND
NURSING CENTER, LLC, a Delaware limited liability company, ROSSVILLE HEALTHCARE
AND REHABILITATION CENTER, LLC, a Delaware limited liability company, SANDPIPER
HEALTHCARE AND REHABILITATION CENTER, LLC, a Delaware limited liability company,
TOWN AND COUNTRY MANOR, LLC, a Delaware limited liability company, THE
REHABILITATION CENTER OF INDEPENDENCE, LLC, a Delaware limited liability
company, HOSPITALITY NURSING AND REHABILITATION CENTER, LLC, a Delaware limited
liability company and any additional borrower that may hereafter be added to the
Credit Agreement (each individually as a “Borrower” and collectively as
“Borrowers”), MIDCAP FINANCIAL, LLC, a Delaware limited liability company,
individually as a Lender, and as Agent, and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.8(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of Section
871(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Borrower Representative and Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower
Representative and Agent in writing, and (2) the undersigned shall have at all
times furnished Borrower Representative and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



 
Exhibit F
 

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 1.1 – List of Borrowers and Projects and Locations
Borrowers
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
Blue River Rehabilitation Center, LLC
Cameron Nursing and Rehabilitation Center, LLC
Colonial New Braunfels Care Center, LLC
Hospitality Nursing and Rehabilitation Center, LLC
The Rehabilitation Center of Independence, LLC
Monument Rehabilitation and Nursing Center, LLC
Rossville Healthcare and Rehabilitation Center, LLC
Sandpiper Healthcare and Rehabilitation Center, LLC
Town and Country Manor, LLC



Project
Address
Facility Type
Number of Units/Beds
Albuquerque Heights Healthcare and Rehabilitation Center
103 Hospital Loop NE
Albuquerque, New Mexico
SNF
134
Blue River Rehabilitation Center
10425 Chestnut
Kansas City, Missouri
SNF
160
Cameron Nursing and Rehabilitation Center
801 Euclid
Cameron, Missouri
SNF
120
Colonial Manor Care Center
821 U.S. Highway 81 West
New Braunfels, Texas
SNF
154
Lubbock Hospitality House Nursing and Rehabilitation Center
4710 Slide Road
Lubbock, Texas
SNF
117
The Rehabilitation Center of Independence
1800 S. Swope Dr.
Independence, Missouri
SNF
130
Monument Hill Rehabilitation and Nursing Center
120 State Loop 92
La Grange, Texas
SNF
108
Rossville Healthcare and Rehabilitation Center
600 E. Perry
Rossville, Kansas
SNF
79
Sandpiper Healthcare and Rehabilitation Center
5808 West 8th Street North
Wichita, Kansas
SNF
145
Town and Country Manor
625 N. Main Street
Boerne, Texas
SNF
126






Schedule 1.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.1 - Existence, Organizational Identification Numbers, Foreign
Qualification, Prior Names
Borrower
Jurisdiction/Type of Organization
Organizational Identification Number
Foreign Qualification
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
4396307
New Mexico
Blue River Rehabilitation Center, LLC
DE Limited Liability Company
4296598
Missouri
Cameron Nursing and Rehabilitation Center, LLC
DE Limited Liability Company
4309722
Missouri
Colonial New Braunfels Care Center, LLC
DE Limited Liability Company
3677885
Texas
Hospitality Nursing and Rehabilitation Center, LLC
DE Limited Liability Company
3677900
Texas
The Rehabilitation Center of Independence, LLC
DE Limited Liability Company
4203558
Missouri
Monument Rehabilitation and Nursing Center, LLC
DE Limited Liability Company
3677902
Texas
Rossville Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
3875571
Kansas
Sandpiper Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
4514656
Kansas
Town and Country Manor, LLC
DE Limited Liability Company
3677914
Texas



Borrower
Prior Names
Colonial New Braunfels Care Center, LLC
Colonial New Braunfels Care Center, LP
Hospitality Nursing and Rehabilitation Center, LLC
Hospitality Nursing and Rehabilitation Center, LP
Monument Rehabilitation and Nursing Center, LLC
Monument Rehabilitation and Nursing Center, LP
Town and Country Manor, LLC
Town and Country Manor, LP




Schedule 3.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Other Credit Parties
Jurisdiction/Type of Organization
Organizational Identification Number
Foreign Qualification
Albuquerque Heights Property, LLC
DE Limited Liability Company
5190211
New Mexico
Blue River Kansas City Property, LLC
DE Limited Liability Company
4296599
Missouri
Cameron Missouri Property, LLC
DE Limited Liability Company
4296601
Missouri
Colonial New Braunfels Property, LLC
DE Limited Liability Company
5190217
Texas
Hospitality Lubbock Property, LLC
DE Limited Liability Company
5348445
Texas
Independence Missouri Property, LLC
DE Limited Liability Company
4241557
Missouri
Monument La Grange Property, LLC
DE Limited Liability Company
5190594
Texas
Rossville Kansas Property, LLC
DE Limited Liability Company
5190209
Kansas
Sandpiper Wichita Property, LLC
DE Limited Liability Company
5190215
Kansas
Town and Country Boerne Property, LLC
DE Limited Liability Company
5190225
Texas
Skilled Healthcare Group, Inc.
DE Corporation
4049146
California
Skilled Healthcare, LLC
DE LLC
3675398
California, Kansas, New Mexico, Texas



Other Credit Parties
Prior Names
Blue River Kansas City Property, LLC
Chestnut Property, LLC
Cameron Missouri Property, LLC
Euclid Property, LLC
Independence Missouri Property, LLC
South Swope Property, LLC
Skilled Healthcare Group, Inc.
N/A
Skilled Healthcare, LLC
N/A








Schedule 3.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.4 - Capitalization
Equity Issuer
Holder
Class
of
Equity
Equity
Certificate Nos.
Amount of
Equity Interests
Percentage of
Outstanding
Equity Pledged
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Blue River Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Cameron Nursing and Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Colonial New Braunfels Care Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Hospitality Nursing and Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
The Rehabilitation Center of Independence, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Monument Rehabilitation and Nursing Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Rossville Healthcare and Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Sandpiper Healthcare and Rehabilitation Center, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse
Town and Country Manor, LLC
Summit Care, LLC
Membership Units
1
100
100% to Credit Suisse




Schedule 3.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.6 - Litigation
None.







Schedule 3.6

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.15 – Brokers
None.







Schedule 3.15

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.17 – Material Contracts
In addition to certain Operative Documents:
Borrower
Contracts
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
Omnicare fka NCS Healthcare of New Mexico
Southwest Payroll Services, LLC


Blue River Rehabilitation Center, LLC
Great Plains Compounding
Southwest Payroll Services, LLC


Cameron Nursing and Rehabilitation Center, LLC
Southwest Payroll Services, LLC


Colonial New Braunfels Care Center, LLC
Southwest Payroll Services, LLC


Hospitality Nursing and Rehabilitation Center, LLC
Omnicare Pharmacy of Texas 2, LP
Southwest Payroll Services, LLC


The Rehabilitation Center of Independence, LLC
Great Plains Compounding
Southwest Payroll Services, LLC


Monument Rehabilitation and Nursing Center, LLC
Southwest Payroll Services, LLC


Rossville Healthcare and Rehabilitation Center, LLC
Southwest Payroll Services, LLC


Sandpiper Healthcare and Rehabilitation Center, LLC
Preston Pharmacy
Southwest Payroll Services, LLC


Town and Country Manor, LLC
Southwest Payroll Services, LLC










Schedule 3.17

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 3.18 – Environmental Compliance
None.





Schedule 3.18

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 4.4 – Insurance Requirements
MINIMUM INSURANCE REQUIREMENTS - REAL ESTATE LOANS (Revision 12.02)


GENERAL REQUIREMENTS
1.
Insurance coverages must be as stated in these Minimum Insurance Requirements.

2.
Carrier must be rated A-VII or better (by A.M. Best). Carrier must be a third
party commercial insurer unless Agent shall otherwise approve. All
non-commercially fronted captive programs or self-insurance programs that are
intended to meet one or more specific requirements hereunder must be reviewed
and approved by Agent (which approval shall not be unreasonably denied or
delayed) and must provide coverages comparable to those required herein.

3.
Borrower must provide annual premium for the coverages shown and a list of
premiums that remain unpaid for the term of the applicable policy. Premiums in
respect of liability insurance may, if approved by the Agent, be paid via a
premium finance agreement acceptable to Agent. As part of such approval, Agent
may require escrow of three (3) months of payments under such premium finance
agreement.

4.
If any policy provides coverage for multiple locations or entities, then the
following additional requirements shall apply: (A) Borrower must provide, prior
to closing and prior to each policy renewal, a breakdown of coverages per
location (if applicable) and a breakdown of premium allocations per location;
(B) all premiums in respect of casualty coverages shall be allocated on a
consistent basis in accordance with commercially reasonable standards for
comparable companies; and (C) all premiums in respect of liability coverages
shall be allocated on a consistent basis in accordance with commercially
reasonable standards for comparable companies.

5.
Deductibles and retention amounts for all coverages shall be consistent with
industry standards for comparable companies, but no greater than any amount
specified by these requirements.

6.
The certificate holder for all certificates should read as follows:

[Agent’s name], as Agent
Its successors and/or assigns ATIMA
7255 Woodmont Ave, Suite 200
Bethesda, MD 20814
Attn: Loan Servicing


Property Insurance Requirements
1.
Coverage shall be evidenced by Acord 28 form (Evidence of Insurance), signed by
authorized agent and an actual loss payee/mortgagee endorsement.

2.
Must be an “all risks” or Special Form and be at least as broad in scope as the
Insurance Services Office “Causes of Loss – Special Form”. Must include coverage
for mold-related losses.

3.
Must provide for no coinsurance, or must provide agreed amount endorsement to
suspend the application of any coinsurance provision. If coinsurance is
suspended via agreed amount endorsement, agreed amount must be annually
reevaluated.

4.
Must reflect building coverage greater than or equal to replacement cost without
taking into account any depreciation (if blanket limit or loss limit is
indicated on the policy, declared building value must be shown on the
certificate). Renewal amount shall be adjusted by Borrower, subject


Schedule 4.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




to Agent’s approval (such approval not to be unreasonable withheld or delayed),
to maintain proper insurable values.
5.
Must reflect coverage greater than or equal to the combined amount of (a)
replacement cost of contents other than stock/inventory, as valued by Agent,
without taking into account any depreciation, plus (b) selling price of
stock/inventory (or replacement value of stock/inventory if selling price
coverage is unavailable). If blanket limit or loss limit is indicated on the
policy, declared value of business personal property and selling price coverage
amount for stock/inventory per location must be shown on the evidence of
insurance. Renewal amount shall be adjusted by Borrower, subject to Agent’s
approval (such approval not to be unreasonably withheld or delayed), to maintain
proper insurable values.

6.
On stock/inventory consisting of high value pharmaceuticals or other inventory
for which similarly situated companies typically carry such coverage, borrower
must maintain crime coverage for theft, disappearance and destruction, in a
limit equal to the liquidation value of such high value stock/inventory.

7.
Must provide (A) business interruption and contingent business interruption
coverage in a limit at least equal to gross rental income for the Base BI Period
(for rental properties) or fixed expenses and gross profits (for owner-occupied
properties), (B) an extended period of indemnity for the Extended BI Period and
(C) extra expense coverage. Business interruption/extra expense must be written
without coinsurance or must be subject to an agreed amount endorsement. For
third party leased properties, use of tenant’s business interruption insurance
does not satisfy this requirement unless the property is leased to a single
tenant and the tenant is contractually obligated to continue rent payments
without abatement and without rights to terminate the lease upon a casualty.
Base BI Period is 12 months. Extended BI Period is 180 days for hospitals, 180
days for nursing homes and 360 days for all other properties.

8.
Must provide building Law and Ordinance coverage. Must reflect coverage equal to
minimum of 5% of replacement value for demolition and 20% of replacement value
for building ordinance/increased cost of construction.

9.
For all locations in first tier coastal counties in North Carolina, South
Carolina, Georgia, Alabama, Mississippi, Louisiana, Texas, and the entire states
of Florida and Hawaii and entire territories of Puerto Rico and Guam: Must
provide windstorm/hail coverage. Coverage amounts shall be equal to the building
replacement value, with deductibles of up to 5% of the replacement value of
building and business personal property (valued at selling price for
stock/inventory) at each location.

10.
For properties in FEMA flood zones A, AO, AH, AE, A1-A30, AR, A99, V, VE, V1-V30
and D: Must provide flood coverage in the maximum amount available under FEMA’s
flood insurance plans. Agent may require additional flood coverage beyond the
FEMA amounts if replacement values of building and of business personal property
(valued at selling price for stock/inventory) on ground/flood levels exceed
available FEMA insurance. Flood insurance for properties in Zone D may be waived
by Agent with evidence of minimal flood risk acceptable to Agent.

11.
For any property located in Seismic Zones 3 and 4 (with a probable maximum loss
in excess of 20% of the replacement value of buildings located on the such
property): Must provide earth movement (or, if earth movement is unavailable,
earthquake) coverage. Coverage amounts shall be equal to fifty percent (50%) of
the replacement value of building and business


Schedule 4.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




personal property (valued at selling price for stock/inventory), with
deductibles of up to 5% of the coverage amount at each location.
7.
Must include coverage for certified acts of terrorism unless otherwise approved
by Agent (exclusion for non-certified or domestic terrorism is acceptable)

8.
During periods of substantial repair, restoration, construction or vacancy:
Builder’s risk coverage shall be required. Must reflect building coverage
greater than or equal to completed value (if blanket limit or loss limit is
indicated on the policy, declared building value must be shown on the evidence
of insurance). Renewal amount shall be adjusted by Borrower, subject to Agent’s
approval (such approval not to be unreasonably withheld or delayed), to maintain
proper insurable values.

9.
Must provide for insurer’s waiver of subrogation as to any insured claim for
which insured has waived the right of recovery prior to the loss (including for
claims against tenants of the property) this requirement not applicable if
landlord and tenant are affiliated and insured under the same casualty policy.

10.
Agent shall be included as sole Mortgagee and Lenders Loss Payee with respect to
all collateral upon which Agent is purported to be granted a lien. Second lien
lenders with whom Agent has executed an intercreditor agreement may be shown as
mortgagee, but not loss payee unless such subordination agreement states that
Agent’s lien on the applicable property is subordinate. No other persons or
entities may be reflected as mortgagee or loss payee or additional interest
unless Agent shall have consented thereto in writing.

11.
For properties insured by third-party tenants: the Borrower (landlord) may NOT
be shown as loss payee as to any real property or fixture coverages.



General & Excess Liability Requirements
(for entities that render professional services, general and excess liability
coverages may be
provided in same policy as professional liability coverages below)


1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent and an actual endorsement reflecting additional insured status
and subrogation waivers.

2.
Coverage must be provided on an occurrence basis Commercial General Liability
form unless policy is combined with professional liability.

3.
Policy limit shall be no less than $1,000,000 per occurrence/$3,000,000 in the
aggregate for primary coverage and $5,000,000 per occurrence/aggregate for
excess. Additional excess/umbrella liability coverage may, in Agent’s reasonable
discretion, be required in amounts, if any, consistent with industry standards
for comparable companies.

4.
Agent must be included as Additional Insured. All borrowers, general partners
(for partnership borrowers) and management companies must be additional named
insureds.

5.
Must provide for no products liability exclusion unless approved by Agent. Must
cover products and completed work liability. Must denote sublimits for products,
personal and advertising liability.

6.
For all excess coverage policies: policy must provide coverage for punitive
damages in all states where allowed by law.



Automobile Liability Requirements
1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent


Schedule 4.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




2.
Must provide business auto policy form coverage for Owned, Non-Owned, and Hired
autos

3.
Policy limits must be consistent with industry standards for comparable
companies. Additional excess/umbrella liability coverage may, in Agent’s
commercially reasonable discretion, be required in amounts, if any, consistent
with commercially reasonable standards for business entities similarly situated
in the industry standards for comparable companies.



Workers’ Compensation And Employer’s Liability Requirements
1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent.

2.
Must provide Statutory Workers’ Compensation where required.



Professional Liability Requirements
[applicable only to borrowers providing professional services and related party
tenants providing professional services (“Required Insureds”)]


Require Insureds shall carry primary and excess general and professional
liability insurance in amounts consistent with industry standards, but in any
event no less than $1,000,000 per occurrence/$3,000,000 in the aggregate per
insured location. Primary coverage may be provided through any combination of
third party commercial general and professional liability insurance and
comparable coverage provided through a captive arrangement (with or without
fronting). Excess coverage shall be provided through third party commercial
carriers unless Agent shall otherwise approve in writing.


In determining the minimum insurance requirements, all policy amounts shall be
no less than the amounts determined to be appropriate pursuant to an actuarial
study performed by a reputable third party actuary. Borrower shall perform, or
cause to be performed, a third party actuarial study at least semi-annually.


Third Party Commercial General And Professional Liability and Excess Coverage:


1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.
Coverage may be claims made and shall indicate the retroactive date on the
certificate.

3.
Policy deductible or self-retention limit shall be no greater than $100,000 per
occurrence unless Agent shall otherwise approve in writing.

4.
Agent must be included as Additional Insured. All borrowers, general partners
(for partnership borrowers) and management companies must be additional
insureds.

5.
For all excess coverage policies: policy must provide coverage for punitive
damages in all states where allowed by law.








Schedule 4.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 5.1 – Permitted Indebtedness; Permitted Contingent Obligations
None.







Schedule 5.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 5.7 – Permitted Investments
None.







Schedule 5.7

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 5.8 – Transactions with Affiliates
Borrowers
Affiliates
Agreements with Affiliates
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Hospice Care of the West, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Albuquerque Heights Property, LLC
Therapy Services
Hospice Services
Administrative Services
Employee Services
Operating Lease
Blue River Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Blue River Kansas City Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Cameron Nursing and Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Cameron Missouri Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Colonial New Braunfels Care Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Colonial New Braunfels Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Hospitality Nursing and Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Hospitality Lubbock Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
The Rehabilitation Center of Independence, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Independence Missouri Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Monument Rehabilitation and Nursing Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Monument La Grange Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Rossville Healthcare and Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Rossville Kansas Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Sandpiper Healthcare and Rehabilitation Center, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Sandpiper Wichita Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease
Town and Country Manor, LLC
Hallmark Rehabilitation GP, LLC
Skilled Healthcare, LLC
Southwest Payroll Services, LLC
Town and Country Boerne Property, LLC
Therapy Services
Administrative Services
Employee Services
Operating Lease




Schedule 5.8

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 5.14 – List of Deposit Accounts and Securities Accounts
Borrower
Financial Institution(s) where Accounts Maintained
Account Numbers
Descriptions of Accounts
Blue River Rehabilitation Center, LLC
Bank Midwest
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash


Cameron Nursing and Rehabilitation Center, LLC
Bank Midwest
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash


The Rehabilitation Center of Independence, LLC
Bank Midwest
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash


Monument Rehabilitation and Nursing Center, LLC
Fayette Savings
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash


Rossville Healthcare and Rehabilitation Center, LLC
Rossville State Bank
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash


Sandpiper Healthcare and Rehabilitation Center, LLC
Bank Midwest
 
Deposit account for accounts receivable when check scanner will not work or the
facility gets a payment in cash






Schedule 5.14

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




SCHEDULE 7.4
POST CLOSING MATTERS
1.
On or before the sixtieth (60th) calendar day following the Closing Date or such
long period as Agent shall agree, Borrowers shall provide to Agent an updated
American Land Title Association survey (“ALTA Survey”) certified to Agent, its
affiliates and their successors and assigns for each Project (other than the
Projects located at 625 N. Main Street, Boerne, Texas and 103 Hospital Loop NE,
Albuquerque, New Mexico).

2.
Within six (6) months after the Closing Date or such long period as Agent shall
agree, Borrowers shall deliver to Agent a copy of a HIPAA privacy policy manual
adopted by each Borrower, containing at least the policies required by the
Privacy Rule promulgated under HIPAA.

3.
On or before the sixtieth (60th) calendar day following the Closing Date or such
long period as Agent shall agree, Borrowers shall deliver to Agent, with respect
to the land parcel identified as item “A” under the “Signification Observations”
listed on the ALTA Survey delivered to Agent on or before the Closing Date in
connection with the Project located at 120 State Loop 92, La Grange, Texas:

(a)
a duly executed and recordable (i) deed of trust, (ii) assignment of rents and
leases, (iii) subordination and attornment agreement and (iv) fixture filing
providing for a fully perfected first priority Lien, subject to Permitted Liens,
in favor of Agent, in all right, title and interest in such real property, all
in the same forms as those executed by Borrowers for the Project located at 120
State Loop 92, La Grange, Texas as of the Closing Date;

(b)
a Loan Title Insurance Policy, issued by Chicago Title Insurance Company,
insuring Agent’s first priority Lien on such real property, subject to Permitted
Liens, in a policy amount equal to $100,000 and containing such endorsements as
Agent may reasonably require (it being understood that the exceptions to
coverage set forth in such policy shall be acceptable to Agent in its reasonable
discretion); and

(c)
copies of all documents of record concerning such real property as shown on the
commitment for the Loan Title Insurance Policy referred to above.

4.
Within thirty (30) days after the Closing Date or such long period as Agent
shall agree, Borrowers shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, an executed Landlord’s Waiver and Consent with respect to
the leased location of Parent commonly referred to as at 27442 Portola Parkway,
Foothill Ranch, California, 92610.

5.
Within thirty (30) days of the Closing Date or such long period as Agent shall
agree, Borrowers shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, (i) an executed Deposit Account Control Agreement with
respect to the Lockbox Account


Schedule 7.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




(s) and (ii) an executed Deposit Account Restriction Agreement with respect to
the Government Lockbox(es).
Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

Schedule 7.4

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 8.1 – Regulatory Disclosures


(b) For licensed bed or unit capacity of each Project as of the Closing Date,
see “Number of Units/Beds” in Schedule 1.1, which information is incorporated
herein by reference.









Schedule 8.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 8.2 – ASP and Administrative Services Agreements
Skilled Healthcare, LLC is the Administrative Services Provider for all
Borrowers.
13.Administrative Services Agreement dated August 1, 2008, by and between
Albuquerque Heights Healthcare and Rehabilitation Center, LLC, a Delaware
limited liability company and Skilled Healthcare LLC, a Delaware limited
liability company
14.    Administrative Services Agreement dated August 1, 2008, by and between
Blue River Rehabilitation Center, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company
15.    Administrative Services Agreement dated August 1, 2008, by and between
Cameron Nursing and Rehabilitation Center, LLC, a Delaware limited liability
company and Skilled Healthcare LLC, a Delaware limited liability company
16.    Administrative Services Agreement dated August 1, 2008, by and between
Colonial New Braunfels Care Center, LLC, a Delaware limited liability company
and Skilled Healthcare LLC, a Delaware limited liability company
17.    Administrative Services Agreement dated August 1, 2008, by and between
Monument Rehabilitation and Nursing Center, LLC, a Delaware limited liability
company and Skilled Healthcare LLC, a Delaware limited liability company
18.    Administrative Services Agreement dated August 1, 2008, by and between
Rossville Healthcare and Rehabilitation Center, LLC, a Delaware limited
liability company and Skilled Healthcare LLC, a Delaware limited liability
company
19.    Administrative Services Agreement dated August 1, 2008, by and between
Sandpiper Healthcare and Rehabilitation Center, LLC, a Delaware limited
liability company and Skilled Healthcare LLC, a Delaware limited liability
company
20.    Administrative Services Agreement dated August 1, 2008, by and between
Town and Country Manor, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
21.    Administrative Services Agreement dated August 1, 2008, by and between
The Rehabilitation Center of Independence, LLC, a Delaware limited liability
company and Skilled Healthcare LLC, a Delaware limited liability company
22.    Administrative Services Agreement dated August 1, 2008, by and between
Hospitality Nursing and Rehabilitation Center, LLC, a Delaware limited liability
company and Skilled Healthcare LLC, a Delaware limited liability company

Schedule 8.2

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 9.1 – Collateral
The Collateral consists of all of each Borrower’s assets, including without
limitation, all of each Borrower’s right, title and interest in and to the
following, whether now owned or hereafter created, acquired or arising:
(a)
all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, securities accounts, fixtures,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;

(b)
all of Borrowers’ books and records relating to any of the foregoing; and

(c)
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (A) any permit,
lease, license or other contract right of Borrower if the grant of a security
interest in such permit, lease, license or other contract right in the manner
contemplated by this Agreement is prohibited by the terms of such permit, lease,
license or other contract right or by applicable Law and would result in the
termination of such lease or license or give the other parties thereto the right
to terminate, accelerate or otherwise adversely alter Borrower’s rights, title
and interests thereunder (including upon the giving of notice or the lapse of
time or both); provided that (i) any such limitation on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including the Bankruptcy Code and Sections 9-406, 9-407 and 9-408 of the UCC)
or principles of equity, (ii) in the event of the termination or elimination of
any such prohibition or the requirement for any consent contained in such
permit, lease, license or other contract right or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such permit, lease, license or other
contract right shall be automatically and simultaneously granted hereunder and
shall be included as Collateral hereunder, and (iii) all rights to payment of
money due or to become due pursuant to, and all rights to the proceeds from the
sale of, any such permit, lease, license or other contract right shall be and at
all times remain subject to the security interests created by this Agreement or
(B) any property or asset which is collateral for Indebtedness permitted
pursuant to clause (c) of the definition of Permitted Indebtedness if the grant
of a security interest in such property or asset in the manner contemplated by
this Agreement is prohibited by the terms of the documentation for such
Indebtedness.

Schedule 9.1

SAN_FRANCISCO/#11685.4

--------------------------------------------------------------------------------




Schedule 9.2
Location of Collateral
Borrower
Address
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
103 Hospital Loop NE
Albuquerque, NM 87109
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Blue River Rehabilitation Center, LLC
10425 Chestnut
Kansas City, MO 64137
Blue River Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Cameron Nursing and Rehabilitation Center, LLC
801 Euclid
Cameron, MO 64429
Cameron Nursing and Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Colonial New Braunfels Care Center, LLC
821 US Highway 81 West
New Braunfels, TX 78130
Colonial New Braunfels Care Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Hospitality Nursing and Rehabilitation Center, LLC
4710 Slide Road
Lubbock, TX 79414
Hospitality Nursing and Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
The Rehabilitation Center of Independence, LLC
1800 S. Swope Drive
Independence, MO 64057
The Rehabilitation Center of Independence, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Monument Rehabilitation and Nursing Center, LLC
120 State Loop 92
La Grange, TX 78945
Monument Rehabilitation and Nursing Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Rossville Healthcare and Rehabilitation Center, LLC
600 E. Perry
Rossville, KS 66533
Rossville Healthcare and Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Sandpiper Healthcare and Rehabilitation Center, LLC
5808 W. 8th Street N
Wichita, KS 67212
Sandpiper Healthcare and Rehabilitation Center, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610
Town and Country Manor, LLC
625 N. Main Street
Boerne, TX 78006
Town and Country Manor, LLC
27442 Portola Pkwy., Suite 200
Foothill Ranch, CA 92610




Schedule 9.2

SAN_FRANCISCO/#11685.4